Exhibit 10.2

EXECUTION VERSION

CREDIT AND GUARANTY AGREEMENT

dated as of November 22, 2019

among

TIVO CORPORATION

as Borrower

CERTAIN SUBSIDIARIES OF BORROWER,

as Guarantors,

VARIOUS LENDERS,

HPS INVESTMENT PARTNERS, LLC,

as Administrative Agent and Collateral Agent

 

 

$715,000,000 Term Loan Facility

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page  

SECTION 1. DEFINITIONS AND INTERPRETATION

     1  

1.1

     Definitions      1  

1.2

     Accounting Terms      38  

1.3

     Interpretation, Etc.      38  

1.4

     [Reserved.]      39  

SECTION 2. LOANS

     39  

2.1

     Loans      39  

2.2

     Pro Rata Shares; Availability of Funds      40  

2.3

     Use of Proceeds      40  

2.4

     Evidence of Debt; Register; Lenders’ Books and Records; Notes      40  

2.5

     Interest on Loans      41  

2.6

     Conversion/Continuation      42  

2.7

     Default Interest      43  

2.8

     Scheduled Payments      43  

2.9

     Voluntary Prepayments      43  

2.10

     Mandatory Prepayments      44  

2.11

     Prepayment Premium      45  

2.12

     Application of Prepayments      46  

2.13

     General Provisions Regarding Payments      47  

2.14

     Ratable Sharing      48  

2.15

     Making or Maintaining Eurodollar Rate Loans      48  

2.16

     Increased Costs; Capital Adequacy      50  

2.17

     Taxes; Withholding, Etc.      51  

2.18

     Obligation to Mitigate      55  

2.19

     Fees      55  

2.20

     Removal or Replacement of a Lender      56  

SECTION 3. CONDITIONS PRECEDENT

     56  

3.1

     Closing Date      56  

SECTION 4. REPRESENTATIONS AND WARRANTIES

     60  

4.1

     Organization; Requisite Power and Authority; Qualification      60  

4.2

     Equity Interests and Ownership      60  

4.3

     Due Authorization      60  

4.4

     No Conflict      60  

4.5

     Governmental Consents      60  

4.6

     Binding Obligation      61  

4.7

     Historical Financial Statements      61  

4.8

     [Reserved]      61  

4.9

     No Material Adverse Effect      61  

4.10

     Adverse Proceedings, Etc.      61  

4.11

     Payment of Taxes      61  

4.12

     Properties      62  

4.13

     Environmental Matters      62  

4.14

     No Defaults      62  

4.15

     Licensing Agreements      62  

 

i



--------------------------------------------------------------------------------

4.16

     Governmental Regulation      63  

4.17

     Federal Reserve Regulations; Exchange Act      63  

4.18

     Employee Matters      63  

4.19

     Employee Benefit Plans      63  

4.20

     Solvency      64  

4.21

     Compliance with Laws      64  

4.22

     Disclosure      65  

4.23

     Use of Proceeds      66  

4.24

     Collateral Documents      66  

4.25

     [Reserved.]      66  

4.26

     Certain Indebtedness      66  

4.27

     Insurance      66  

4.28

     Intellectual Property; Licenses, Etc.      66  

SECTION 5. AFFIRMATIVE COVENANTS

     67  

5.1

     Financial Statements and Other Reports      67  

5.2

     Existence      71  

5.3

     Payment of Taxes and Claims      71  

5.4

     Maintenance of Properties      72  

5.5

     Insurance      72  

5.6

     Books and Records; Inspections      72  

5.7

     Lenders Calls      72  

5.8

     Compliance with Laws and Contractual Obligations      73  

5.9

     Environmental      73  

5.10

     Covenant to Guarantee Obligations and Provide Security      74  

5.11

     Additional Material Real Estate Assets.      75  

5.12

     Further Assurances      76  

5.13

     Cash Management      76  

5.14

     Post-Closing Obligations      76  

SECTION 6. NEGATIVE COVENANTS

     76  

6.1

     Indebtedness      77  

6.2

     Liens      79  

6.3

     Restricted Payments      82  

6.4

     Financial Covenants      85  

6.6

     Fundamental Changes; Asset Sales      85  

6.7

     No Further Negative Pledges      88  

6.8

     Sales and Lease-Backs      88  

6.9

     Transactions with Shareholders and Affiliates      89  

6.10

     Conduct of Business      89  

6.11

     Assets of the Borrower      89  

6.12

     Amendments or Waivers of Organizational Documents      89  

6.13

     Amendments or Waivers of with respect to Certain Indebtedness      89  

6.14

     Accounting Method      90  

SECTION 7. GUARANTY

     90  

7.1

     Guaranty of the Obligations      90  

7.2

     Contribution by Guarantors      90  

7.3

     Payment by Guarantors      91  

7.4

     Liability of Guarantors Absolute      91  

7.5

     Waivers by Guarantors      93  

 

ii



--------------------------------------------------------------------------------

7.6

     Guarantors’ Rights of Subrogation, Contribution, Etc.      93  

7.7

     Subordination of Other Obligations      94  

7.8

     Continuing Guaranty      94  

7.9

     Authority of Guarantors or the Borrower      94  

7.10

     Financial Condition of the Borrower      94  

7.11

     Bankruptcy, Etc.      94  

7.12

     Discharge of Guaranty Upon Sale of Guarantor      95  

SECTION 8. EVENTS OF DEFAULT

     95  

8.1

     Events of Default      95  

8.2

     Application of Proceeds      98  

SECTION 9. AGENTS

     99  

9.1

     Appointment of Agents      99  

9.2

     Powers and Duties      99  

9.3

     General Immunity      99  

9.4

     Agents Entitled to Act as Lender      101  

9.5

     Lenders’ Representations, Warranties and Acknowledgment      101  

9.6

     Right to Indemnity      101  

9.7

     Successor Administrative Agent and Collateral Agent      102  

9.8

     Collateral Documents and Guaranty      103  

9.9

     Administrative Agent May File Bankruptcy Disclosure and Proofs of Claim   
  105  

SECTION 10. MISCELLANEOUS

     106  

10.1

     Notices      106  

10.2

     Expenses      107  

10.3

     Indemnity      108  

10.4

     Set-Off      109  

10.5

     Amendments and Waivers      109  

10.6

     Successors and Assigns; Participations      111  

10.7

     Independence of Covenants      113  

10.8

     Survival of Representations, Warranties and Agreements      114  

10.9

     No Waiver; Remedies Cumulative      114  

10.10

     Marshalling; Payments Set Aside      114  

10.11

     Severability      114  

10.12

     Obligations Several; Independent Nature of Lenders’ Rights      114  

10.13

     Headings      114  

10.14

     APPLICABLE LAW      115  

10.15

     CONSENT TO JURISDICTION      115  

10.16

     WAIVER OF JURY TRIAL      115  

10.17

     Confidentiality      116  

10.18

     Effectiveness; Counterparts      116  

10.19

     PATRIOT Act      117  

10.20

     Electronic Execution of Assignments      117  

10.21

     No Fiduciary Duty      117  

10.22.

     Permitted Holdco Transaction      117  

10.23

     Intercreditor Agreement      118  

10.24

     Acknowledgement Regarding Any Supported QFCs      118  

10.25.

     Certain ERISA Matters      119  

 

iii



--------------------------------------------------------------------------------

APPENDICES:

  

A

   Commitments   

B

   Notice Addresses

SCHEDULES:

  

1.1(A)

   Hedge Banks      1.1(B)    Specified Litigation      1.1(C)    Treasury
Services Provider      4.1    Jurisdictions of Organization and Qualification   

4.2

   Equity Interests and Ownership   

4.2(A)

   Organizational and Capital Structure   

4.2(B)

   Organizational and Capital Structure Following Spin-Off   

4.12

   Real Estate Assets    4.15    Licensing Agreements   

4.28

   Intellectual Property   

5.14

   Post-Closing Obligations   

6.1

   Certain Indebtedness   

6.2

   Certain Liens   

6.4

   Certain Investments   

6.7

   Certain Negative Pledges

EXHIBITS:

  

A-1

   Funding Notice   

A-2

   Conversion/Continuation Notice   

B

   Form of Note   

C

   Compliance Certificate   

D

   Assignment Agreement   

E-1

   Form of U.S. Tax Compliance Certificate   

E-2

   Form of U.S. Tax Compliance Certificate   

E-3

   Form of U.S. Tax Compliance Certificate   

E-4

   Form of U.S. Tax Compliance Certificate   

F-1

   Closing Date Certificate   

F-2

   Solvency Certificate   

F-3

   VCOC Information Letter   

G

   Counterpart Agreement   

H

   Security Agreement   

I

   Mortgage   

J

   Intercompany Note

 

 

iv



--------------------------------------------------------------------------------

CREDIT AND GUARANTY AGREEMENT

This CREDIT AND GUARANTY AGREEMENT, dated as of November 22, 2019, is entered
into by and among TIVO CORPORATION, CERTAIN SUBSIDIARIES OF BORROWER, as
Guarantors, the Lenders party hereto from time to time, and HPS INVESTMENT
PARTNERS, LLC (“HPSIP”), as Administrative Agent (together with its permitted
successors in such capacity, the “Administrative Agent”) and as the Collateral
Agent (together with its permitted successor in such capacity, the “Collateral
Agent”).

RECITALS:

WHEREAS, capitalized terms used in these recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;

WHEREAS, the Lenders have agreed to extend a senior secured term loan facility
to the Borrower (as defined below), in an aggregate principal amount not to
exceed $715,000,000, the proceeds of which shall be used on the Closing Date to
fund, in part, the Related Transactions, including the refinancing or retirement
of the Existing Indebtedness and the Transaction Costs;

WHEREAS, the Borrower has agreed to secure all of its Obligations by granting to
the Collateral Agent, for the benefit of the Secured Parties, a Lien on
substantially all of its assets in accordance with the Credit Documents ranking,
in the case of ABL Priority Collateral, as a Second Priority Lien, and, in the
case of all other Collateral, as a First Priority Lien; and

WHEREAS, the Guarantors have agreed to guarantee the obligations of the Borrower
hereunder and to secure their respective Obligations by granting to the
Collateral Agent, for the benefit of the Secured Parties, a Lien on
substantially all of their respective assets in accordance with the Credit
Documents, ranking, in the case of ABL Priority Collateral, as a Second Priority
Lien, and, in the case of all other Collateral, as a First Priority Lien.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

SECTION 1. DEFINITIONS AND INTERPRETATION

1.1 Definitions. The following terms used herein, including in the preamble,
recitals, exhibits and schedules hereto, shall have the following meanings:

“ABL Credit Agreement” means the Credit Agreement, dated as of November 22,
2019, among the Borrower, certain other Subsidiaries of the Borrower party
thereto, the lenders party thereto from time to time and the ABL Facility Agent
(the “Existing ABL Credit Agreement”), as amended, restated, supplemented or
otherwise modified, replaced or refinanced from time to time in accordance with
the terms hereof and of the Intercreditor Agreement; provided that any
amendment, restatement, supplement, modification, replacement or refinancing of
the Existing ABL Credit Agreement (or replacement, restatement or refinancing
thereof) shall be permitted hereunder only if (i) not less than a majority of
its aggregate commitments are provided by lenders who are third party commercial
banks or other financial institutions that customarily provide asset based
lending credit facilities and other financial institutions consented to by the
Administrative Agent (such consent not to be unreasonably withheld or delayed),
(ii) it provides that the availability of the credit extensions thereunder is
conditioned upon meeting a customary borrowing base, (iii) the fixed percentage
advance rates (but not, for the avoidance of doubt, the effective advance rate
after giving effect to net orderly liquidation value in the case of inventory)
under the borrowing base shall not exceed the fixed percentage advance rates
under the Existing ABL Credit Agreement as in effect on the date hereof by more
than 5.00% and (iv) the maturity date therefor is not earlier than the “Maturity
Date” defined in the Existing ABL Credit Agreement as in effect on the date
hereof.

 

1



--------------------------------------------------------------------------------

“ABL Facility” means the senior secured asset based revolving credit facility
under the ABL Credit Agreement.

“ABL Facility Agent” means Morgan Stanley Senior Funding, Inc., as
administrative agent in respect of the ABL Facility Documents, and any successor
administrative agent appointed in accordance with the terms thereof or any
administrative agent under any replacement or refinanced ABL Credit Agreement.

“ABL Facility Average Exposure” means, for any date of determination, an amount
equal to a fraction, the numerator of which is the sum (without duplication) of
the aggregate principal amount of Indebtedness of the Borrower and its
Subsidiaries outstanding under the ABL Facility for each day during the thirty
(30) day period ending on the day immediately preceding such date of
determination and the denominator of which is thirty (30).

“ABL Facility Documents” means the ABL Credit Agreement and the other “Loan
Documents” under and as defined in the ABL Credit Agreement, as each such
document may be amended, restated, supplemented or otherwise modified from time
to time in accordance with the terms hereof and of the Intercreditor Agreement.

“ABL Loans” means the revolving loans and letters of credit from time to time
made or issued under the ABL Credit Agreement.

“ABL Priority Collateral” has the meaning assigned to such term in the
Intercreditor Agreement.

“ABL Security Agreement” means the Security Agreement (as defined in the ABL
Credit Agreement as in effect on the date hereof).

“Adjusted Eurodollar Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for a Eurodollar Rate Loan, the rate per annum
obtained by dividing (i) the London interbank offered rate as administered by
ICE Benchmark Administration (or any other Person which takes over the
administration of such rate) for deposits of Dollars for the applicable Interest
Period that is quoted by Bloomberg (or, to the extent such service ceases to be
available, any successor to such service as determined by Administrative Agent)
at approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date by (ii) an amount equal to (a) one minus (b) the Applicable
Reserve Requirement provided that, notwithstanding the foregoing, the Adjusted
Eurodollar Rate shall at no time be less than 1.00% per annum; provided further
that if the rate in clause (i) is not available for any reason, it shall be the
rate that would be offered by three major banks in the London interbank market
on the first day of such Interest Period.

“Administrative Agent” as defined in the preamble hereto.

“Adverse Proceeding” means any action, suit, proceeding, hearing (in each case,
whether administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not purportedly on behalf of the Borrower or any of its
Subsidiaries) at law or in equity, or before or by any Governmental Authority,
domestic or foreign (including any Environmental Claims), whether pending or, to
the knowledge of the Borrower or any of its Subsidiaries, threatened in writing
against or affecting the Borrower or any of its Subsidiaries or any property of
the Borrower or any of its Subsidiaries.

 

2



--------------------------------------------------------------------------------

“Affected Lender” as defined in Section 2.15(b).

“Affected Loans” as defined in Section 2.15(b).

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (i) solely with respect to Section 6.9, to vote 10% or
more of the Securities having ordinary voting power for the election of
directors of such Person, or (ii) to direct or cause the direction of the
management and policies of that Person, whether through the ownership of voting
securities or by contract or otherwise.

“Agent” means each of (i) the Administrative Agent and (ii) the Collateral
Agent.

“Agent Fee Letter” means that certain Agent Fee Letter, dated as of the date
hereof, by and between the Borrower and HPSIP.

“Aggregate Amounts Due” as defined in Section 2.14.

“Aggregate Payments” as defined in Section 7.2.

“Agreement” means this Credit and Guaranty Agreement, dated as of November 22,
2019.

“Anti-Corruption Laws” means all applicable Laws relating to the prevention of
corruption and bribery, including the FCPA, the U.K. Bribery Act of 2010, and
all national and international Laws enacted to implement the OECD Convention on
Combating Bribery of Foreign Officials in International Business Transactions.

“Anti-Money Laundering Laws” means applicable Laws relating to terrorism or
money laundering, including Executive Order No. 13224, the PATRIOT Act and the
Laws comprising or implementing the Bank Secrecy Act.

“Applicable Margin” means:

(a) from and including the Closing Date through the date Borrower delivers the
financial

statements and related Compliance Certificate required under Sections 5.1(b),
(c) and (d) for the Fiscal Quarter ending December 31, 2019 (such reporting
date, the “2019 Q4 Reporting Date”), (i) with respect to any Loans comprising
Eurodollar Rate Loans, 5.75% per annum and (ii) with respect to any Loans
comprising Base Rate Loans, 4.75% per annum;

(b) from and including the Business Day occurring immediately after the 2019 Q4
Reporting Date, a percentage, per annum, determined by reference to the Total
Leverage Ratio in effect from time to time as set forth below:

 

Total Leverage Ratio

   Base Rate Loans     Eurodollar Rate Loans  

Total Leverage Ratio ³ 3.50:1.00

     4.75 %      5.75 % 

3.50 > Total Leverage Ratio ³ 3.00:1.00

     4.50 %      5.50 % 

3.00:1.00 > Total Leverage Ratio

     4.25 %      5.25 % 

 

3



--------------------------------------------------------------------------------

The Applicable Margin shall be adjusted quarterly, to the extent applicable, on
the first Business Day after the date on which financial statements are
delivered pursuant to Section 5.1(b) or Section 5.1(c), as applicable, after the
end of each related Fiscal Quarter (or Fiscal Year, as applicable) based on the
Total Leverage Ratio as of the last day of the Test Period ending on the last
day of such Fiscal Quarter or Fiscal Year. At any time Borrower has not
submitted to Administrative Agent the applicable information as and when
required under Section 5.1(b) or Section 5.1(c), as applicable, and
Section 5.1(d), the Applicable Margin with respect to Loans corresponding to the
higher margin rate shall apply until such time as Borrower shall have delivered
the applicable information under Section 5.1(b) or Section 5.1(c), as
applicable, and Section 5.1(d) (when the Applicable Margin shall be adjusted, if
applicable).

“Applicable Reserve Requirement” means, at any time, for any Eurodollar Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including any
basic marginal, special, supplemental, emergency or other reserves) are required
to be maintained with respect thereto against “Eurocurrency liabilities” (as
such term is defined in Regulation D) under regulations issued from time to time
by the Board of Governors or other applicable banking regulator. Without
limiting the effect of the foregoing, the Applicable Reserve Requirement shall
reflect any other reserves required to be maintained by such member banks with
respect to (i) any category of liabilities which includes deposits by reference
to which the applicable Adjusted Eurodollar Rate or any other interest rate of a
Loan is to be determined, or (ii) any category of extensions of credit or other
assets which include Eurodollar Rate Loans. A Eurodollar Rate Loan shall be
deemed to constitute Eurocurrency liabilities and as such shall be deemed
subject to reserve requirements without benefits of credit for proration,
exceptions or offsets that may be available from time to time to the applicable
Lender. The rate of interest on Eurodollar Rate Loans shall be adjusted
automatically on and as of the effective date of any change in the Applicable
Reserve Requirement.

“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, exclusive license (as licensor or
sublicensor), transfer or other disposition to, or any exchange of property
with, any Person, in one transaction or a series of related transactions, of all
or any part of the Borrower’s or any of its Subsidiaries’ businesses, assets or
properties of any kind, whether real, personal, or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, leased or licensed,
including the Equity Interests of any of the Borrower’s Subsidiaries, other than
(i) the sale and lease of inventory (for the avoidance of doubt, Patents are not
inventory) and, to the extent the proceeds thereof are included in the
calculation of Consolidated Net Income, the licensing or sale of Intellectual
Property in the ordinary course of business (other than exclusive licenses,
including exclusive licenses of, or assignments to, the rights to commercialize
Intellectual Property of the kind described in Section 6.6(k)) and
(ii) dispositions of Cash and Cash Equivalents.

“Assignment Agreement” means an assignment and assumption agreement
substantially in the form of Exhibit D, with such amendments or modifications as
may be approved by the Administrative Agent.

“Assignment Effective Date” as defined in Section 10.6(b).

 

4



--------------------------------------------------------------------------------

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president, vice president (or the equivalent thereof), chief financial officer
or treasurer of such Person or, with respect to any Person that is not a
corporation and that does not have officers, any individual holding any such
position of the general partner, the sole member, managing member or similar
governing body of such Person; provided that the secretary or assistant
secretary of such Person shall have delivered an incumbency certificate to the
Administrative Agent as to the authority of such Authorized Officer.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(i) the Prime Rate in effect on such day, (ii) the Federal Funds Effective Rate
in effect on such day plus 1⁄2 of 1% and (iii) the sum of (a) the Adjusted
Eurodollar Rate (after giving effect to any Adjusted Eurodollar Rate “floor”)
that would be payable on such day for a Eurodollar Rate Loan with a one
(1) month interest period plus (b) 1.00% per annum; provided that,
notwithstanding the foregoing, the Base Rate shall at no time be less than 2.00%
per annum. Any change in the Base Rate due to a change in the Prime Rate or the
Federal Funds Effective Rate shall be effective on the effective day of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively.

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

“Beneficiary” means each Agent, each Lender, each Hedge Bank, each Treasury
Services Provider and “Beneficiaries” means, collectively, the Agents, the
Lenders, the Hedge Banks and the Treasury Services Providers.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“Board of Directors” shall mean, with respect to any person, (i) in the case of
any corporation, the board of directors of such person, (ii) in the case of any
limited liability company, the board of managers of such person, the requisite
managers or members required under the Organizational Documents of such person
or in the event of a sole member-managed limited liability company, the Board of
Directors of such sole member, (iii) in the case of any partnership, the Board
of Directors of the general partner of such person and (iv) in any other case,
the functional equivalent of the foregoing.

“Board of Governors” means the Board of Governors of the United States Federal
Reserve System, or any successor thereto.

“Borrower” shall mean, (a) prior to a Permitted Holdco Transaction, TiVo
Corporation, and (b) immediately upon and at all times following the
effectiveness of any Permitted Holdco Transaction, Holdco; provided that, for
purposes of the definition of “Consolidated Excess Cash Flow” and
Section 5.1(a), (b), (c), (d) and (i), “Borrower” shall continue to refer to the
Borrower (as defined before giving effect to such Permitted Holdco Transaction)
for fiscal periods ending prior to the consummation of a Permitted Holdco
Transaction.

“Borrowing Date” means the date on which a Loan is made.

 

5



--------------------------------------------------------------------------------

“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted Eurodollar
Rate or any Eurodollar Rate Loans, the term “Business Day” means any day which
is a Business Day described in clause (i) and which is also a day for trading by
and between banks in Dollar deposits in the London interbank market.

“Capital Lease” means, subject to Section 1.2, as applied to any Person, any
lease of any property (whether real, personal or mixed) by that Person as lessee
that, in conformity with GAAP in effect on the date hereof, is or should be
accounted for as a capital lease on the balance sheet of that Person.

“Capital Lease Obligations” of any Person shall mean the obligations of such
person to pay rent or other amounts under any Capital Lease, which obligations
are required to be classified and accounted for as Capital Leases on a balance
sheet of such Person under GAAP, and the amount of such obligations at any time
shall be the capitalized amount thereof determined in accordance with GAAP (in
each case subject to Section 1.2).

“Cash” means money, currency or a credit balance in any demand or Deposit
Account.

“Cash Equivalents” means, as at any date of determination, any of the following:
(i) marketable securities (a) issued or directly and unconditionally guaranteed
as to interest and principal by the United States Government or (b) issued by
any agency of the United States the obligations of which are backed by the full
faith and credit of the United States, in each case maturing within one (1) year
after such date; (ii) marketable direct obligations issued by any state of the
United States or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one (1) year after such
date and having, at the time of the acquisition thereof, a rating of at least
A-1 from S&P or at least P-1 from Moody’s; (iii) commercial paper maturing no
more than one year from the date of creation thereof and having, at the time of
the acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (iv) certificates of deposit, time deposits (including eurodollar time
deposits) or bankers’ acceptances maturing within one year after such date and
issued or accepted by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof or the District of Columbia or is
the principal banking subsidiary of a bank holding company organized under the
laws of the United States of America, any state thereof or the District of
Columbia, and is a member of the Federal Reserve System that (a) is at least
“adequately capitalized” (as defined in the regulations of its primary Federal
banking regulator) and (b) has Tier 1 capital (as defined in such regulations)
of not less than $1,000,000,000; (v) shares of any money market mutual fund that
(a) has substantially all of its assets invested continuously in the types of
investments referred to in clauses (i) and (ii) above, (b) has net assets of not
less than $5,000,000,000, and (c) has the highest rating obtainable from either
S&P or Moody’s; (vi) dollars, the lawful money of the European Union or the
United Kingdom and any other foreign currency, provided such other foreign
currency is not subject to exchange controls or other restriction on its
conversion into United States dollars; (vii) repurchase obligations of any
commercial bank (or any Affiliate thereof) satisfying the requirements of clause
(iv) above, having a term of not more than 12 months and (viii) investments
denominated in the currency of foreign jurisdictions with a maturity of not more
than one year from the date of acquisition thereof which are substantially
similar (including creditworthiness) to the items specified in subsections
(i) through (vii) of this definition made in the ordinary course of business
(and which, in the case of investments denominated in the currency of a
jurisdiction other than the jurisdiction in which the Borrower or any of its
Subsidiaries is organized, are made for non-speculative bona fide business
purposes); provided that investments of the type described in clauses (vi),
(vii) and (viii) shall apply solely with respect to funds invested by Foreign
Subsidiaries of the Borrower; provided further that solely for the first 90 days
after the Closing Date, “Cash Equivalents” shall also include Investments in
Indebtedness listed on Schedule 6.4.

 

6



--------------------------------------------------------------------------------

“Casualty Event” as defined in the definition of “Net Insurance/Condemnation
Proceeds.”

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

“Change of Control” means, (i) any Credit Party becomes aware (by way of a
report or any other filing pursuant to Section 13(d) of the Exchange Act or
otherwise) that any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Exchange Act) (other than, solely in connection with a
Permitted Holdco Transaction, any Holdco as part of the consummation of such
Permitted Holdco Transaction) is or becomes the beneficial owner (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, except that for purposes of this
clause such person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time), directly or
indirectly, of 35% or more on a fully diluted basis of the voting and/or
economic interest in the Equity Interests of Borrower or (ii) any “change of
control” or similar event under the ABL Credit Agreement or any other Material
Indebtedness shall occur. For purposes of this definition, a person shall not be
deemed to have beneficial ownership of Equity Interests subject to a stock
purchase agreement, merger agreement, or similar agreement until the
consummation of the transactions contemplated by such agreement.

“Closing Date” means the date on which all of the conditions precedent in
Section 3.1 are satisfied (or waived in accordance with Section 10.5), the Loans
are made and the Related Transactions are consummated.

“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit F-1.

“Closing Payments Letter” means that certain Closing Payments Letter, dated as
of the date hereof, by and between the Borrower and HPSIP.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means, collectively, all of the real, personal and mixed property
(including Equity Interests) in which Liens are purported to be granted pursuant
to the Collateral Documents as security for the Secured Obligations.

“Collateral Agent” as defined in the preamble hereto.

“Collateral Documents” means the Security Agreement, the Mortgages (if any), the
Foreign Subsidiary Security Agreements, the Intellectual Property Security
Agreements, the Control Agreements, the Intercreditor Agreement and any other
intercreditor agreements or agreement among lenders, and all other instruments,
documents and agreements delivered by or on behalf of any Credit Party pursuant
to this Agreement or any of the other Credit Documents (including pursuant to
the definition of “Permitted Holdco Transaction”) in order to grant to, or
perfect in favor of, the Collateral Agent, for the benefit of Secured Parties, a
Lien on any real, personal or mixed property of that Credit Party as security
for the Secured Obligations.

“Commitment” means the commitment of a Lender to make or otherwise fund a Loan
on the Closing Date and “Commitments” means such commitments of all Lenders in
the aggregate. The amount of each Lender’s Commitment is set forth on Appendix
A. The aggregate amount of the Commitments as of the Closing Date is
$715,000,000.

 

7



--------------------------------------------------------------------------------

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Communications” as defined in Section 5.1(s)(i).

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Adjusted EBITDA” means, for any period, an amount determined for
the Borrower and its Subsidiaries on a consolidated basis equal to:

(i) Consolidated Net Income, plus, to the extent reducing Consolidated Net
Income, the sum, without duplication, of amounts for (a) Consolidated Interest
Expense, (b) total tax expense, (c) total depreciation expense, (d) total
amortization expense, (e) other non-Cash charges reducing Consolidated Net
Income (excluding any such non-Cash charge to the extent that it represents an
accrual or reserve for potential Cash charge in any future period or
amortization of a prepaid Cash charge that was paid in a prior period), (f)
Transaction Costs, (g) fees, costs, expenses and charges incurred, or reserves
taken, in connection with the Spin-Off and the related separation and
reorganization of Spinco and the Spinco Business in an aggregate amount not to
exceed $50.0 million, provided that the aggregate amount of fees, costs,
expenses and charges added back pursuant to this clause (g) shall be zero for
any Fiscal Quarter ending after the Fiscal Quarter ending December 31, 2020; (h)
restructuring charges or reserves, including write-downs and write-offs,
deducted (and not added back) in such period in computing Consolidated Net
Income, any one-time costs incurred in connection with acquisitions and
dispositions, and costs related to the closure, consolidation and integration of
facilities, IT infrastructure and legal entities, and severance and retention
bonuses, and (i) any expenses or charges (other than depreciation or
amortization expense) related to any issuance by the Borrower of Equity
Interests, any Investment, Asset Sale or recapitalization or the incurrence of
Indebtedness permitted to be incurred hereunder (in each case whether or not
successful), provided that the aggregate amount added back pursuant to clauses
(h) and (i) in any Test Period, together with all amounts added back pursuant to
clause (h) of the definition of “Consolidated Net Income” and any adjustments
pursuant to clause (a) and clause (b) of the definition of “Pro Forma Basis”
shall not, in the aggregate, exceed 12.5% of Consolidated Adjusted EBITDA (prior
to giving effect to such addbacks) in any Test Period, minus

(ii) the sum of amounts for (a) non-Cash gains increasing Consolidated Net
Income for such period (excluding any such non-Cash gain to the extent it
represents the reversal of an accrual or reserve for potential Cash item in any
prior period) and (b) for each Fiscal Quarter occurring after the Fiscal Quarter
in which the Spin-Off is consummated, and without duplication of the amount of
such expenditure that has already reduced Consolidated Net Income for such
period, the aggregate amount of R&D Costs for such period.

Other than for purposes of calculating Consolidated Excess Cash Flow, as of any
date of determination, in each case with respect to any Permitted Acquisition
only to the extent Consolidated Adjusted EBITDA can be ascertained in respect of
such Permitted Acquisition, and with respect to any applicable Test Period,
Consolidated Adjusted EBITDA shall be calculated on a Pro Forma Basis to give
effect to any Permitted Acquisition consummated at any time on or after the
first day of the Test Period and prior to the date of determination as if such
Permitted Acquisition had been effected on the first day of such Test Period;
provided that Consolidated Adjusted EBITDA shall not be calculated on such a Pro
Forma Basis in respect of any Pro Forma Basis Excluded Transactions.

 

8



--------------------------------------------------------------------------------

“Consolidated Capital Expenditures” means, for any period, the aggregate,
without duplication, of all expenditures of the Borrower and its Subsidiaries
during such period determined on a consolidated basis that, in accordance with
GAAP, are or should be included in “purchase of property and equipment” or
similar items, or which should otherwise be capitalized, reflected in the
consolidated statement of cash flows of the Borrower and its Subsidiaries;
provided that Consolidated Capital Expenditures shall not include (i) any
expenditures for replacements and substitutions for fixed assets, capital assets
or equipment to the extent made with Net Insurance/Condemnation Proceeds
invested pursuant to Section 2.10(b) or with Net Asset Sale Proceeds invested
pursuant to Section 2.10(a) or (ii) any expenditures which constitute a
Permitted Acquisition permitted under Section 6.6. For purposes of this
definition, the purchase price of equipment or other fixed assets that are
purchased simultaneously with the trade-in of existing assets or with insurance
proceeds shall be included in Consolidated Capital Expenditures only to the
extent of the gross amount by which such purchase price exceeds the credit
granted by the seller of such assets for the assets being traded in at such time
or the amount of such insurance proceeds, as the case may be.

“Consolidated Current Assets” means, as at any date of determination, the total
assets of a Person and its Subsidiaries on a consolidated basis that may
properly be classified as current assets in conformity with GAAP, excluding Cash
and Cash Equivalents.

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of a Person and its Subsidiaries on a consolidated basis that
may properly be classified as current liabilities in conformity with GAAP,
excluding the current portion of long term debt.

“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
equal to:

(i) the sum of (I) the sum, without duplication, of the amounts for such period
of (a) Consolidated Net Income, plus, (b) to the extent reducing Consolidated
Net Income, the sum, without duplication, of amounts for non-Cash charges
reducing Consolidated Net Income, including for depreciation and amortization
(excluding any such non-Cash charge to the extent that it represents an accrual
or reserve for potential Cash charge in any future period or amortization of a
prepaid Cash gain that was paid in a prior period), plus (c) the Consolidated
Working Capital Adjustment (except as a result of the Spin-Off or as a result of
any Permitted Acquisition (and purchase accounting related thereto) or Asset
Sale) plus (II) solely in the case of the Fiscal Year ending December 31, 2021
(and not any other Fiscal Year), an amount equal to the Specified ECF Credit,
minus

(ii) the sum of (I) the sum, without duplication, of (a) the payments made
during such period not financed with the proceeds of Indebtedness consisting of
(1) scheduled repayments of the Loans, (2) repayments of Indebtedness permitted
to be made hereunder (other than the Existing Convertible Notes) and including
any premium thereon, but, in the case of the ABL Credit Agreement or other
revolving indebtedness, solely to the extent the commitments in respect thereof
are permanently reduced in connection with such repayments, (3) Consolidated
Capital Expenditures, and (4) the aggregate consideration paid in cash in
respect of Permitted Acquisitions and purchases of Patents from any Person
(other than the Borrower or any of its Subsidiaries) made during such period,
plus (b) the amount of Taxes actually paid in cash in such period to the extent
they exceed the amount of tax expense deducted in determining Consolidated Net
Income for such period, plus (c) the amount of any mandatory prepayment of Loans
made pursuant to Section 2.10(f) or (g) to the extent the net proceeds of the
Extraordinary Receipts or Net Litigation Proceeds, as applicable, prepaid
resulted in an increase to Consolidated Net Income for such period and not in
excess of the amount of such increase, plus (d) cash expenditures made in such
period with respect to Hedging Agreements entered into with third parties in
order to manage existing or anticipated interest rate, exchange rate or
commodity price risks and not for speculative purposes, plus (e) other non-Cash
gains increasing Consolidated Net Income for such period (excluding any such non
Cash gain to the extent it represents the reversal of an accrual or reserve for
potential Cash gain in any prior period) plus (II) solely in the case of the
Fiscal Year ending December 31, 2020 (and not any other Fiscal Year), an amount
equal to the Specified ECF Credit.

 

9



--------------------------------------------------------------------------------

“Consolidated Indebtedness” shall mean, as at any date of determination, the
aggregate amount of all Indebtedness of the Borrower and its Subsidiaries,
determined on a consolidated basis in accordance with GAAP, consisting of
Indebtedness for borrowed money, obligations evidenced by bonds, debentures,
notes or similar instruments, Capital Lease Obligations and synthetic lease
obligations and unreimbursed obligations in respect of drawn letters of credit
(subject to the proviso below); provided that Consolidated Indebtedness shall
not include Indebtedness in respect of (i) unreimbursed obligations in respect
of drawn letters of credit until five (5) Business Days after such amount is
drawn, (ii) obligations under Treasury Services Agreements, (iii) obligations
under Hedging Agreements and (iv) the Existing Convertible Notes.

“Consolidated Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP
and capitalized interest) of the Borrower and its Subsidiaries on a consolidated
basis with respect to all outstanding Indebtedness of the Borrower and its
Subsidiaries, including all commissions, discounts and other fees and charges
owed with respect to letters of credit and the interest portion of any deferred
payment obligations of the Borrower or any of its Subsidiaries for such period;
provided that Consolidated Interest Expense shall be calculated after giving
effect to Hedging Agreements related to interest rates (including associated
costs), but excluding unrealized gains and losses with respect to Hedging
Agreements related to interest rates.

“Consolidated Net Income” means, for any period, (i) the net income (or loss) of
the Borrower and its Subsidiaries on a consolidated basis for such period taken
as a single accounting period determined in conformity with GAAP, minus (ii) (a)
the income (or loss) of any Person (other than a Subsidiary of the Borrower) in
which any other Person (other than the Borrower or any of its Subsidiaries) has
a joint interest, except to the extent of the amount of dividends or other
distributions actually paid to the Borrower or (subject to clause (b) below) any
of its Subsidiaries by such Person during such period, (b) the income (or loss)
of any Person accrued prior to the date it becomes a Subsidiary of the Borrower
or is merged into or consolidated with the Borrower any of its Subsidiaries or
that Person’s assets are acquired by the Borrower or any of its Subsidiaries,
(c) the income of any Subsidiary of Borrower (other than a Guarantor) to the
extent that the declaration or payment of dividends or similar distributions by
that Subsidiary of that income is not at the time permitted by operation of the
terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Subsidiary, (d) any
after-tax gains or losses, together with any related provisions for taxes on any
such gain (or the tax effect of any such loss), attributable to Asset Sales
(other than any dispositions in the ordinary course of business), (e) non-Cash
gains and losses due solely to fluctuations in currency values and the related
tax effects determined in accordance with GAAP for such period; (f) non-Cash
earnings resulting from any reappraisal, revaluation or write-up of assets;
(g) non-Cash unrealized gains and losses with respect to Hedging Agreements for
such period; (h) any net after-tax extraordinary or nonrecurring gains or losses
(less all fees and expenses related thereto), provided that the amount in this
clause (h) together with all amounts added back pursuant to clauses (h) and (i)
of the definition of “Consolidated Adjusted EBITDA” and any adjustments pursuant
to clause (a) and clause (b) of the definition of “Pro Forma Basis” shall not,
in the aggregate, exceed 12.5% of Consolidated Adjusted EBITDA (prior to giving
effect to such addbacks) in any Test Period; (i) and any net after tax gains or
losses on disposal of disposed, abandoned or discontinued operations; and
(j) the income (or loss) attributable to the early extinguishment of
Indebtedness.

 

10



--------------------------------------------------------------------------------

“Consolidated Working Capital” means, as at any date of determination, the
excess of Consolidated Current Assets of the Borrower and its Subsidiaries over
Consolidated Current Liabilities of the Borrower and its Subsidiaries.

“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period. In
calculating the Consolidated Working Capital Adjustment there shall be excluded
the effect of reclassification during such period of current assets to long term
assets and current liabilities to long term liabilities and the effect of any
Permitted Acquisition during such period; provided that there shall be included
with respect to any Permitted Acquisition during such period an amount (which
may be a negative number) by which the Consolidated Working Capital acquired in
such Permitted Acquisition as at the time of such acquisition exceeds (or is
less than) Consolidated Working Capital at the end of such period.

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

“Contributing Guarantors” as defined in Section 7.2.

“Control Agreement” means an agreement, in form and substance satisfactory to
the Administrative Agent, which provides for the Collateral Agent to have
“control” (as defined in Section 9-104 of the UCC of the State of New York or
Section 8-106 of the UCC of the State of New York, as applicable) of Deposit
Accounts or Securities Accounts, as applicable.

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

“Conversion/Continuation Notice” means a written Conversion/Continuation Notice
substantially in the form of Exhibit A-2.

“Copyrights” as defined in the Security Agreement.

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit G delivered by a Credit Party pursuant to Section 5.10.

“Credit Document” means any of this Agreement, the Closing Payments Letter, the
Agent Fee Letter, the Notes, if any, the Collateral Documents, and all other
documents, certificates, instruments or agreements executed and delivered by or
on behalf of a Credit Party (including pursuant to the definition of “Permitted
Holdco Transaction”) for the benefit of the Administrative Agent or any Lender
in connection with this Agreement on or after the date hereof.

“Credit Party” means the Borrower and each Guarantor (including, for the
avoidance of doubt, after a Permitted Holdco Transaction, Holdco) and “Credit
Parties” means, collectively, the Borrower and all Guarantors.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

 

11



--------------------------------------------------------------------------------

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

“Designated Non-cash Consideration” means any non-cash consideration received by
the Borrower or its Subsidiaries in connection with an Asset Sale that is so
designated as “Designated Non-cash Consideration” pursuant to an Officer’s
Certificate delivered to the Administrative Agent, which certificate shall set
forth the Fair Market Value of such non-cash consideration.

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (i) matures (excluding any maturity as the result of an optional
redemption by the issuer thereof) or is mandatorily redeemable (other than
solely for Equity Interests which are not otherwise Disqualified Equity
Interests), pursuant to a sinking fund obligation or otherwise, (ii) is
redeemable at the option of the holder thereof (other than solely for Equity
Interests which are not otherwise Disqualified Equity Interests), in whole or in
part, (iii) provides for scheduled payments or dividends payable in Cash, or
(iv) is or becomes convertible into or exchangeable (unless at the sole option
of the issuer thereof) for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is ninety-one (91) days after the Maturity Date; provided, however, that any
Equity Interests that would not constitute Disqualified Equity Interests but for
provisions thereof giving holders thereof (or the holders of any security into
or for which such Equity Interests is convertible, exchangeable or exercisable)
the right to require the issuer thereof to redeem such Equity Interests upon the
occurrence of a change in control, an asset sale, or “fundamental change”
occurring prior to the 91st day after the Maturity Date shall not constitute
Disqualified Equity Interests if the payment upon such redemption is
contractually required to be paid only after the Obligations have been paid in
full.

“Dollars” and the sign “$” mean the lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States, any state thereof or the District of Columbia.

“Earn-Out Obligations” means obligations of the acquirer or purchaser of any
assets, equity or business to pay earn-outs or deliver other contingent
consideration on a similar basis in connection therewith.

“Eligible Assignee” means any Person (other than a natural person) that is (i) a
Lender, (ii) an Affiliate of any Lender, (iii) a Related Fund, and (iv) any
other Person approved by the Administrative Agent (such approval not to be
unreasonably withheld or delayed); provided that no Credit Party or Affiliate of
a Credit Party shall be an Eligible Assignee.

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed by, the Borrower, any of its Subsidiaries or
any of their respective ERISA Affiliates.

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (ii) in connection with any Hazardous
Material or any actual or alleged Hazardous Materials Activity; or (iii) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.

 

12



--------------------------------------------------------------------------------

“Environmental Laws” means any and all current or future foreign or domestic,
federal or state (or any subdivision of either of them), statutes, ordinances,
orders, rules, regulations, judgments, Governmental Authorizations, or any other
requirements of Governmental Authorities relating to (i) environmental matters,
including those relating to any Hazardous Materials Activity; (ii) the
generation, use, storage, transportation or disposal of Hazardous Materials; or
(iii) occupational safety and health, industrial hygiene, land use or the
protection of human, plant or animal health or welfare, in any manner applicable
to the Borrower or any of its Subsidiaries or any Facility.

“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing, but excluding Indebtedness convertible or exchangeable into the
foregoing unless and to the extent converted or exchanged.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Code of which that Person is a member; (ii) any trade or
business (whether or not incorporated) which is a member of a group of trades or
businesses under common control within the meaning of Section 414(c) of the Code
of which that Person is a member; and (iii) for purposes relating to Section 412
of the Code only, any member of an affiliated service group within the meaning
of Section 414(m) or (o) of the Code of which that Person, any corporation
described in clause (i) above or any trade or business described in clause
(ii) above is a member. Any former ERISA Affiliate of the Borrower or any of its
Subsidiaries shall continue to be considered an ERISA Affiliate of the Borrower
or any such Subsidiary within the meaning of this definition with respect to the
period such entity was an ERISA Affiliate of the Borrower or such Subsidiary and
with respect to liabilities arising after such period for which the Borrower or
such Subsidiary could be liable under the Code or ERISA.

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for thirty (30) day notice to the PBGC
has been waived by regulation); (ii) the failure to meet the minimum funding
standard of Section 412 of the Code with respect to any Pension Plan (whether or
not waived in accordance with Section 412(c) of the Code) or the failure to make
by its due date a required installment under Section 430(j) of the Code with
respect to any Pension Plan or the failure to make any required contribution to
a Multiemployer Plan; (iii) the provision by the administrator of any Pension
Plan pursuant to Section 4041(a)(2) of ERISA of a notice of intent to terminate
such plan in a distress termination described in Section 4041(c) of ERISA;
(iv) the withdrawal by the Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates from any Pension Plan with two or more contributing
sponsors or the termination of any such Pension Plan resulting in liability to
the Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates pursuant to Section 4063 or Section 4064 of ERISA; (v) the
institution by the PBGC of proceedings to terminate any Pension Plan, or the
occurrence of any event or condition which might constitute grounds under ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (vi) the imposition of liability on the Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4062(e) or Section 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (vii) the withdrawal of the Borrower, any of its
Subsidiaries

 

13



--------------------------------------------------------------------------------

or any of their respective ERISA Affiliates in a complete or partial withdrawal
(within the meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer
Plan if there is any potential liability therefor, or the receipt by the
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates of
notice from any Multiemployer Plan that it is insolvent within the meaning of
Section 4245 of ERISA, or that it intends to terminate or has terminated under
Section 4041A or Section 4042 of ERISA or is, or is expected to be, in
“critical” or “endangered” status under Section 432 of the Code or Section 305
of ERISA; (viii) the occurrence of an act or omission which could give rise to
the imposition on the Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates of fines, penalties, taxes or related charges under
Chapter 43 of the Code or under Section 409, Section 502(c), (i) or (l), or
Section 4071 of ERISA in respect of any Employee Benefit Plan; (ix) the
assertion of a material claim (other than routine claims for benefits) against
any Employee Benefit Plan other than a Multiemployer Plan or the assets thereof,
or against the Borrower, any of its Subsidiaries or any of their respective
ERISA Affiliates in connection with any Employee Benefit Plan; (x) receipt from
the Internal Revenue Service of notice of the failure of any Pension Plan (or
any other Employee Benefit Plan intended to be qualified under Section 401(a) of
the Code) to qualify under Section 401(a) of the Code, or the failure of any
trust forming part of any Pension Plan to qualify for exemption from taxation
under Section 501(a) of the Code; (xi) the imposition of a Lien pursuant to
Section 430(k) of the Code or ERISA or a violation of Section 436 of the Code;
(xii) the occurrence of a prohibited transaction within the meaning of
Section 406 of ERISA with respect to any Employee Benefit Plan; or (xiii) the
occurrence of any Foreign Plan Event.

“Eurodollar Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted Eurodollar Rate.

“Event of Default” means each of the conditions or events set forth in
Section 8.1.

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Account” means (i) any Deposit Account used solely for funding payroll
or segregating payroll taxes or funding other employee wage or benefit,
(ii) zero balance accounts the entire balance of which is swept each Business
Day to a Deposit Account subject to a Control Agreement, (iii) Deposit Accounts
that do not have an aggregate Cash balance for all such Deposit Accounts at any
time exceeding $5.0 million, (iv) Securities Accounts that do not have an
aggregate balance of Cash or Cash Equivalents for all such Securities Accounts
at any time exceeding $5.0 million, (v) Deposit Accounts exclusively holding
cash collateral representing Liens permitted by Section 6.2(p) and (u), and
(vi) any Deposit Account or Securities Account that has transitory balances
(provided that such transitory balances are not held in such account for longer
than three Business Days unless such Deposit Account or Securities Account
otherwise qualifies as an Excluded Account pursuant to clauses (i) through (v)
above) directly in connection with the consummation of the Spin-Off.

“Excluded Subsidiary” means (i) each Domestic Subsidiary that is an Immaterial
Subsidiary (provided that, to the extent any such Domestic Subsidiary no longer
qualifies as an Immaterial Subsidiary, such Domestic Subsidiary shall cease to
be an Excluded Subsidiary by virtue of this clause (i)), (ii) except as provided
in Section 5.10, any Foreign Subsidiary of Borrower that is a CFC (provided
that, to the extent any such Subsidiary becomes a Domestic Subsidiary, it shall
cease to be an Excluded Subsidiary by virtue of this clause (ii)), (iii) except
as provided in Section 5.10, each Foreign Subsidiary Holding Company (provided
that, to the extent all of any such Domestic Subsidiary’s assets shall no longer
consist of Equity Interests (or, if applicable, Indebtedness) in one or more
Foreign Subsidiaries, such Domestic Subsidiary shall cease to be an Excluded
Subsidiary by virtue of this clause (iii)), (iv) each Subsidiary of (1) a
Foreign Subsidiary that is a CFC or (2) a Foreign Subsidiary Holding Company,
(v) any Domestic Subsidiary acquired after the Closing Date that is prohibited
by any applicable law, rule or regulation, or by any contractual obligation (so
long as, in respect of any such contractual prohibition, such

 

14



--------------------------------------------------------------------------------

prohibition is not incurred in contemplation of such acquisition), from
guaranteeing the Obligations or granting Liens to secure the Obligations (and
for so long as such restriction or any replacement or renewal thereof is in
effect), or which would require governmental (including regulatory) approval,
license or authorization to provide a guarantee unless such consent, approval,
license or authorization has been received, or for which the provision of a
guarantee or grant of a Lien would result in material adverse tax consequences
to the Borrower or one of its Subsidiaries as reasonably determined in good
faith by the Borrower and the Administrative Agent, and (vi) to the extent
determined by the Borrower and the Administrative Agent, any Domestic Subsidiary
to the extent the cost or other consequences of providing a guarantee of the
Obligations by such Domestic Subsidiary would be excessive in light of the
benefits to be obtained by the Lenders therefrom. Notwithstanding the foregoing,
(x) any Subsidiary that provides a guaranty or otherwise is an obligor in
respect of the ABL Facility or provides a guarantee or is otherwise an obligor
of any Material Indebtedness of any Credit Party shall not in any event be an
Excluded Subsidiary (and if such Subsidiary is an Excluded Subsidiary at the
time of providing such guaranty or otherwise becoming an obligor on the ABL
Facility or any other Material Indebtedness, shall cease to be deemed an
Excluded Subsidiary), (y) no Subsidiary that is a Guarantor on the Closing Date
shall be deemed an Excluded Subsidiary and (z) other than the Patents owned by
Rovi Europe Ltd. on the date hereof, no Subsidiary of Borrower shall be an
Excluded Subsidiary if it owns any Patent or Patents that are individually or
collectively material to the Intellectual Property licensing business of the
Borrower and its Subsidiaries.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guaranty of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guaranty or security
interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.20) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.17, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.17(f) and (d) any U.S. federal withholding Taxes
imposed under FATCA.

“Existing ABL Credit Agreement” has the meaning assigned to that term in the
definition of “ABL Credit Agreement.”

“Existing Convertible Notes” shall mean the 0.500% convertible senior notes due
2020 initially issued by Rovi Corporation.

 

15



--------------------------------------------------------------------------------

“Existing Indebtedness” means (a) the Amended and Restated Credit Agreement
originally dated as of July 2, 2014 and amended and restated as of January 26,
2017, among Rovi Solutions Corporation, a Delaware corporation and Rovi Guides,
Inc, a Delaware corporation, as borrowers, TiVo Corporation, a Delaware
corporation, Rovi Corporation, a Delaware corporation, the other guarantors
party thereto, the lenders from time to time party thereto, the joint
bookrunners and lead arrangers party thereto and Morgan Stanley Senior Funding,
Inc. as administrative agent and collateral agent and (b) all other Indebtedness
existing on the Closing Date other than the Indebtedness specified on Schedule
6.1.

“Exposure” means, with respect to any Lender, as of any date of determination,
the outstanding principal amount of the Loans of such Lender; provided that at
any time prior to the making of the Loans, the Exposure of any Lender shall be
equal to such Lender’s Commitment.

“Extraordinary Receipts” means, for any period, any Cash received by the
Borrower or any of its Subsidiaries not in the ordinary course of business and
consisting of (i) judgments, proceeds of settlements, or other consideration of
any kind in connection with any cause of action (other than Net Litigation
Proceeds), (ii) indemnity payments (except to the extent used to pay related
liabilities owing to third parties unaffiliated with the Credit Parties), and
(iii) proceeds of tax refunds; provided that Extraordinary Receipts shall not
include any “catchup” licensing or similar payments included in the calculation
of Consolidated Net Income.

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by the Borrower or any of its Subsidiaries or any of their
respective predecessors or Affiliates.

“Fair Market Value” means, with respect to any asset (including any Equity
Interests of any Person), the price at which a willing buyer, not an Affiliate
of the seller, and a willing seller who does not have to sell, would agree to
purchase and sell such asset, as determined in good faith by the Board of
Directors or, pursuant to a specific delegation of authority by such Board of
Directors or a designated senior executive officer, of the Borrower, or the
Subsidiary of the Borrower which is selling or owns such asset.

“Fair Share” as defined in Section 7.2.

“Fair Share Contribution Amount” as defined in Section 7.2.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“FCPA” means the U.S. Foreign Corrupt Practices Act of 1977 (15 U.S.C. §§78dd-1
et seq.).

“Federal Funds Effective Rate” means for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (i) if such day is not a Business Day,
the Federal Funds Effective Rate for such day shall be such rate on such
transactions on the immediately preceding Business Day as so published on the
next succeeding Business Day, and (ii) if no such rate is so published on such
next succeeding Business Day, the Federal Funds Effective Rate for such day
shall be the average rate charged to the Administrative Agent on such day on
such transactions as determined by the Administrative Agent.

 

16



--------------------------------------------------------------------------------

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief executive officer, chief financial officer or controller of the Borrower
that such financial statements fairly present, in all material respects, the
financial condition of the Borrower and its Subsidiaries as at the dates
indicated and the results of their operations and their cash flows for the
periods indicated, subject to changes resulting from audit and normal year-end
adjustments.

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is senior in
priority to any other Lien to which such Collateral is subject, other than
Permitted Liens applicable to such Collateral which as a matter of law have
priority over the respective Liens on such Collateral created pursuant to the
relevant Collateral Document.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of the Borrower ending on December 31 of
each calendar year.

“Flood Certificate” means a “Standard Flood Hazard Determination Form” of the
Federal Emergency Management Agency and any successor Governmental Authority
performing a similar function.

“Flood Hazard Property” means any Real Estate Asset subject to a mortgage in
favor of the Collateral Agent, for the benefit of Secured Parties, and located
in an area designated by the Federal Emergency Management Agency as having
special flood or mud slide hazards.

“Flood Program” means the National Flood Insurance Program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act of 1994
and the Flood Insurance Reform Act of 2004.

“Flood Zone” means areas having special flood hazards as described in the
National Flood Insurance Act of 1968.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to by any Credit Party or any of their
respective Subsidiaries with respect to employees employed outside the United
States.

“Foreign Plan Event” means, with respect to any Foreign Plan, (a) the existence
of unfunded liabilities in excess of the amount permitted under any applicable
law, (b) the failure to make the required contributions or payments, under any
applicable law, on or before the due date for such contributions or payments,
(c) the receipt of a notice from a Governmental Authority relating to the
intention to terminate any such Foreign Plan or to appoint a trustee or similar
official to administer any such Foreign Plan, or alleging the insolvency of any
such Foreign Plan, (d) the incurrence of any liability by any Credit Party or
any of their respective Subsidiaries under applicable law on account of the
complete or partial termination of such Foreign Plan or the complete or partial
withdrawal of any participating employer therein, or (e) the occurrence of any
transaction that is prohibited under any applicable law and that could
reasonably be expected to result in the incurrence of any liability by any
Credit Party or any of their respective Subsidiaries, or the imposition on any
Credit Party or any of their respective Subsidiaries of any fine, excise tax or
penalty resulting from any noncompliance with any applicable law.

 

17



--------------------------------------------------------------------------------

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Foreign Subsidiary Holding Company” means any Domestic Subsidiary
(a) substantially all of the assets of which consist of the Equity Interests
(and, if applicable, Indebtedness) of one or more Foreign Subsidiaries that are
CFC’s or (b) that is treated as a disregarded entity for U.S. federal income tax
purposes, and substantially all assets of which are located outside of the
United States and which may include Equity Interests (or, if applicable,
Indebtedness) of one or more Foreign Subsidiaries.

“Foreign Subsidiary Security Agreement” shall mean each security document or
pledge agreement delivered pursuant to Section 5.10 by a Material Foreign
Subsidiary in accordance with applicable local or foreign law to grant a valid,
perfected security interest in any property as collateral for the Secured
Obligations.

“Funding Guarantors” as defined in Section 7.2.

“Funding Notice” means a written notice substantially in the form of
Exhibit A-1.

“GAAP” means, subject to the provisions of Section 1.2, United States generally
accepted accounting principles in effect as of the date of determination
thereof.

“Government Official” includes, but is not limited to, any employee, agent, or
instrumentality of any government, including departments or agencies of a
government and businesses that are wholly or partially government-owned, and any
employees of such businesses, as well as departments or agencies of public
international organizations. This term includes, but is not limited to, all
employees, agents, and instrumentalities of state-owned or state-controlled
entities or businesses, including hospitals, laboratories, universities, and
other research institutions. The term “Government Official” also applies to
individuals who are members of political parties or hold positions in political
parties.

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity, officer or
examiner exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to any government, any court, any
securities exchange or any self-regulatory organization, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government (including any supra-national body exercising such powers
or functions, such as the European Union or the European Central Bank).
“Governmental Authority” shall include the National Association of Insurance
Commissioners.

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

“Guaranteed Obligations” as defined in Section 7.1.

“Guarantor” means each Subsidiary of Borrower, other than any Excluded
Subsidiary.

“Guaranty” means the guaranty of each Guarantor set forth in Section 7.

“Hazardous Materials” means any chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Governmental Authority or which
may or could pose a hazard to the health and safety of the owners, occupants or
any Persons in the vicinity of any Facility or to the indoor or outdoor
environment.

 

18



--------------------------------------------------------------------------------

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

“Hedge Bank” shall mean any Person that is (or an Affiliate thereof is) listed
on Schedule 1.1(A) and any other Person reasonably acceptable to the
Administrative Agent, it being understood and agreed that any commercial bank
organized under the laws of the United States or any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System that (a) is at least “adequately capitalized” (as defined in the
regulations of its primary Federal banking regulator) and (b) has Tier 1 capital
(as defined in such regulations) of not less than $1,000,000,000 shall be
reasonably acceptable to the Administrative Agent.

“Hedging Agreement” means (i) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, currency swap transactions,
cross-currency rate swap transactions, currency options, cap transactions, floor
transactions, collar transactions, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
or warrants to enter into any of the foregoing), whether or not any such
transaction is governed by, or otherwise subject to, any master agreement or any
netting agreement, and (ii) any and all transactions or arrangements of any
kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement (or similar
documentation) published from time to time by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such agreement or documentation,
together with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Historical Financial Statements” means as of the Closing Date, (i) the audited
financial statements of the Borrower and its Subsidiaries, for the immediately
preceding three Fiscal Years, consisting of consolidated balance sheets and the
related consolidated statements of income, stockholders’ equity and cash flows
for such Fiscal Years, and (ii) the unaudited financial statements of the
Borrower and its Subsidiaries as of the most recent Fiscal Quarter ended after
the date of the most recent audited financial statements and at least 45 days
prior to the Closing Date, consisting of a consolidated balance sheet and the
related consolidated statements of income and cash flows for the three-, six -
or nine-month period, as applicable, ending on such date, and, in the case of
clauses (i) and (ii), certified by the chief financial officer of Borrower that
they fairly present, in all material respects, the financial condition of the
Borrower and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated, subject to changes
resulting from audit and normal year-end adjustments.

“Holdco” shall have the meaning assigned to such term in the definition of the
term “Permitted Holdco Transaction”.

 

19



--------------------------------------------------------------------------------

“Holdco Accession Documents” means, collectively, (i) an accession agreement in
form and substance satisfactory to the Administrative Agent pursuant to which
Holdco shall expressly assume all obligations of the “Borrower” under this
Agreement and the other Credit Documents (and corporate authorization
documentation related to the foregoing, together with a customary secretary’s
certificate attaching such authorization documentation and the then-current
organizational documents of Holdco), (ii) a counterpart agreement in form and
substance satisfactory to the Administrative Agent pursuant to which the Person
that is the Borrower (immediately prior to giving effect to the Permitted Holdco
Transaction) becomes a party to this Agreement and the other Credit Documents as
a “Guarantor” (and corporate authorization documentation related to the
foregoing, together with a customary secretary’s certificate attaching such
authorization documentation and the then-current organizational documents of
such Person), (iii) a reaffirmation agreement in form and substance satisfactory
to the Administrative Agent pursuant to which each Credit Party (other than
Holdco and the Person that is the Borrower immediately prior to giving effect to
the Permitted Holdco Transaction) shall have reaffirmed that its Guaranty of,
and grant of any Liens as security for, the Secured Obligations shall apply to
Holdco’s obligations under this Agreement, (iv) such other documentation as the
Administrative Agent determines is necessary or desirable to cause Holdco, and
each of its applicable Subsidiaries, to comply with the requirements of
Section 5.10 after giving effect to the Permitted Holdco Transaction, including
documentation pursuant to which Holdco pledges the Equity Interests in the
Person that is the Borrower immediately prior to giving effect to the Permitted
Holdco Transaction, (v) an executed copy of an opinion of counsel to the Credit
Parties, as to such matters as the Administrative Agent may reasonably request
with respect to the foregoing and in form and substance reasonably satisfactory
to the Administrative Agent, and (vi) all documentation and other information
with respect to Holdco required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the PATRIOT Act (and the Agents and the Lenders shall have had a reasonable
period of time to review such documentation and other information in order to
ensure compliance with applicable “know-your-customer” and anti-money laundering
rules and regulations, including the PATRIOT Act, prior to Holdco becoming a
party to this Agreement).

“HPSIP” as defined in the preamble hereto.

“Immaterial Subsidiary” means on any date, any Subsidiary of Borrower that has
total assets of not more than $15.0 million as reflected in the most recent
financial statements delivered pursuant to Section 5.1(b) or (c) hereof;
provided that (i) the total assets of all Immaterial Subsidiaries shall not at
any time exceed $50.0 million as reflected in the most recent financial
statements delivered pursuant to Section 5.1(b) or (c) hereof, and (ii) the
total revenues attributable to all Immaterial Subsidiaries shall not exceed
(y) prior to the consummation of the Spin-Off, 7.0% of the total consolidated
revenues of Borrower and its Subsidiaries and (z) after the consummation of the
Spin-Off, 5.0% of the total consolidated revenues of Borrower and its
Subsidiaries, in each case, as reflected in the most recent financial statements
delivered pursuant to Section 5.1(b) or (c) hereof; and provided further that
none of TiVo Corporation, Rovi Corporation or TiVo Solutions shall be an
Immaterial Subsidiary.

“Increased-Cost Lenders” as defined in Section 2.20.

“Indebtedness” means, as applied to any Person, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with GAAP; (iii) any obligation owed for all or any part of the
deferred purchase price of property or services (excluding trade payables and
accrued obligations on normal trade terms incurred in the ordinary course of
business that are not overdue by more than 90 days, time-based licenses entered
into in the ordinary course of business and operating leases); provided that
Earn-Out Obligations shall not be deemed Indebtedness unless and to the extent
required to be recorded as a liability on the balance sheet of such Person in
accordance with GAAP; (iv) all indebtedness secured by any Lien on any property
or asset owned or held by that Person regardless of whether the indebtedness
secured thereby shall have been assumed by that Person or is nonrecourse to the
credit of that Person (but limited to the Fair Market Value of such property or
asset); (v) the face amount of any letter of credit issued

 

20



--------------------------------------------------------------------------------

for the account of that Person or as to which that Person is otherwise liable
for reimbursement of drawings; (vi) Disqualified Equity Interests; (vii) the
direct or indirect guaranty, endorsement (otherwise than for collection or
deposit in the ordinary course of business), co-making, discounting with
recourse or sale with recourse by such Person of Indebtedness of another;
(viii) any obligation of such Person the primary purpose or intent of which is
to provide assurance to an obligee that the Indebtedness of the obligor thereof
will be paid or discharged, or any agreement relating thereto will be complied
with, or the holders thereof will be protected (in whole or in part) against
loss in respect thereof; (ix) any liability of such Person for Indebtedness of
another through any agreement (contingent or otherwise) (a) to purchase,
repurchase or otherwise acquire such Indebtedness or any security therefor, or
to provide funds for the payment or discharge of such Indebtedness (whether in
the form of loans, advances, stock purchases, capital contributions or
otherwise) or (b) to maintain the solvency or any balance sheet item, level of
income or financial condition of another if, in the case of any agreement
described under subclauses (a) or (b) of this clause (ix), the primary purpose
or intent thereof is as described in clause (viii) above; and (x) all
obligations of such Person in respect of any exchange traded or over the counter
derivative transaction, including under any Hedging Agreement, in each case
entered into for hedging purposes; provided that endorsements of instruments for
deposit or collection in the ordinary course of business, typical contractual
indemnities provided in the ordinary course of business and any product
warranties shall not constitute Indebtedness. Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except (other than in the case of general partner liability) to the
extent that terms of such Indebtedness expressly provide that such Person is not
liable therefor. The “amount” or “principal amount” of any guaranty or other
contingent liability referred to in clause (vii), (viii) or (ix) above shall be
an amount equal to the stated or determinable amount of the primary obligation
in respect of which such guaranty or other contingent obligation is made or,
(x) if not stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith or (y) if the amount of the guaranty or
other contingent liability is less than the determinable amount of the primary
obligation (e.g., because of limited recourse to the guarantor), the maximum
amount of potential liability on account of such guaranty or other contingent
obligation.

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), actions, judgments, suits, costs
(including the costs of any investigation, study, sampling, testing, abatement,
cleanup, removal, remediation or other response action necessary to remove,
remediate, clean up or abate any Hazardous Materials Activity), expenses and
disbursements of any kind or nature whatsoever (including the reasonable fees,
disbursements and other charges of counsel) in connection with any
investigative, administrative or judicial proceeding or hearing commenced or
threatened by any Person, whether or not any such Indemnitee shall be designated
as a party or a potential party thereto, and any fees or expenses incurred by
Indemnitees in enforcing this indemnity, whether direct, indirect, special or
consequential and whether based on any federal, state or foreign laws, statutes,
rules or regulations (including securities and commercial laws, statutes, rules
or regulations and Environmental Laws), on common law or equitable cause or on
contract or otherwise, that may be imposed on, incurred by, or asserted against
any such Indemnitee, in any manner relating to or arising out of (i) this
Agreement or the other Credit Documents or the transactions contemplated hereby
or thereby (including the syndication of the credit facilities provided for
herein or the use or intended use of the proceeds thereof, any amendments,
waivers or consents with respect to any provision of this Agreement or any of
the other Credit Documents, or any enforcement of any of the Credit Documents
(including any sale of, collection from, or other realization upon any of the
Collateral or the enforcement of the Guaranty)) or (ii) any Environmental Claim
or any Hazardous Materials Activity relating to or arising from, directly or
indirectly, any past or present activity, operation, land ownership, or practice
of the Borrower or any of its Subsidiaries.

 

21



--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) any Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in (a), Other Taxes.

“Indemnitee” as defined in Section 10.3(a).

“Installment” as defined in Section 2.8.

“Intellectual Property” as defined in the Security Agreement.

“Intellectual Property Asset” means, at the time of determination, any interest
(fee, license or otherwise) then owned by any Credit Party in any Intellectual
Property.

“Intellectual Property Licenses” means any and all agreements, licenses and
covenants (including covenants not to sue for infringement, dilution or other
violation of any Intellectual Property or permitting co-existence with respect
to any Intellectual Property), whether in existence now or hereafter acquired,
existing or arising, entered into by any Credit Party with Person(s) who are not
Credit Parties or their respective Subsidiaries, pursuant to which any Credit
Party grants any license in, to, or under any Intellectual Property to such
Person.

“Intellectual Property Security Agreements” has the meaning assigned to that
term in the Security Agreement.

“Intercompany Note” means a promissory note substantially in the form of Exhibit
J evidencing Indebtedness owed among Credit Parties and their Subsidiaries.

“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of the date hereof, by and among the Collateral Agent, the ABL Facility Agent
and the Credit Parties, as amended, restated, supplemented or otherwise modified
from time to time in accordance with the terms thereof and hereof.

“Interest Payment Date” means with respect to (i) any Loan that is a Base Rate
Loan, the last Business Day of March, June, September and December of each year,
commencing on the first such date to occur after the Closing Date and the final
maturity date of such Loan; and (ii) any Loan that is a Eurodollar Rate Loan,
the last day of each Interest Period applicable to such Loan; provided that, in
the case of each Interest Period of longer than three (3) months “Interest
Payment Date” shall also include each date that is three (3) months, or an
integral multiple thereof, after the commencement of such Interest Period.

“Interest Period” means, in connection with a Eurodollar Rate Loan, an interest
period of one, three or six months, as selected by Borrower in the applicable
Funding Notice or Conversion/Continuation Notice, (i) initially, commencing on
the Borrowing Date or applicable Conversion/Continuation Date thereof, as the
case may be; and (ii) thereafter, commencing on the day on which the immediately
preceding Interest Period expires; provided that, (a) if an Interest Period
would otherwise expire on a day that is not a Business Day, such Interest Period
shall expire on the next succeeding Business Day unless no further Business Day
occurs in such month, in which case such Interest Period shall expire on the
immediately preceding Business Day; (b) any Interest Period that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall, subject to clause (c) of this definition, end on the last
Business Day of a calendar month; and (c) no Interest Period shall extend beyond
the Maturity Date.

 

22



--------------------------------------------------------------------------------

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

“Investment” means (i) any direct or indirect purchase or other acquisition by
the Borrower or any of its Subsidiaries of, or of a beneficial interest in, any
of the Securities of any other Person; (ii) any direct or indirect redemption,
retirement, purchase or other acquisition for value, by any Subsidiary of the
Borrower from any Person, of any Equity Interests of such Person; (iii) any
direct or indirect loan, advance or capital contributions by the Borrower or any
of its Subsidiaries to any other Person; (iv) all investments consisting of any
exchange traded or over the counter derivative transaction, including any
Hedging Agreement, whether entered into for hedging or speculative purposes or
otherwise; (v) the purchase or other acquisition (in one transaction or a series
of transactions) of all or substantially all of the property and assets or
business of another Person or assets constituting a business unit, line of
business or division of such Person; and (vi) the purchase of Patents or
registered Trademarks from any Person (other than the Borrower or any of its
Subsidiaries or pursuant to the Pick Right). The amount of any Investment of the
type described in clauses (i), (ii), (iii), (v) or (vi) shall be the original
cost of such Investment plus the cost of all additions thereto, without any
adjustments for increases or decreases in value, or write-ups, write-downs or
write-offs with respect to such Investment.

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form.

“Laws” means, with respect to any Person, (i) the common law and any federal,
state, local, foreign, multinational or international statutes, laws, treaties,
judicial decisions, standards, rules and regulations, guidances, guidelines,
ordinances, rules, judgments, writs, orders, decrees, codes, plans, injunctions,
permits, concessions, grants, franchises, governmental agreements and
governmental restrictions (including administrative or judicial precedents or
authorities), in each case whether now or hereafter in effect, and (ii) the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of, any Governmental Authority, in each
case whether or not having the force of law and that are applicable to or
binding upon such Person or any of its property or to which such Person or any
of its property is subject.

“Lender” means each financial institution listed on the signature pages hereto
as a Lender, and any other Person that becomes a party hereto pursuant to an
Assignment Agreement or a Joinder Agreement.

“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement) and any
option, trust or other preferential arrangement having the practical effect of
any of the foregoing and (ii) in the case of Securities, any purchase option,
call or similar right of a third party with respect to such Securities.

“Loan” means a Loan made by a Lender to Borrower pursuant to Section 2.1(a).

“Margin Stock” as defined in Regulation U.

“Material Adverse Effect” means a material adverse effect on and/or material
adverse developments with respect to (i) the business, operations, properties,
assets or financial condition of the Borrower and its Subsidiaries taken as a
whole; (ii) the ability of the Credit Parties to fully and timely perform its
Obligations; (iii) the legality, validity, binding effect or enforceability
against a Credit Party of a Credit Document to which it is a party; (iv) the
Collateral or the Collateral Agent’s Liens (on behalf of the Secured Parties) on
the Collateral or the priority of such Liens (other than as a result of any act
or omission by the Administrative Agent or the Collateral Agent); or (v) the
rights, remedies and benefits available to, or conferred upon, any Agent and any
Lender or any Secured Party under any Credit Document.

 

23



--------------------------------------------------------------------------------

“Material Contract” means, on any date, each of the top five revenue-generating
contracts of the Borrower and its Subsidiaries, on a consolidated basis,
calculated for the twelve month period ending on the last calendar day of each
Fiscal Quarter for which financial statements have been delivered pursuant to
Section 5.1(b) or 5.1(c), as applicable, prior to such date; provided that, as
of the Closing Date and until delivery of financial statements in respect of the
Fiscal Year ending December 31, 2019 pursuant to Section 5.1(c), “Material
Contracts” means each of the contracts identified in the Closing Payments
Letter.

“Material Foreign Intellectual Property” shall mean all Intellectual Property
that is established or registered in any Material Foreign Jurisdiction.

“Material Foreign Jurisdiction” means, (i) Canada, (ii) each other jurisdiction
other than the United States designated from time to time by the Borrower by
written notice as a “Material Foreign Jurisdiction”, provided the Borrower shall
designate jurisdictions as shall be necessary so that the revenue generated by
the Intellectual Property licensing business of the Borrower and its
Subsidiaries in all such jurisdictions so designated, together with the revenue
generated in the United States and Canada for the most recently ended Fiscal
Year for which financial statements have been delivered pursuant to
Section 5.1(c) equals or exceeds 60% of the total consolidated revenue of the
Borrower and its Subsidiaries for such Fiscal Year, and (iii) any jurisdiction
in which the revenue generated by the Intellectual Property licensing business
of the Borrower and its Subsidiaries in such jurisdiction equals or exceeds
12.5% of the total consolidated revenue of the Borrower and its Subsidiaries for
the most recently ended Fiscal Year. Without limiting the generality of the
foregoing, in no event shall Japan be a Material Foreign Jurisdiction.

“Material Foreign Subsidiary” means, on any date, any Foreign Subsidiary of
Borrower that generates revenue in excess of 12.5% of the total consolidated
revenue of the Borrower and its Subsidiaries as reflected on the most recent
financial statements delivered pursuant to Section 5.1(b) or 5.1(c), as
applicable, prior to such date. Without limiting the generality of the
foregoing, in no event shall any Foreign Subsidiary formed or incorporated under
the laws of Japan be a Material Foreign Subsidiary.

“Material Indebtedness” means Indebtedness (other than the Loans) in an
aggregate principal amount exceeding $7.5 million.

“Material Real Estate Asset” means any fee-owned Real Estate Asset having a Fair
Market Value in excess of $5.0 million as of the date of the acquisition
thereof; provided that the Fair Market Value of all fee owned Real Estate Assets
are not Material Real Estate Assets shall not exceed $10.0 million in the
aggregate.

“Maturity Date” means the earlier of (i) November 22, 2024 and (ii) the date on
which all Loans shall become due and payable in full hereunder, whether by
acceleration or otherwise.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means a mortgage substantially in form of Exhibit I.

“Mortgaged Property” as defined in Section 5.11(d).

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

 

24



--------------------------------------------------------------------------------

“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a customary management’s discussion and
analysis, describing the results of operations of the Borrower and its
Subsidiaries for the applicable period to which such financial statements
relate.

“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to: (i) Cash payments (including any Cash received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) received by the Borrower or any of its Subsidiaries from
such Asset Sale, minus (ii) any bona fide direct costs incurred in connection
with such Asset Sale, including (a) Borrower’s reasonable good faith estimate of
income taxes actually paid or payable by the seller as a result of any gain
recognized in connection with such Asset Sale (provided any taxes not so paid
shall constitute Net Asset Sale Proceeds), (b) payment of the outstanding
principal amount of, premium or penalty, if any, and interest on any
Indebtedness (other than the Loans or any ABL Loans) that is secured by a Lien
on the stock or assets in question that has priority to the Lien in favor of the
Collateral Agent and that is required to be repaid under the terms thereof as a
result of such Asset Sale and (c) a reasonable reserve for any indemnification
payments (fixed or contingent) attributable to seller’s indemnities and
representations and warranties to purchaser in respect of such Asset Sale
undertaken by the Borrower or any of its Subsidiaries in connection with such
Asset Sale, provided that upon release of any such reserve, the amount released
shall be considered Net Asset Sale Proceeds.

“Net Insurance/Condemnation Proceeds” means an amount equal to: (i) any Cash
payments or proceeds received by the Borrower or any of its Subsidiaries
(a) under any casualty insurance policy in respect of a covered loss thereunder,
(b) as a result of the taking of any assets of the Borrower or any of its
Subsidiaries by any Person pursuant to the power of eminent domain, condemnation
or otherwise, or pursuant to a sale of any such assets to a purchaser with such
power under threat of such a taking (any event of the type referenced in clauses
(a) and (b) above being referred to as a “Casualty Event”) or (c) under any
business interruption or similar insurance policy in respect of a covered loss
thereunder, minus (ii) (a) any actual and reasonable costs incurred by the
Borrower or any of its Subsidiaries in connection with the adjustment or
settlement of any claims of the Borrower or such Subsidiary in respect thereof,
and (b) any bona fide direct costs incurred in connection with any sale of such
assets as referred to in clause (i)(b) of this definition, including Borrower’s
reasonable good faith estimate of income taxes actually paid or payable as a
result of any gain recognized in connection therewith (provided any taxes not so
paid shall constitute Net Insurance/Condemnation Proceeds.

“Net Litigation Proceeds” means, with respect to any Specified Litigation, an
amount equal to any Cash proceeds received by the Borrower or any of its
Subsidiaries relating to the Specified Litigation (excluding, for the avoidance
of doubt, any license revenues, royalties and other payments in respect of
periods after the settlement or final non-appealable judgment date for such
Specified Litigation but including, for the avoidance of doubt, “up-front”,
initial or similar licensing or similar payment made on or about the time of
entry into any licensing agreement entered into following such settlement or
final non-appealable judgment date except to the extent the Borrower, acting in
good faith, reasonably determines that a portion of such “up-front”, initial or
similar payment represents a prepayment of licensing fees for use in future
periods consistent with industry practice), net of (i) all costs and expenses
(including, without limitation, attorneys’ fees) incurred in connection with
such Specified Litigation and (ii) Borrower’s good faith estimate of income
taxes actually paid or payable in connection with such Specified Litigation
(provided any taxes not so paid shall constitute Net Litigation Proceeds).

“Non-Consenting Lender” as defined in Section 2.20.

“Non-Public Information” means material non-public information (within the
meaning of United States federal, state or other applicable securities laws)
with respect to the Borrower or its Affiliates or their Securities.

 

25



--------------------------------------------------------------------------------

“Note” means a promissory note in the form of Exhibit B.

“Obligations” means all obligations (whether now existing or hereafter arising,
absolute or contingent, joint, several or independent) of every nature of each
Credit Party owed to the Agents (including former Agents) or the Lenders under
any Credit Document, whether for principal, premium (including the Prepayment
Premium), interest (including interest and premium which, but for the filing of
a petition in bankruptcy with respect to such Credit Party, would have accrued
on any Obligation, whether or not a claim is allowed against such Credit Party
for such interest or premium in the related bankruptcy proceeding), fees,
expenses, indemnification or otherwise.

“Obligee Guarantor” as defined in Section 7.7.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Officer’s Certificate” shall mean a certificate executed by the chairman of the
Board of Directors (if an officer) of the Borrower or any of the following
officers of the Borrower: the chief executive officer, chief operating officer,
president, chief financial officer, chief accounting officer, principal
accounting officer, treasurer or controller in each case in his or her official
(and not individual) capacity.

“Organizational Documents” means (i) with respect to any corporation or company,
its certificate, memorandum or articles of incorporation, organization or
association and its by-laws, (ii) with respect to any limited partnership, its
certificate or declaration of limited partnership and its partnership agreement,
(iii) with respect to any general partnership, its partnership agreement and
(iv) with respect to any limited liability company, its articles or certificate
of formation or organization and its operating agreement or limited liability
company agreement. In the event any term or condition of this Agreement or any
other Credit Document requires any Organizational Document to be certified by a
secretary of state or similar governmental official, the reference to any such
Organizational Document shall only be to a document of a type customarily
certified by such governmental official.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).

“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.20).

“Paid in Full” or “Payment in Full” means:

(a) payment in full in cash of the principal of, premium (including the
Prepayment Premium) and interest (including premium and interest accruing on or
after the commencement of any bankruptcy proceeding, whether or not such
interest would be allowed in such bankruptcy proceeding) constituting the
Obligations;

 

26



--------------------------------------------------------------------------------

(b) payment in full in cash of all other amounts that are due and payable or
otherwise accrued and owing at or prior to the time such principal and interest
are paid (other than any contingent indemnification obligations for which no
claim or demand for payment, whether oral or written, has been made at such time
(such indemnification obligations, “Unmatured Surviving Obligations”)) with
respect to the Obligations; and

(c) termination or expiration of all commitments of the holders of the
Obligations, to extend credit or make loans or other credit accommodations to
any of the Credit Parties.

“Participant Register” as defined in Section 10.6(g)(i).

“Patents” as defined in the Security Agreement.

“PATRIOT Act” as defined in Section 3.1(o).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Code or Section 302 or Title IV of ERISA.

“Perfection Certificate” means a certificate in form satisfactory to the
Collateral Agent that provides information with respect to the personal or mixed
property of each Credit Party.

“Permitted Acquisition” means any acquisition, directly or indirectly, by the
Borrower or any of its Subsidiaries, whether by purchase, merger or otherwise,
of all or substantially all of the assets of, all of the Equity Interests of, or
a business line or unit or a division of, any Person; provided that,

(i) immediately prior to, and after giving effect thereto, no Default or Event
of Default shall have occurred and be continuing or would result therefrom;

(ii) all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable laws and in conformity with
all applicable Governmental Authorizations;

(iii) the property acquired in connection with any such transaction or series of
related transactions shall be made subject to the Lien of the Collateral
Documents, except as otherwise permitted in Sections 5.10 and 5.11;

(iv) other than in respect of a Pro Forma Basis Excluded Transaction, after
giving effect to such acquisition, the Borrower and its Subsidiaries shall be in
compliance on a Pro Forma Basis with a Total Leverage Ratio of less than or
equal to 3.00:1.00;

(v) the Borrower shall have delivered to the Administrative Agent (A) at least
10 Business Days prior to such proposed acquisition (or such shorter period as
may be agreed by the Administrative Agent), (i) a Compliance Certificate
evidencing pro forma compliance with Section 6.5 as required under clause (iv)
above and (ii) all other relevant material financial information with respect to
such acquired assets, including the aggregate consideration for such acquisition
and any other information required to demonstrate compliance with Section 6.5
and (B) promptly upon request by the Administrative Agent, (i) a copy of the
purchase agreement related to the proposed Permitted Acquisition (and any
related material documents reasonably requested by the Administrative Agent) and
(ii) to the extent available, quarterly and annual financial statements of the
Person whose Equity Interests or assets are being acquired for the three
(3) year period immediately prior to such proposed Permitted Acquisition,
including any audited financial statements that are available; provided this
clause (v) shall not apply to any Pro Forma Basis Excluded Transaction;

 

27



--------------------------------------------------------------------------------

(vi) for any acquisition with respect to which the consideration therefor is
equal to or greater than $15.0 million, within a reasonable time prior to the
consummation of such acquisition, Borrower shall provide the Administrative
Agent with a due diligence package relating to the proposed acquisition,
including to the extent available, forecasted balance sheets, profit and loss
statements, and cash flow statements of the Person or assets to be acquired;

(vii) the aggregate Permitted Acquisition Consideration (excluding any Permitted
Acquisition Consideration payable in Equity Interests (other than Disqualified
Equity Interests) of the Borrower) shall not exceed $15.0 million in any Fiscal
Year and the aggregate Permitted Acquisition Consideration for all Permitted
Acquisitions (excluding any Permitted Acquisition Consideration payable in
Equity Interests (other than Disqualified Equity Interests) of the Borrower)
shall not exceed $50.0 million during the term of this Agreement;

(viii) any Indebtedness assumed in connection with any Permitted Acquisition
shall be permitted under Section 6.1(j);

(ix) in the case of the acquisition of Equity Interests of a Person, the Board
of Directors of such Person shall have consented to such acquisition; and

(x) any Person or assets or division as acquired in accordance herewith shall be
in same business or lines of business in which the Borrower and/or its
Subsidiaries are engaged as of the Closing Date or similar or related
businesses.

“Permitted Acquisition Consideration” means the purchase consideration for any
Permitted Acquisition and all other payments by the Borrower or any of its
Subsidiaries in exchange for, or as part of, or in connection with, any
Permitted Acquisition, whether paid in Cash or by exchange of Equity Interests
or of properties or otherwise and whether payable at or prior to the
consummation of such Permitted Acquisition or deferred for payment at any future
time, whether or not any such future payment is subject to the occurrence of any
contingency, and includes any and all payments representing the purchase price
and any assumptions of Indebtedness, “earn-outs” and other agreements to make
any payment the amount of which is, or the terms of payment of which are, in any
respect subject to or contingent upon the revenues, income, cash flow or profits
(or the like) of any Person or business.

“Permitted Holdco Transaction” shall mean a transaction or series of related
transactions that cause 100% of the Equity Interests in the Predecessor Borrower
to be held by a newly-formed entity organized under the laws of a State of the
United States (a “Holdco”); provided that (a)(i) if such Permitted Holdco
Transaction is not consummated in connection with a Permitted Acquisition, the
owners of 100% of the Equity Interests in Holdco immediately after giving effect
to such transaction (and the amount of such Equity Interests owned by each such
person) are identical to the owners of 100% of the Equity Interests in the
Predecessor Borrower immediately prior to giving effect to such transaction (and
the amount of such Equity Interests owned by each such person) or (ii) if such
Permitted Holdco Transaction is consummated in connection with a Permitted
Acquisition, the owners of 100% of the Equity Interests in Holdco immediately
after giving effect to such transaction shall consist solely of the owners of
Equity Interests in the Predecessor Borrower, the owners of Equity Interests in
the person or persons, or of any business or division of any person or persons,
acquired in such Permitted Acquisition, and any additional holders of Equity
Interests of Holdco who acquired such Equity Interests in a related offering of
Equity Interests of

 

28



--------------------------------------------------------------------------------

Holdco, the proceeds of which were used to finance a portion of such Permitted
Acquisition, in each case of this clause (ii) immediately prior to giving effect
to such transaction, and upon consummation of any transaction described in this
clause (ii), (b) no Change of Control shall have occurred (based on the
ownership of the Predecessor Borrower prior to such Permitted Holdco Transaction
as compared to the ownership of Holdco after giving effect to such Permitted
Holdco Transaction), (c) Holdco shall have entered into, and shall cause the
other Credit Parties to enter into, the Holdco Accession Documents,
(d) immediately before and after giving effect to such Permitted Holdco
Transaction, no Default shall have occurred and be continuing, (e) Holdco shall
have the same fiscal year and fiscal quarters as the Predecessor Borrower and
(f) the Administrative Agent receives copies of all material documents proposed
to be executed in connection with the Permitted Holdco Transaction at least ten
(10) Business Days (or such shorter period as is reasonably acceptable to the
Administrative Agent) prior to the proposed date of the transaction and such
transaction or series of related transactions shall not adversely affect in any
material respect the rights or remedies of the Administrative Agent and the
Lenders under the Credit Documents. As used above, “Predecessor Borrower” means
the Person that is the Borrower immediately prior to giving effect to the
Permitted Holdco Transaction.

“Permitted Liens” means each of the Liens permitted pursuant to Section 6.2
(subject to the subordination and/or intercreditor provisions as contemplated
thereby, to the extent applicable).

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

“Pick Rights” means any rights granted to Spinco (or any of its Subsidiaries) in
connection with the Spin-Off to acquire from Remainco (or any of its
Subsidiaries) for fair market value (as determined based on the industry average
patent price or as otherwise reasonably agreed between Spinco and Remainco) all
right, title and interest in one or more Patents of Remainco (or any of its
Subsidiaries); provided that (i) immediately before and after giving effect to
any exercise of the Pick Rights, no Event of Default described in
Section 8.1(a), Section 8.1(c) (in the case of Section 8.1(c), solely with
respect to Section 6.1, Section 6.3 or Section 6.5), Section 8.1(f) or
Section 8.1(g) has occurred and is continuing or would result therefrom,
(ii) such Patents may only be acquired in the event (a) Spinco (or any of its
Subsidiaries) receives a patent litigation or assertion threat from a third
party claiming infringement, or (b) Spinco has a reasonable basis for asserting
the acquired Patent against a third party offering a product or service that
competes with Spinco, (iii) the sale of such Patents to Spinco or one of its
Subsidiaries shall not have a material adverse effect on the Intellectual
Property licensing business of Remainco and its Subsidiaries, (iv) Remainco
shall have the right to reacquire such Patents from Spinco (or its relevant
Subsidiary) upon conclusion or settlement of such litigation or other resolution
of such threat from or need to assert against a third party at the same price as
the price paid by Spinco (or its relevant Subsidiary) to Remainco (or its
relevant Subsidiary), (v) Remainco shall deliver to the Administrative Agent
written notice of Spinco’s (or any of its Subsidiaries) exercise of such Pick
Rights at least five (5) Business Days prior to the proposed date of such
transfer, (vi) the Pick Rights may not be exercised with respect to more than
fifty (50) Patents of Remainco (or any of its Subsidiaries) at any one time (or
such larger number as may be approved by the Administrative Agent (such approval
not to be unreasonably withheld or delayed)), (vii) the Pick Rights shall be
reflected in documentation which is substantially consistent with the Spin-Off
Term Sheets, (viii) no Patents that (x) are subject to litigation or
administrative proceedings in which Remainco is currently engaged or
(y) Remainco has otherwise identified to Spinco in good faith as being currently
reviewed (or already selected) for litigation or administrative proceedings in
which Remainco plans to engage in the future may be sold to Spinco until such
review is complete or, if later, such litigation or administrative proceeding is
resolved by settlement or final judgment, (ix) RemainCo shall have the right to
provide Spinco a list of up to fifty (50) Patents of its choosing (with such
list being able to be updated

 

29



--------------------------------------------------------------------------------

by RemainCo on a quarterly basis) that would require RemainCo’s consent (to be
given in RemainCo’s sole discretion) to be subject to the Pick Right, (x) Spinco
shall grant to Remainco a sublicensable license to such Patents, (xi) Spinco
shall not license such Patents to any other Person, other than a non-exclusive
license to the third party (and its Affiliates) claiming infringement in
connection with the settlement of such claim or litigation so long as (A) such
license shall permit the repurchase of the applicable Patent by Remainco and
(B) all payments by such third party licensee (or its Affiliates) under such
license (net of all reasonable costs and expenses incurred in connection with
the realization of such payments) shall be paid to the account of Remainco upon
its reacquisition of such Patents pursuant to clause (iv) hereto, and
(xii) Spinco shall grant to Remainco a Lien over such Patents, securing
Remainco’s right to reacquire such Patents as described herein.

“Platform” means IntraLinks, SyndTrak or a substantially similar electronic
platform chosen by the Administrative Agent to be its electronic transmission
system.

“Pledgor” as defined in the Security Agreement.

“Prepayment Premium” as defined in Section 2.11.

“Prime Rate” means the “U.S. Prime Lending Rate” as published in The Wall Street
Journal.

“Principal Office” means, for the Administrative Agent’s “Principal Office” as
set forth on Appendix B, or such other office or office or account of a third
party or sub-agent, as appropriate, as the Administrative Agent may from time to
time designate to the Borrower and each Lender.

“Pro Forma Basis” shall mean on a basis in accordance with GAAP and Article 11
of Regulation S-X; provided, that notwithstanding the provisions of Regulation
S-X, (a) pro forma adjustments may include (without duplication) net operating
expense reductions for such period resulting from the transaction which is being
given pro forma effect which are reasonably identified and factually supported
in a certificate in which a responsible officer of the Borrower certifies that
such reductions are reasonably expected to be sustainable and have been realized
or the steps necessary for such realization have been taken or are reasonably
expected to be taken, and such reductions are reasonably expected to be realized
within twelve months following any such transaction and (b) pro forma
adjustments may exclude the pro forma effects of marking deferred revenue to
fair market value; provided that the aggregate amount of any adjustments
pursuant to clause (a) and clause (b) in any period, together with all amounts
added back pursuant to clauses (h) and (i) of the definition of “Consolidated
Adjusted EBITDA” and clause (h) of the definition of “Consolidated Net Income”
shall not exceed in the aggregate 12.5% of Consolidated Adjusted EBITDA for such
period (as calculated after giving effect to any such adjustments). For purposes
of determining pro forma compliance with the Total Leverage Ratio as required by
clause (iv) of the definition of “Permitted Acquisition”, in the event that the
Borrower or any of its Subsidiaries incurs, assumes, guarantees, redeems,
repays, retires or extinguishes any Indebtedness included in the definition of
“Consolidated Indebtedness” (in each case, other than Indebtedness incurred or
repaid under any revolving credit facility in the ordinary course of business
for working capital purposes), subsequent to the end of the Test Period for
which the Total Leverage Ratio is being calculated but prior to or
simultaneously with the event for which the calculation of any such ratio is
made, then the Total Leverage Ratio shall be calculated giving pro forma effect
to such incurrence, assumption, guarantee, redemption, repayment, retirement or
extinguishment of Indebtedness, as if the same had occurred on the last day of
the applicable Test Period.

 

30



--------------------------------------------------------------------------------

“Pro Forma Basis Excluded Transaction” shall mean a Permitted Acquisition that
(i) has aggregate Permitted Acquisition Consideration which, when taken together
with all other Permitted Acquisitions which previously qualified as Pro Forma
Basis Excluded Transactions hereunder, does not exceed $15.0 million per Fiscal
Year or $30.0 million in the aggregate during the term of this Agreement and
(ii) such Permitted Acquisition does not include the incurrence or assumption of
any Indebtedness in connection therewith (other than Indebtedness consisting of
Capital Leases, letters of credit and other existing Indebtedness of the Person
being acquired which are not permitted to be repaid or prepaid under their terms
and, other than with respect to Capital Leases and letters of credit, after the
Borrower using commercially reasonable efforts to do so).

“Pro Rata Share” means (i) with respect to all payments, computations and other
matters relating to the Loan of any Lender, the percentage obtained by dividing
(a) the Exposure of that Lender by (b) the aggregate Exposure of all Lenders.

“Projections” means the projections of the Borrower and its Subsidiaries for the
Fiscal Year ending on December 31, 2019 through and including the Fiscal Year
ending December 31, 2023.

“R&D Costs” means, for any period, the aggregate amount of research and
development expenses of the Borrower and its Subsidiaries for such period,
including (A) all expenses, charges or costs of acquiring Patents, (B) the
research and development expenses described in the public filings of the
Borrower, including all employee related costs, consulting costs and overhead,
facilities and information technology costs, (C) all expenses funded by the
Borrower and its Subsidiaries for research and development conducted by third
parties, including universities, and (D) all such expenditures that are
capitalized.

“Real Estate Asset” means, at any time of determination, any fee interest then
owned by any Credit Party in any real property.

“Recipient” means the Administrative Agent or any Lender, as applicable.

“Register” as defined in Section 2.4(b).

“Regulation D” means Regulation D of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.

“Regulation S-X” means Regulation S-X under the Securities Act.

“Regulation T” means Regulation T of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.

“Regulation U” means Regulation U of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.

“Regulation X” means Regulation X of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“Related Transactions” means, collectively, (a) the execution and delivery by
the Credit Parties of the Credit Documents to which they are a party and the
borrowings hereunder and the use of proceeds thereof, (b) the refinancing or
retirement of the Existing Indebtedness, (c) the execution and delivery by the
Credit Parties of the ABL Credit Agreement and the other ABL Credit Documents to
which they are a party, (d) the other transactions related to or entered into in
connection with any of the foregoing and (e) the payment of fees, premiums,
charges, costs and expenses in connection with the foregoing.

 

31



--------------------------------------------------------------------------------

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

“Remainco” shall mean the Borrower and its Subsidiaries that remain Subsidiaries
of the Borrower after giving effect to the Spin-Off.

“Remainco Adjusted EBITDA” shall mean, for any period, “Adjusted EBITDA” as
reported by the Borrower for the “Intellectual Property Licensing segment” in
the notes to its consolidated financial statements for such period, which shall
be calculated in a manner consistent with the Borrower’s past practice and the
definition of Consolidated Adjusted EBITDA, plus (i) to the extent not included
in “Adjusted EBITDA” as reported by the Borrower for the “Intellectual Property
Licensing segment” for such period and solely to the extent such products are
not owned by Spinco, a pro forma revenue adjustment for such period in respect
of analog content protection products of Remainco, minus (ii) the greater of
$3.75 million and the estimated total research and development expenses of
Remainco on a stand-alone basis for each fiscal quarter during such period, plus
(iii) an amount, if positive, equal to the difference of (x) the amount of sales
and marketing expense included in “Adjusted EBITDA” as reported by the Borrower
for such period and attributable to the “Intellectual Property Licensing
segment”, minus (y) the greater of $5.425 million and the estimated total sales
and marketing expenses of Remainco on a stand-alone basis for each fiscal
quarter during such period, minus (iv) an expense adjustment for such period in
respect of total general administrative expenses attributable to Remainco on a
stand-alone basis in an amount no less than $5.575 million for each fiscal
quarter during such period. The actual adjustments to Remainco Adjusted EBITDA
made pursuant to the preceding clauses (i) through (iv) shall be based on
estimates prepared by the Borrower in good faith and based on assumptions
believed by it to be reasonable at the time of the Spin-Off and disclosed to the
Administrative Agent pursuant to an Officer’s Certificate certifying as to the
foregoing.

“Remainco Business” shall mean the assets and liabilities of the Borrower and
its Subsidiaries other than the Spinco Business.

“Remainco Total Leverage Ratio” shall mean, at any date of determination, the
ratio of (i) Consolidated Indebtedness on such date, to (ii) Remainco Adjusted
EBITDA for the Test Period then most recently ended.

“Replacement Lender” as defined in Section 2.20.

“Required Prepayment Date” as defined in Section 2.12(c).

“Requisite Lenders” means, at any time, one or more Lenders having or holding
Exposure and representing more than 50% of the aggregate Exposure of all Lenders
at such time.

“Restricted Payment” means (i) any dividend or other distribution, direct or
indirect, on account of any shares of any class of stock of the Borrower or any
of their respective Subsidiaries (or any direct or indirect parent of the
Borrower) now or hereafter outstanding, except a dividend payable solely in
shares of stock to the holders of that class (other than Disqualified Equity
Interests); (ii) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of

 

32



--------------------------------------------------------------------------------

any shares of any class of stock of the Borrower or the Borrower or any of their
respective Subsidiaries (or any direct or indirect parent thereof) now or
hereafter outstanding (other than Indebtedness convertible into or exchangeable
for Equity Interests); (iii) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of stock of the Borrower or any of their respective
Subsidiaries (or any direct or indirect parent of the Borrower) now or hereafter
outstanding; and (iv) any payment or prepayment of principal of, premium, if
any, or interest on, or redemption, purchase, retirement, defeasance (including
in substance or legal defeasance), sinking fund or similar payment with respect
to any Subordinated Indebtedness.

“Retained Excess Cash Flow Amount” means, as of any date of determination,
(A) an amount, determined on a cumulative basis, that is equal to the aggregate
cumulative sum of Consolidated Excess Cash Flow (commencing with the Fiscal Year
ending December 31, 2020) that is not required to be applied as a mandatory
prepayment under Section 2.10(e) (but without giving effect to any
dollar-for-dollar reduction in respect of voluntary prepayments as therein
provided) up to and including such date of determination minus (B) the aggregate
amount of Restricted Payments made under Section 6.3(i) on or prior to such date
of determination.

“S&P” means Standard & Poor’s, a Division of The McGraw-Hill Companies, Inc.

“Sanctioned Country” means any country or region that is the subject or target
of a comprehensive embargo under Sanctions (including Cuba, Iran, North Korea,
Syria and the Crimea region of Ukraine).

“Sanctioned Person” means any Person that is: (i) identified on a Sanctions
List; (ii) domiciled, organized or resident in a Sanctioned Country; (iii) owned
or controlled by, or acting for or on behalf of, directly or indirectly, any
Person described in the foregoing clauses (i) or (ii); or (iv) otherwise the
subject or target of Sanctions.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by any Sanctions Authority.

“Sanctions Authority” means: (a) the U.S. government, including OFAC and the
U.S. Department of State; (b) the United Nations Security Council; (c) the
European Union and each of its member states; (d) the United Kingdom, including
the Office of Financial Sanctions Implementation of Her Majesty’s Treasury; and
(e) any other relevant national or supra-national Governmental Authority.

“Sanctions List” means any Sanctions-related list of designated Persons
maintained by any Sanctions Authority, including the Specially Designated
Nationals and Blocked Persons List maintained by OFAC.

“Second Priority” means, with respect to any Lien purported to be created in any
ABL Priority Collateral, that such Lien is second in priority so long as the ABL
Facility is outstanding. Upon the termination of the ABL Facility, such Second
Priority Liens shall be become First Priority Liens on the ABL Priority
Collateral.

“Secured Hedge Agreement” shall mean (a) any Hedging Agreement that is entered
into by and between any Credit Party and any Hedge Bank, or any Guaranty by any
Credit Party of any Hedging Agreement entered into by and between any Credit
Party and any Hedge Bank, for the purpose of hedging interest rate liabilities
with respect to the Loans or foreign currency exposure (and not for speculative
purposes), to the extent that (i) such Hedging Agreement or such Guaranty, as
applicable, is designated in writing by the Borrower to the Administrative Agent
as a Secured Hedge Agreement and (ii) the Borrower

 

33



--------------------------------------------------------------------------------

has delivered substantially final copies (excluding fee information) of such
Hedging Agreement to the Administrative Agent promptly upon entry into such
Hedging Agreement by the applicable Credit Party party thereto and (b) any
Hedging Agreement listed on Part II of Schedule 6.4 on the Closing Date for the
purpose of hedging interest rate liabilities or foreign currency exposure (and
not for speculative purposes); provided that in no event shall any Hedging
Agreement constitute a “Secured Hedging Agreement” under the Credit Documents if
such Hedge Bank secures such Hedging Agreement under the ABL Security Agreement.
Notwithstanding the foregoing, for all purposes of the Credit Documents, any
Guaranty of, or grant of any Lien to secure, any obligations in respect of a
Secured Hedge Agreement by a Guarantor shall not include any Excluded Swap
Obligations.

“Secured Obligations” shall mean (a) the Obligations, (b) the due and punctual
payment and performance of all obligations of the Borrower and the other Credit
Parties under each Hedging Agreement entered into with any counterparty that is
a Secured Party and (c) the due and punctual payment and performance of all
obligations of the Borrower and the other Credit Parties (including overdrafts
and related liabilities) under each Treasury Services Agreement existing on or
entered into after the Closing Date, in each case with any counterparty that is
a Secured Party; provided that the term “Secured Obligations” shall not include
any Excluded Swap Obligation.

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, each Lender, each Hedge Bank that is party to any Secured Hedge
Agreement, each Treasury Services Provider that is party to a Secured Treasury
Services Agreement and each sub-agent appointed pursuant to Section 9.3(c) by
the Administrative Agent with respect to matters relating to any Collateral
Document.

“Secured Treasury Services Agreement” means any Treasury Services Agreement that
is entered into by and between any Credit Party and any Treasury Services
Provider to the extent that (i) such Treasury Services Agreement is designated
in writing by the Borrower to the Administrative Agent as a Secured Treasury
Services Agreement and (ii) the Borrower has delivered substantially final
copies (excluding fee information) of such Treasury Services Agreement to the
Administrative Agent promptly upon entry into such Treasury Services Agreement
by the applicable Credit Party party thereto; provided that in no event shall
any Treasury Services Agreement constitute a “Secured Treasury Services
Agreement” under the Credit Documents if such Treasury Services Provider secures
such Treasury Services Agreement under the ABL Security Agreement.

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Securities Account” means “securities accounts” as such term is defined in the
UCC.

“Securities Act” means the Securities Act of 1933.

“Security Agreement” means the Security Agreement to be executed by the Borrower
and each Guarantor substantially in the form of Exhibit H.

“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of the Borrower substantially in the form of Exhibit F-2.

 

34



--------------------------------------------------------------------------------

“Solvent” means, with respect to any Credit Party, that as of the date of
determination, both (i) (a) the sum of such Credit Party’s debt (including
contingent liabilities) does not exceed the present fair saleable value of such
Credit Party’s present assets; (b) such Credit Party’s capital is not
unreasonably small in relation to its business as contemplated on the Closing
Date and reflected in the Projections or with respect to any transaction
contemplated to be undertaken after the Closing Date; and (c) such Person has
not incurred and does not intend to incur, or believe (nor should it reasonably
believe) that it will incur, debts beyond its ability to pay such debts as they
become due (whether at maturity or otherwise); and (ii) such Person is “solvent”
within the meaning given that term and similar terms under the Bankruptcy Code
and other applicable laws relating to fraudulent transfers and conveyances. For
purposes of this definition, the amount of any contingent liability at any time
shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standards No.5).

“Specified ECF Credit” means an amount equal to the lesser of (i) the ABL
Facility Average Exposure as of December 31, 2020 and (ii) $40,000,000.

“Specified Litigation” means the matters described on Schedule 1.1(B).

“Spinco” shall mean one or more Subsidiaries of the Borrower substantially all
of whose assets (and the assets of any of its or their Subsidiaries) consist of
the Spinco Business or stock or other Equity Interests of Subsidiaries of the
Borrower that are a Spinco.

“Spinco Business” shall mean all or substantially all of the business conducted
by, and the assets and liabilities of, the “Product” segment (together with
related corporate overhead operations), substantially consistent with the
presentation of such segment contained in the Quarterly Report of the Borrower
on Form 10-Q for the quarter ended September 30, 2019.

“Spin-Off” shall mean an Asset Sale of Spinco (or a series of substantially
concurrent related Asset Sales) and/or a single distribution of the Equity
Interests of Spinco, in each case, to Persons other than the Borrower or any
Subsidiary or joint venture thereof.

“Spin-Off Notice” as defined in the definition of Spin-Off Transaction
Conditions.

“Spin-Off Term Sheets” means the term sheets attached to the Closing Payments
Letter.

“Spin-Off Transaction Conditions” means, with respect to an Asset Sale of Spinco
(or a series of substantially concurrent related Asset Sales) or a single
distribution of the Equity Interests of Spinco, conditions that are satisfied if
(i) immediately after giving effect to the Spin-Off, the Remainco Total Leverage
Ratio does not exceed 4.50:1.00 for the most recently ended Test Period,
(ii) immediately after giving effect to the Spin-Off, Spinco holds no more than
$80.0 million in Cash and Cash Equivalents, (iii) immediately before and after
giving effect to the Spin-Off, no Default or Event of Default has occurred and
is continuing or would result therefrom, (iv) after giving effect to the
Spin-Off, no assets of the Borrower or its Subsidiaries that are material to the
Intellectual Property licensing business of Remainco and its Subsidiaries shall
have been transferred to or held by Spinco and its Subsidiaries; (v) each of the
documents executed by the Borrower and its Subsidiaries in connection with the
Spin-Off is substantially consistent with the terms contained in the Spin-Off
Term Sheets (or to the extent (x) not substantially consistent with the Spin-Off
Term Sheets, are reasonably satisfactory to the Administrative Agent or
(y) indicated within the Spin-Off Term Sheets as being subject to further
agreement or determination, such additional terms shall not impose any
additional material liability or obligation on the Borrower or its Subsidiaries
without the consent of the Administrative Agent, which consent shall not be
unreasonably

 

35



--------------------------------------------------------------------------------

withheld); (vi) the terms of the Intellectual Property licenses granted to the
Spinco by the Borrower or its Subsidiaries are substantially consistent with the
terms contained in the Spin-Off Term Sheets (or to the extent (x) not
substantially consistent with the Spin-Off Term Sheets, are reasonably
satisfactory to the Administrative Agent or (y) indicated within the Spin-Off
Term Sheets as being subject to further agreement or determination, such
additional terms shall not impose any additional material liability or
obligation on the Borrower or its Subsidiaries without the consent of the
Administrative Agent, which consent shall not be unreasonably withheld), (vii)
the Administrative Agent receives written notice from the Borrower (the
“Spin-Off Notice”) not less than ten (10) Business Days and not more than thirty
(30) days before the proposed date of the Spin-Off, (viii) the Administrative
Agent receives drafts of (x) the separation agreement, patent license agreement,
reseller and supply agreement, each agreement documenting the Pick Right and
(y) any other material documents relating to the foregoing or the Spin-Off
reasonably requested by the Administrative Agent, in each case at least five
(5) Business Days prior to the proposed date of the Spin-Off, to the extent
reasonably requested by the Administrative Agent by the later of (A) eight (8)
Business Days prior to the proposed date of the Spin-Off and (B) three (3)
Business Days following the Borrower’s delivery of the Spin-Off Notice, and to
the extent there have been material changes to such documents and then
available, substantially final drafts of such documents at least three
(3) Business Days prior to the proposed date of the Spin-Off, and (ix) after
giving effect to the Spin-Off, there shall be no overlapping members of the
Board of Directors of Spinco and Remainco.

“Subordinated Indebtedness” means (i) any unsecured Indebtedness incurred by a
Credit Party that is expressly subordinated in right of payment to the
Obligations on terms reasonably acceptable to the Administrative Agent, and
(ii) any secured Indebtedness with a lien priority that is subordinated to the
Loans; provided that Subordinated Indebtedness shall not include any
intercompany Indebtedness or Indebtedness under the ABL Credit Agreement.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided that in determining the percentage of ownership interests of
any Person controlled by another Person, no ownership interest in the nature of
a “qualifying share” of the former Person shall be deemed to be outstanding.

“Swap Obligation” means, with respect to any Credit Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act or any
rules or regulations promulgated thereunder.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Terminated Lender” as defined in Section 2.20.

“Term Loan Priority Collateral” has the meaning assigned to such term in the
Intercreditor Agreement.

“Test Period” means, as of any date of determination, the four consecutive
fiscal quarters of the Borrower ending on or most recently ended as of such date
of determination for which financial statements have been or are required to be
delivered pursuant to Sections 5.1(b) and 5.1(c), as applicable.

 

36



--------------------------------------------------------------------------------

“Title Policy” as defined in Section 5.11(d)(iii).

“Total Leverage Ratio” means, (A) for any Test Period that includes the Fiscal
Quarter in which the Spin-Off is consummated, the ratio of (i) Consolidated
Indebtedness as of the last day of such Test Period to (ii) Consolidated
Adjusted EBITDA for such Test Period; provided that in determining “Consolidated
Adjusted EBITDA” pursuant to clause (ii) of this clause (A), for any Fiscal
Quarter within such Test Period which occurred prior to or including the Fiscal
Quarter in which the Spin-off was consummated, Remainco Adjusted EBITDA shall be
used for such Fiscal Quarters and (B) for any other Test Period, the ratio of
(i) Consolidated Indebtedness as of the last day of such Test Period to
(ii) Consolidated Adjusted EBITDA for such Test Period.

“Trademarks” as defined in the Security Agreement.

“Transaction Costs” means the fees, costs and expenses payable by the Borrower
or any of the Borrower’s Subsidiaries on or before the Closing Date in
connection with the Related Transactions.

“Treasury Services Agreement” shall mean any agreement relating to treasury,
depositary and cash management services (including, for the avoidance of doubt,
credit cards, merchant cards, purchase cards and debit cards) or automated
clearinghouse transfer of funds (including, for the avoidance of doubt, fund
transfer or payment processing services, netting services, overdraft
protections, automatic clearinghouse arrangements, arrangements in respect of
pooled deposit or sweep accounts, check endorsement guarantees).

“Treasury Services Provider” shall mean any Person that is (or an Affiliate
thereof is) listed on Schedule 1.1(C) and any other Person reasonably acceptable
to the Administrative Agent, it being understood and agreed that any commercial
bank organized under the laws of the United States or any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System that (a) is at least “adequately capitalized” (as defined in the
regulations of its primary Federal banking regulator) and (b) has Tier 1 capital
(as defined in such regulations) of not less than $1,000,000,000, shall be
reasonably acceptable to the Administrative Agent.

“Type of Loan” means, with respect to any Loan, a Base Rate Loan or a Eurodollar
Rate Loan.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect from time to time in any applicable jurisdiction.

“Unmatured Surviving Obligation” as defined in the definition of “Paid in Full”
or “Payment in Full”.

“Unrestricted Cash” means the aggregate amount of Cash held in bank accounts of
Borrower and its Subsidiaries (provided that following the 90th day after the
Closing Date, such Cash shall only be “Unrestricted Cash” if held in bank
accounts of the Borrower and the Guarantors that are subject to Control
Agreements) to the extent that the use of such Cash for application to payment
of the Obligations or other Indebtedness is not prohibited by law or any
contract or other agreement (including, with respect to Cash held in a bank
account of any Guarantor, that such Guarantor is not subject to any restriction
on its ability to distribute such Cash to Borrower), and such Cash and Cash
Equivalents are free and clear of all Liens (other than Liens in favor of
Collateral Agent, Liens in favor of ABL Facility Agent and any statutory Liens
in favor of banks (including rights of set-off)).

 

37



--------------------------------------------------------------------------------

“U.S.” or “United States” means the United States of America.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in Section 2.17(f).

“VCOC Information Letter” means a VCOC Information Letter substantially in the
form of Exhibit F-3.

“Waivable Mandatory Prepayment” as defined in Section 2.12(c).

“Withholding Agent” means any Credit Party and the Administrative Agent.

1.2 Accounting Terms. Except as otherwise expressly provided herein, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with GAAP. If any change in GAAP results in a change in
the calculation of the financial covenants or interpretation of related
provisions of this Agreement or any other Credit Document, then if either
Borrower or the Requisite Lenders shall request an amendment to such provisions
of this Agreement, then the Borrower, the Administrative Agent and the Requisite
Lenders agree to negotiate an amendment to such provisions of this Agreement so
as to equitably reflect such changes in GAAP with the desired result that the
criteria for evaluating the Borrower’s financial condition shall be the same
after such change in GAAP as if such change had not been made; provided that no
such change in GAAP shall be given effect for purposes of measuring compliance
with financial covenants, unless the Borrower and the Requisite Lenders agree to
modify such provisions to reflect such changes in GAAP and, unless such
provisions are modified, all financial statements provided hereunder shall be
provided together with a reconciliation between the calculations and amounts set
forth therein before and after giving effect to such change in GAAP. Until the
Borrower and the Requisite Lenders have agreed to any amendment referred to in
the prior sentence, calculations in connection with the definitions, covenants
and other provisions hereof shall utilize accounting principles and policies in
conformity with those used to prepare the financial statements prior to the
applicable change in GAAP. Notwithstanding any other provision contained herein,
all terms of an accounting or financial nature used herein shall be construed,
and all computations of amounts and ratios referred to herein shall be made,
without giving effect to (i) any election under Financial Accounting Standards
Board Accounting Standards Codification 825 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein, (ii) any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof and (iii) Accounting
Standards Codification 842, Leases (or any other Accounting Standards
Codification having similar result or effect) (and related interpretations) to
the extent any lease (or similar arrangement) would be required to be treated as
a capital lease thereunder where such lease (or arrangement) would have been
treated as an operating lease under GAAP as in effect immediately prior to the
effectiveness of such Accounting Standards Codification.

1.3 Interpretation, Etc. Any of the terms defined herein may, unless the context
otherwise requires, be used in the singular or the plural, depending on the
reference. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. References herein to any
Section, Appendix, Schedule or Exhibit shall be to a Section, an Appendix, a
Schedule or an Exhibit, as the case may be, hereof unless otherwise specifically
provided. The use herein of the word “include” or “including”, when following
any general statement, term or matter, shall not be

 

38



--------------------------------------------------------------------------------

construed to limit such statement, term or matter to the specific items or
matters set forth immediately following such word or to similar items or
matters, whether or not non-limiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that fall
within the broadest possible scope of such general statement, term or matter.
The terms lease and license shall include sub-lease and sub-license, as
applicable. Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, restatements, supplements or modifications
set forth herein or in the Credit Documents), (b) any reference herein to any
Person shall be construed to include such Person’s successors and assigns,
(c) the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (d) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights, (e) the word “from” when used in connection with a
period of time means “from and including” and the word “until” means “to but not
including”, (f) references to days, months, quarters and years refer to calendar
days, months, quarters and years, respectively and (g) any reference to any law
shall include all statutory and regulatory provisions consolidating, amendment,
replacing or interpreting such law and any reference to any law or regulation
shall refer to such law or regulation as amended, modified or supplemented from
time to time.

1.4 [Reserved.]

1.5 Divisions. For all purposes under the Credit Documents, in connection with
any division or plan of division under Delaware law (or any comparable event
under a different jurisdiction’s laws): (a) if any asset, right, obligation or
liability of any Person becomes the asset, right, obligation or liability of a
different Person, then it shall be deemed to have been transferred from the
original Person to the subsequent Person, and (b) if any new Person comes into
existence, such new Person shall be deemed to have been organized and acquired
on the first date of its existence by the holders of its Equity Interest at such
time.

SECTION 2. LOANS

2.1 Loans.

(a) Loan Commitments. Subject to the terms and conditions hereof, each Lender
severally agrees to make, on the Closing Date, a Loan to the Borrower in an
amount equal to such Lender’s Commitment.

The Borrower may make only one borrowing under the Commitment which shall be on
the Closing Date. Any amount borrowed under this Section 2.1(a) and subsequently
repaid or prepaid may not be reborrowed. Subject to Sections 2.8, 2.9(a) and
2.10, all amounts owed hereunder with respect to the Loans shall be Paid in Full
no later than the Maturity Date. Each Lender’s Commitment shall terminate
immediately and without further action on the Closing Date after giving effect
to the funding of such Lender’s Commitment on such date.

(b) Borrowing Mechanics for Loans.

(i) The Borrower shall deliver to the Administrative Agent a fully executed
Funding Notice no later than three Business Days prior to the Closing Date (or
such shorter period as may be acceptable to the Administrative Agent). Promptly
upon receipt by the Administrative Agent of such Funding Notice, the
Administrative Agent shall notify each Lender of the proposed borrowing.

 

39



--------------------------------------------------------------------------------

(ii) Each Lender shall make its Loan available to the Administrative Agent not
later than 12:00 p.m. (New York City time) on the Closing Date, by wire transfer
of same day funds in Dollars, at the principal office designated by the
Administrative Agent. Upon receipt of all funds and satisfaction or waiver of
the conditions precedent specified herein, the Administrative Agent shall make
the proceeds of the Loans available to the Borrower on the Closing Date by
causing an amount of same day funds in Dollars equal to the proceeds of all such
Loans received by the Administrative Agent from the Lenders to be wired to the
account of the Borrower at the account designated to the Administrative Agent by
the Borrower on the applicable Funding Notice.

2.2 Pro Rata Shares; Availability of Funds.

(a) Pro Rata Shares. All Loans shall be made, and all participations purchased,
by the Lenders simultaneously and proportionately to their respective Pro Rata
Shares, it being understood that no Lender shall be responsible for any default
by any other Lender in such other Lender’s obligation to make a Loan requested
hereunder nor shall any Commitment of any Lender be increased or decreased as a
result of a default by any other Lender in such other Lender’s obligation to
make a Loan requested hereunder or purchase a participation required hereby.

(b) Availability of Funds. Unless the Administrative Agent shall have been
notified by any Lender prior to the Borrowing Date that such Lender does not
intend to make available to the Administrative Agent, the amount of such
Lender’s Loan requested on the Borrowing Date, the Administrative Agent may
assume that such Lender has made such amount available to the Administrative
Agent on the Borrowing Date and the Administrative Agent may, in its sole
discretion, but shall not be obligated to, make available to the Borrower a
corresponding amount on the Borrowing Date. If such corresponding amount is not
in fact made available to the Administrative Agent by such Lender, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest thereon, for each day from the
Borrowing Date until the date such amount is paid to the Administrative Agent at
the customary rate set by the Administrative Agent for the correction of errors
among banks for three Business Days and thereafter at the Base Rate. If such
Lender does not pay such corresponding amount forthwith upon the demand of the
Administrative Agent, the Administrative Agent shall promptly notify the
Borrower and the Borrower shall immediately pay such corresponding amount to the
Administrative Agent, together with interest thereon, for each day from the
Borrowing Date until the date such amount is paid to the Administrative Agent at
the rate payable hereunder for Base Rate Loans for the Loans. Nothing in this
Section 2.2(b) shall be deemed to relieve any Lender from its obligation to
fulfill its Commitments hereunder or to prejudice any rights that the Borrower
may have against any Lender as a result of any default by such Lender hereunder.

2.3 Use of Proceeds. The proceeds of the Loans made on the Closing Date shall be
applied by the Borrower to fund, in part, the Related Transactions and to fund
the Transaction Costs. No part of the proceeds from the Loans made hereunder
constitutes or will constitute funds obtained on behalf of any Sanctioned Person
or will otherwise be used by the Borrower or any of its Affiliates, directly or
indirectly, (i) in connection with any investment in, or any transactions or
dealings with, any Sanctioned Person, or (ii) otherwise in violation of
applicable Anti-Corruption Laws, Anti-Money Laundering Laws or Sanctions.

2.4 Evidence of Debt; Register; Lenders’ Books and Records; Notes.

(a) Lenders’ Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of the Borrower to
such Lender, including the amounts of the Loans made by it and each repayment
and prepayment in respect thereof. Any such recordation shall be conclusive and
binding on the Borrower, absent manifest error; provided that (i) the failure to
make any such recordation, or any error in such recordation, shall not affect
the Borrower’s Obligations in respect of any applicable Loans, and (ii) in the
event of any inconsistency between the Register and any Lender’s records, the
recordations in the Register shall govern.

 

40



--------------------------------------------------------------------------------

(b) Register. The Administrative Agent (or its agent or sub-agent appointed by
it), acting solely for U.S. federal income tax purposes as a non-fiduciary agent
of the Borrower, shall maintain at its Principal Office a register for the
recordation of the names and addresses of the Lenders and Loans (including both
principal and stated interest) of each Lender from time to time (the
“Register”). The Register shall be available for inspection by the Borrower or
any Lender (with respect to (i) any entry relating to such Lender’s Loans and
(ii) the identity of the other Lenders (but not any information with respect to
such other Lenders’ Loans)) at any reasonable time and from time to time upon
reasonable prior written notice. The Administrative Agent shall record, or shall
cause to be recorded, in the Register the Loans in accordance with the
provisions of Section 10.6, and each repayment or prepayment in respect of the
principal amount of the Loans, and any such recordation shall be conclusive and
binding on the Borrower and each Lender, absent manifest error; provided that
failure to make any such recordation, or any error in such recordation, shall
not affect the Borrower’s Obligations in respect of any Loan. The Borrower
hereby designates the Administrative Agent to serve as the Borrower’s
non-fiduciary agent solely for purposes of maintaining the Register as provided
in this Section 2.4, and the Borrower hereby agrees that, to the extent the
Administrative Agent serves in such capacity, the Administrative Agent and its
officers, directors, employees, agents, sub-agents and affiliates shall
constitute “Indemnitees.”

(c) Notes. If so requested by any Lender by written notice to the Borrower (with
a copy to the Administrative Agent) at least two Business Days prior to the
Closing Date, or at any time thereafter, the Borrower shall execute and deliver
to such Lender (and/or, if applicable and if so specified in such notice, to any
Person who is an assignee of such Lender pursuant to Section 10.6) on the
Closing Date (or, if such notice is delivered after the Closing Date, promptly
after the Borrower’s receipt of such notice) a Note or Notes to evidence such
Lender’s Loans.

2.5 Interest on Loans.

(a) Except as otherwise set forth herein, the Loans shall bear interest on the
unpaid principal amount thereof from the date made through repayment (whether by
acceleration or otherwise) thereof as follows:

(i) if a Base Rate Loan, at the Base Rate plus the Applicable Margin; or

(ii) if a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate plus the
Applicable Margin; and

(b) The basis for determining the rate of interest with respect to the Loans,
and the Interest Period with respect to any Eurodollar Rate Loan, shall be
selected by the Borrower and notified to each Agent and the Lenders pursuant to
the Funding Notice or applicable Conversion/Continuation Notice, as the case may
be.

(c) In connection with Eurodollar Rate Loans there shall be no more than three
(3) Interest Periods outstanding at any time. In the event the Borrower fails to
specify between a Base Rate Loan or a Eurodollar Rate Loan in the applicable
Funding Notice or Conversion/Continuation Notice, such Loan (if outstanding as a
Eurodollar Rate Loan) will be automatically converted into a Base Rate Loan on
the last day of then-current Interest Period for such Loan (or if outstanding as
a Base Rate Loan will remain as, or (if not then outstanding) will be made as, a
Base Rate Loan). In the event the Borrower fails to specify an Interest Period
for any Eurodollar Rate Loan in the applicable Funding Notice or

 

41



--------------------------------------------------------------------------------

Conversion/Continuation Notice, the Borrower shall be deemed to have selected an
Interest Period of one (1) month. As soon as practicable after 10:00 a.m. (New
York City time) on each Interest Rate Determination Date, the Administrative
Agent shall determine (which determination shall, absent manifest error, be
final, conclusive and binding upon all parties) the interest rate that shall
apply to the Eurodollar Rate Loans for which an interest rate is then being
determined for the applicable Interest Period and shall promptly give notice
thereof to the Borrower and each Lender holding Loans.

(d) Interest payable pursuant to Section 2.5(a) shall be computed (i) in the
case of Base Rate Loans on the basis of a 365-day or 366-day year, as the case
may be, and (ii) in the case of Eurodollar Rate Loans, on the basis of a 360-day
year, in each case for the actual number of days elapsed in the period during
which it accrues. In computing interest on any Loan, the date of the making of
such Loan or the first day of an Interest Period applicable to such Loan, the
last Interest Payment Date with respect to such Loan or, with respect to a Base
Rate Loan being converted from a Eurodollar Rate Loan, the date of conversion of
such Eurodollar Rate Loan to such Base Rate Loan, as the case may be, shall be
included, and the date of payment of such Loan or the expiration date of an
Interest Period applicable to such Loan or, with respect to a Base Rate Loan
being converted to a Eurodollar Rate Loan, the date of conversion of such Base
Rate Loan to such Eurodollar Rate Loan, as the case may be, shall be excluded;
provided that if a Loan is repaid on the same day on which it is made, one day’s
interest shall be paid on that Loan.

(e) Except as otherwise set forth herein, interest on each Loan (i) shall accrue
on a daily basis and shall be payable in arrears on each Interest Payment Date
with respect to interest accrued on and to each such payment date; (ii) shall
accrue on a daily basis and shall be payable in arrears upon any prepayment of
that Loan, whether voluntary or mandatory, to the extent accrued on the amount
being prepaid; and (iii) shall accrue on a daily basis and shall be payable in
arrears at maturity of the Loans, including final maturity of the Loans;
provided that with respect to any voluntary prepayment of a Base Rate Loan,
accrued interest shall instead be payable on the applicable Interest Payment
Date.

2.6 Conversion/Continuation.

(a) Subject to Section 2.15 and so long as no Default or Event of Default shall
have occurred and then be continuing, the Borrower shall have the option:

(i) to convert at any time all or any part of any Loan equal to $5,000,000 and
integral multiples of $1,000,000 in excess of that amount from one Type of Loan
to another Type of Loan; provided that a Eurodollar Rate Loan may only be
converted on the expiration of the Interest Period applicable to such Eurodollar
Rate Loan unless the Borrower shall pay all amounts due under Section 2.15 in
connection with any such conversion; or

(ii) upon the expiration of any Interest Period applicable to any Eurodollar
Rate Loan, to continue all or any portion of such Loan equal to $5,000,000 and
integral multiples of $1,000,000 in excess of that amount as a Eurodollar Rate
Loan.

(b) The Borrower shall deliver a Conversion/Continuation Notice to the Agents no
later than 10:00 a.m. (New York City time) at least one Business Day in advance
of the proposed conversion date (in the case of a conversion to a Base Rate
Loan) and at least three Business Days in advance of the proposed
conversion/continuation date (in the case of a conversion to, or a continuation
of, a Eurodollar Rate Loan). Except as otherwise provided herein, a
Conversion/Continuation Notice for conversion to, or continuation of, any
Eurodollar Rate Loans shall be irrevocable on and after the related Interest
Rate Determination Date, and the Borrower shall be bound to effect a conversion
or continuation in accordance therewith. If on any day a Conversion/Continuation
Notice has been delivered to the Agents but no Interest Period has been
selected, it shall be an Interest Period of one month. If on any day a Loan is
outstanding with respect to which a Funding Notice or Conversion/Continuation
Notice has not been delivered to the Agents in accordance with the terms hereof
specifying the applicable basis for determining the rate of interest, then for
that day such Loan shall be a Base Rate Loan.

 

42



--------------------------------------------------------------------------------

2.7 Default Interest. Following the occurrence and during the continuance of an
Event of Default, upon notice from the Administrative Agent (provided that
(i) no such notice will be required for any Event of Default under clauses
8.1(f) or (g) hereof and (ii) if notice is delivered by the Administrative
Agent, default interest shall accrue from the first date upon which such Event
of Default occurred), the principal amount of all Loans outstanding and, to the
extent permitted by applicable law, any interest payments on the Loans or any
fees or other amounts owed hereunder, shall thereafter, after as well as before
judgment, bear interest (including post-petition interest in any proceeding
under Debtor Relief Laws) payable on demand at a rate that is 2.0% per annum in
excess of the interest rate otherwise payable hereunder with respect to the
applicable Loans (or, in the case of any such fees and other amounts, at a rate
which is 2.0% per annum in excess of the interest rate otherwise payable
hereunder for Base Rate Loans); provided that in the case of Eurodollar Rate
Loans, upon the expiration of the Interest Period in effect at the time any such
increase in interest rate is effective such Eurodollar Rate Loans shall
thereupon become Base Rate Loans and shall thereafter bear interest payable upon
demand at a rate which is 2.0% per annum in excess of the interest rate
otherwise payable hereunder for Base Rate Loans. Payment or acceptance of the
increased rates of interest provided for in this Section 2.7 is not a permitted
alternative to timely payment and shall not constitute a waiver of any Event of
Default or otherwise prejudice or limit any rights or remedies of the
Administrative Agent or any Lender.

2.8 Scheduled Payments.

(a) Subject to adjustment as a result of the application of prepayments in
accordance with Sections 2.9, 2.10 and 2.12, in each case, solely to the extent
of any such amounts that are applied to the prepayment of the Loans, the
Borrower shall repay to the Administrative Agent for the ratable account of the
Lenders (A) on the last Business Day of the Fiscal Quarter ending March 31,
2020, the principal amount equal to (x) the original principal amount of the
Loans made to the Borrower on the Closing Date multiplied by (y) 0.25% and
(B) on the last Business Day of each Fiscal Quarter thereafter beginning with
the fiscal quarter ending June 30, 2020 the principal amount equal to (x) the
original principal amount of the Loans made to the Borrower on the Closing Date
multiplied by (y) 2.50% (each such payment under clause (A) or (B), an
“Installment”, and with a final installment due on the Maturity Date in an
amount equal to the remaining unpaid principal balance of the Loans).

2.9 Voluntary Prepayments.

(a) At any time and from time to time:

(i) with respect to Base Rate Loans, the Borrower may prepay any such Loans on
any Business Day in whole or in part, in an aggregate minimum amount of
$5,000,000 and integral multiples of $1,000,000 in excess of that amount (or
such lesser amount which constitutes the full amount of such Loans outstanding);
and

(ii) with respect to Eurodollar Rate Loans, the Borrower may prepay any such
Loans on any Business Day in whole or in part in an aggregate minimum amount of
$5,000,000 and integral multiples of $1,000,000 in excess of that amount (or
such lesser amount which constitutes the full amount of such Loans outstanding).

 

43



--------------------------------------------------------------------------------

(b) All such prepayments shall be made:

(i) upon not less than one Business Day’s prior notice in the case of Base Rate
Loans; and

(ii) upon not less than three Business Days’ prior notice in the case of
Eurodollar Rate Loans;

in each case given to the Administrative Agent by 12:00 p.m. (New York City
time) on the date required. Upon the giving of any such notice, the principal
amount of the Loans specified in such notice shall become due and payable on the
prepayment date specified therein (it being understood that if such prepayment
is to be made in conjunction with the receipt by the Borrower of funds from a
refinancing or any other transaction, then such notice maybe made contingent
upon the closing of such transaction). Any such voluntary prepayment pursuant to
this Section 2.9 shall be applied as specified in Section 2.12(a) and be subject
to Section 2.11.

2.10 Mandatory Prepayments.

(a) Asset Sales. Not later than the fifth Business Day following the date of
receipt by the Borrower or any of its Subsidiaries of any Net Asset Sale
Proceeds from any Asset Sale pursuant to Sections 6.6(c), 6.6(d), 6.6(k) (other
than with respect to Section 6.6(k), consideration consisting of revenue
sharing, future royalties or milestones payments payable based on sales or
licensing revenue, in each case to the extent such amounts would be included in
Consolidated Net Income) and 6.6(o), the Borrower shall prepay the Loans in an
aggregate amount equal to such Net Asset Sale Proceeds; provided that no
prepayment pursuant to this paragraph (a) shall be required in a Fiscal Year
unless the aggregate amount of Net Asset Sale Proceeds not previously used to
make prepayments pursuant to this paragraph (a) during (x) the Fiscal Year
ending December 31, 2019 exceeds $5 million and (y) during each Fiscal year
thereafter exceeds $10 million.

(b) Insurance/Condemnation Proceeds. Not later than the fifth Business Day
following the date of receipt by the Borrower or any of its Subsidiaries, or the
Administrative Agent as loss payee, of any Net Insurance/Condemnation Proceeds,
the Borrower shall prepay the Loans in an aggregate amount equal to such Net
Insurance/Condemnation Proceeds; provided (i) no prepayment pursuant to this
paragraph (b) shall be required in a Fiscal Year unless the aggregate Net
Insurance/Condemnation Proceeds not previously used to make prepayments pursuant
to this paragraph (b) during such Fiscal Year exceeds $2.5 million, and
(ii) that so long as no Default or Event of Default shall have occurred and be
continuing, the Borrower shall have the option, directly or through one or more
of its Subsidiaries to reinvest such Net Insurance/Condemnation Proceeds within
one hundred eighty days of receipt thereof in assets (other than current assets)
used or useful in the business of the Borrower and its Subsidiaries, which
reinvestment may include the repair, restoration or replacement of the
applicable assets thereof; provided that the aggregate amount of Net
Insurance/Condemnation Proceeds which may be reinvested pursuant to this
paragraph (b) in any Fiscal Year may not exceed $10 million for such Fiscal Year
(pro-rated for the Fiscal Year in which the Closing Date occurs).

(c) [Reserved].

(d) Issuance of Debt. On the date of receipt by the Borrower or any of its
Subsidiaries of any Cash proceeds from the incurrence of any Indebtedness of the
Borrower or any of its Subsidiaries (other than with respect to any Indebtedness
permitted to be incurred pursuant to Section 6.1), the Borrower shall prepay the
Loans in an aggregate amount equal to 100% of such proceeds, net of underwriting
discounts and commissions and other reasonable costs and expenses associated
therewith, including reasonable legal fees and expenses.

 

44



--------------------------------------------------------------------------------

(e) Excess Cash Flow. In the event that there shall be Consolidated Excess Cash
Flow for any Fiscal Year, commencing with the Fiscal Year ending December 31,
2020, the Borrower shall, not later than ninety days after the end of such
Fiscal Year, prepay the Loans in an aggregate amount equal to 50% of such
Consolidated Excess Cash Flow minus voluntary repayments of the Loans not
financed with Indebtedness and made during such Fiscal Year or during the Fiscal
Year then in progress and prior to the date on which such prepayment is due
pursuant to this paragraph.

(f) Extraordinary Receipts. Within five Business Days of the date of receipt by
the Borrower or any of its Subsidiaries of any Extraordinary Receipts, the
Borrower shall prepay the Loans in an aggregate amount equal to 100% of such
Extraordinary Receipts; provided that no prepayment pursuant to this paragraph
(f) shall be required in a Fiscal Year unless the aggregate Extraordinary
Receipts not previously used to make prepayments pursuant to this paragraph
(f) in such Fiscal Year exceeds $2.5 million.

(g) Litigation Proceeds. Within five Business Days of receipt by the Borrower or
any of its Subsidiaries of any Net Litigation Proceeds, the Borrower shall
prepay the Loans in an aggregate amount equal to such Net Litigation Proceeds.

(h) Prepayment Certificate. Concurrently with any prepayment of the Loans
pursuant to Sections 2.10(a) through 2.10(g), the Borrower shall deliver to the
Administrative Agent a certificate of an Authorized Officer demonstrating the
calculation of the amount of the applicable net proceeds, Net Litigation
Proceeds, Consolidated Excess Cash Flow or Extraordinary Receipts, as the case
may be. In the event that the Borrower shall subsequently determine that the
actual amount received exceeded the amount set forth in such certificate, the
Borrower shall promptly make an additional prepayment of the Loans in an amount
equal to such excess, and the Borrower shall concurrently therewith deliver to
the Administrative Agent a certificate of an Authorized Officer demonstrating
the derivation of such excess.

(i) Application. Any such prepayments pursuant to this Section 2.10 shall be
applied as specified in Section 2.12(b) and be subject to Section 2.11.

2.11 Prepayment Premium In the event that all or any portion of the Loans is
repaid or prepaid for any reason (including as a result of any mandatory
prepayments, voluntary prepayments, payments made following acceleration of the
Loans or after an Event of Default but excluding payments of the purchase price
in connection with an assignment of the Loans made pursuant to Section 2.20(b)),
prior to the second anniversary of the Closing Date, such repayments or
prepayments will be made together with a premium equal to (A) 3.00% of the
amount repaid or prepaid, if such repayment or prepayment occurs on or prior to
the first anniversary of the Closing Date and (B) 2.00% of the amount repaid or
prepaid, if such repayment or prepayment occurs after the first anniversary of
the Closing Date but on or prior to the second anniversary of the Closing Date
(the foregoing premiums, the “Prepayment Premium”); provided that the Prepayment
Premium shall not apply to (1) scheduled amortization Installment payments made
by Borrower pursuant to Section 2.8, (2) mandatory prepayments made pursuant to
Section 2.10(a) in any Fiscal Year in an aggregate amount not to exceed
$10.0 million for such Fiscal Year, (3) mandatory prepayments made pursuant to
Section 2.10(b), (4) mandatory prepayments by Borrower pursuant to Sections
2.10(e), (5) mandatory prepayments made pursuant to Section 2.10(f), and
(6) mandatory prepayments made pursuant to Section 2.10(g). If the Loans are
accelerated or otherwise become due prior to their maturity date, in each case,
as a result of an Event of Default (including upon the occurrence of a
bankruptcy or insolvency event (including the acceleration of claims by
operation of law)), the amount of principal of and premium on the Loans that
becomes due and payable shall equal 100% of the principal amount of the Loans
plus the Prepayment Premium in effect on the date of such acceleration or such
other prior due date, as if such acceleration or other occurrence were a
voluntary prepayment of the Loans accelerated or otherwise becoming due. Without
limiting the generality of the foregoing, it is understood

 

45



--------------------------------------------------------------------------------

and agreed that if the Loans are accelerated or otherwise become due prior to
their maturity date, in each case, in respect of any Event of Default (including
upon the occurrence of a bankruptcy or insolvency event (including the
acceleration of claims by operation of law)), the Prepayment Premium applicable
with respect to a voluntary prepayment of the Loans will also be due and payable
on the date of such acceleration or such other prior due date as though the
Loans were voluntarily prepaid as of such date and shall constitute part of the
Obligations, in view of the impracticability and extreme difficulty of
ascertaining actual damages and by mutual agreement of the parties as to a
reasonable calculation of each Lender’s loss as a result thereof. Any premium
payable above shall be presumed to be the liquidated damages sustained by each
Lender and the Borrower agrees that it is reasonable under the circumstances
currently existing. THE BORROWER EXPRESSLY WAIVES (TO THE FULLEST EXTENT IT MAY
LAWFULLY DO SO) THE PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR LAW THAT
PROHIBITS OR MAY PROHIBIT THE COLLECTION OF THE PREPAYMENT PREMIUM IN CONNECTION
WITH ANY SUCH ACCELERATION. The Borrower expressly agrees (to the fullest extent
it may lawfully do so) that: (A) the Prepayment Premium is reasonable and is the
product of an arm’s length transaction between sophisticated business people,
ably represented by counsel; (B) the Prepayment Premium shall be payable
notwithstanding the then prevailing market rates at the time payment is made;
(C) there has been a course of conduct between the Lenders and the Borrower
giving specific consideration in this transaction for such agreement to pay the
Prepayment Premium; and (D) the Borrower shall be estopped hereafter from
claiming differently than as agreed to in this paragraph.

2.12 Application of Prepayments.

(a) Application of Voluntary Prepayments by Type of Loans. Any prepayment of any
Loan pursuant to Section 2.9(a) shall be applied on a pro rata basis to the
remaining scheduled amortization Installments of principal of the Loans
(including the final payment).

(b) Application of Mandatory Prepayments by Type of Loans. Any amount required
to be paid pursuant to Sections 2.10(a) through 2.10(g) shall be applied on a
pro rata basis to the remaining scheduled amortization Installments of principal
of the Loans (including the final payment).

(c) Waivable Mandatory Prepayment. Anything contained herein to the contrary
notwithstanding, so long as any Loans are outstanding, in the event the Borrower
is required to make any mandatory prepayment (a “Waivable Mandatory Prepayment”)
of the Loans, not less than five Business Days prior to the date (the “Required
Prepayment Date”) on which the Borrower is required to make such Waivable
Mandatory Prepayment, the Borrower shall notify the Administrative Agent in
writing of the amount of such prepayment, and the Administrative Agent will
promptly thereafter notify each Lender holding an outstanding Loan of the amount
of such Lender’s Pro Rata Share of such Waivable Mandatory Prepayment and such
Lender’s option to refuse such amount. Each such Lender may exercise such option
by giving written notice to the Borrower and the Administrative Agent of its
election to do so on or before the third Business Day prior to the Required
Prepayment Date (it being understood that any Lender which does not notify the
Borrower and the Administrative Agent of its election to exercise such option on
or before the third Business Day prior to the Required Prepayment Date shall be
deemed to have elected, as of such date, not to exercise such option). On the
Required Prepayment Date, the Borrower shall pay to the Administrative Agent the
amount of the Waivable Mandatory Prepayment, which amount shall (i) be applied
in an amount equal to that portion of the Waivable Mandatory Prepayment payable
to those Lenders that have elected not to exercise such option, to prepay the
Loans of such Lenders (which prepayment shall be applied to the scheduled
Installments of principal of the Loans in accordance with Section 2.12(b)), and
(ii) with respect to any remaining balance, be returned to the Borrower (in
which event the Borrower may use the proceeds for any purpose not prohibited by
the Credit Documents).

 

46



--------------------------------------------------------------------------------

(d) Application of Prepayments of Loans to Base Rate Loans and Eurodollar Rate
Loans. Any prepayment thereof shall be applied first to Base Rate Loans to the
full extent thereof before application to Eurodollar Rate Loans, in each case in
a manner which minimizes the amount of any payments required to be made by the
Borrower pursuant to Section 2.15(c).

2.13 General Provisions Regarding Payments.

(a) All payments by the Borrower of principal, interest, fees and other
Obligations shall be made in Dollars in same day funds, without defense,
recoupment, set-off or counterclaim, free of any restriction or condition, and
delivered to the Administrative Agent not later than 12:00 p.m. (New York City
time) on the date due at the Principal Office of the Administrative Agent for
the account of the Lenders; for purposes of computing interest and fees, funds
received by the Administrative Agent after that time on such due date shall be
deemed to have been paid by the Borrower on the next succeeding Business Day.

(b) All payments in respect of the principal amount of any Loan shall be
accompanied by payment of accrued interest on the principal amount being repaid
or prepaid, and all such payments (and, in any event, any payments in respect of
any Loan on a date when interest is due and payable with respect to such Loan)
shall be applied to the payment of interest then due and payable before
application to principal.

(c) The Administrative Agent (or its agent or sub-agent appointed by it) shall
promptly distribute to each Lender at such address as such Lender shall indicate
to the Administrative Agent, such Lender’s applicable Pro Rata Share of all
payments and prepayments of principal and interest due hereunder, together with
all other amounts due thereto, including all fees payable with respect thereto,
to the extent received by the Administrative Agent.

(d) Notwithstanding the foregoing provisions hereof, if any Conversion/
Continuation Notice is withdrawn as to any Affected Lender or if any Affected
Lender makes Base Rate Loans in lieu of its Pro Rata Share of any Eurodollar
Rate Loans, the Administrative Agent shall give effect thereto in apportioning
payments received thereafter.

(e) The Borrower hereby authorizes the Administrative Agent to charge the
Borrower’s accounts with the Administrative Agent in order to cause timely
payment to be made to the Administrative Agent of all principal, interest, fees
and expenses due hereunder (subject to sufficient funds being available in its
accounts for that purpose).

(f) The Administrative Agent may, in its discretion, deem any payment by or on
behalf of the Borrower hereunder that is not made in same day funds prior to
12:00 p.m. (New York City time) to be a non-conforming payment. Any such payment
shall not be deemed to have been received by the Administrative Agent until the
later of (i) the time such funds become available funds, and (ii) the applicable
next Business Day. The Administrative Agent shall give prompt notice to the
Borrower and each applicable Lender if any payment is non-conforming. Any
non-conforming payment may constitute or become a Default or Event of Default in
accordance with the terms of Section 8.1(a). Interest shall continue to accrue
on any principal as to which a non-conforming payment is made until such funds
become available funds (but in no event less than the period from the date of
such payment to the next succeeding applicable Business Day) at the rate
determined pursuant to Section 2.7 from the date such amount was due and payable
until the date such amount is Paid in Full.

(g) If an Event of Default shall have occurred and not otherwise been waived or
cured, and the maturity of the Obligations shall have been accelerated pursuant
to Section 8.1 or pursuant to any sale of, any collection from, or other
realization upon all or any part of the Collateral, all payments or proceeds
received by the Agents in respect of any of the Obligations, shall be applied in
accordance with the application arrangements described in Section 8.2.

 

47



--------------------------------------------------------------------------------

2.14 Ratable Sharing. The Lenders hereby agree among themselves that, except as
otherwise provided in the Collateral Documents with respect to amounts realized
from the exercise of rights with respect to Liens on the Collateral, if any of
them shall, whether by voluntary payment (other than a voluntary prepayment of
Loans made and applied in accordance with the terms hereof), through the
exercise of any right of set-off or banker’s lien, by counterclaim or cross
action or by the enforcement of any right under the Credit Documents or
otherwise, or as adequate protection of a deposit treated as cash collateral
under the Bankruptcy Code, receive payment or reduction of a proportion of the
aggregate amount of principal, interest, fees and other amounts then due and
owing to such Lender hereunder or under the other Credit Documents
(collectively, the “Aggregate Amounts Due” to such Lender) which is greater than
the proportion received by any other Lender in respect of the Aggregate Amounts
Due to such other Lender, then the Lender receiving such proportionately greater
payment shall (a) notify the Administrative Agent and each other Lender of the
receipt of such payment and (b) apply a portion of such payment to purchase
participations (which it shall be deemed to have purchased from each seller of a
participation simultaneously upon the receipt by such seller of its portion of
such payment) in the Aggregate Amounts Due to the other Lenders so that all such
recoveries of Aggregate Amounts Due shall be shared by all Lenders in proportion
to the Aggregate Amounts Due to them; provided that if all or part of such
proportionately greater payment received by such purchasing Lender is thereafter
recovered from such Lender upon the bankruptcy or reorganization of the Borrower
or otherwise, those purchases shall be rescinded and the purchase prices paid
for such participations shall be returned to such purchasing Lender ratably to
the extent of such recovery, but without interest. The Borrower expressly
consents to the foregoing arrangement and agrees that any holder of a
participation so purchased may exercise any and all rights of banker’s lien,
consolidation, set-off or counterclaim with respect to any and all monies owing
by the Borrower to that holder with respect thereto as fully as if that holder
were owed the amount of the participation held by that holder. The provisions of
this Section 2.14 shall not be construed to apply to (a) any payment made by the
Borrower pursuant to and in accordance with the express terms of this Agreement,
(b) any payment obtained by any Lender as consideration for the assignment or
sale of a participation in any of its Loans or other Obligations owed to it or
(c) acceptance of a Waivable Mandatory Prepayment.

2.15 Making or Maintaining Eurodollar Rate Loans.

(a) Inability to Determine Applicable Interest Rate. In the event that the
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto but shall be made after
consultation with the Borrower and the Administrative Agent), on any Interest
Rate Determination Date with respect to any Eurodollar Rate Loans, that by
reason of circumstances affecting the London interbank market adequate and fair
means do not exist for ascertaining the interest rate applicable to such Loans
on the basis provided for in the definition of “Adjusted Eurodollar Rate” or the
rates referenced in the definition of “Adjusted Eurodollar Rate” are otherwise
not available, the Administrative Agent shall on such date give notice (by
telefacsimile or e-mail) to the Borrower and each Lender of such determination,
whereupon (i) no Loans may be made as, or converted to, Eurodollar Rate Loans
until such time as the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist, and
(ii) any Funding Notice or Conversion/Continuation Notice given by the Borrower
with respect to the Loans in respect of which such determination was made shall
be deemed to be rescinded by the Borrower.

(b) Illegality or Impracticability of Eurodollar Rate Loans. In the event that
on any date (i) any Lender shall have determined (which determination shall be
final and conclusive and binding upon all parties hereto) that the making,
maintaining, converting to or continuation of its Eurodollar Rate Loans has
become unlawful as a result of compliance by such Lender in good faith with any
law, treaty,

 

48



--------------------------------------------------------------------------------

governmental rule, regulation, guideline or order (or would conflict with any
such treaty, governmental rule, regulation, guideline or order not having the
force of law even though the failure to comply therewith would not be unlawful),
or (ii) the Administrative Agent is advised by the Requisite Lenders (which
determination shall be final and conclusive and binding upon all parties hereto)
that the making, maintaining, converting to or continuation of its Eurodollar
Rate Loans has become impracticable, as a result of contingencies occurring
after the date hereof which materially and adversely affect the London interbank
market or the position of the Lenders in that market, then, and in any such
event, such Lenders (or in the case of the preceding clause (i), such Lender)
shall be an “Affected Lender” and such Affected Lender shall on that day give
notice (by e-mail) to the Borrower and the Administrative Agent of such
determination (which notice the Administrative Agent shall promptly transmit to
each other Lender). If the Administrative Agent receives a notice from (x) any
Lender pursuant to clause (i) of the preceding sentence or (y) a notice from
Lenders constituting Requisite Lenders pursuant to clause (ii) of the preceding
sentence, then (1) the obligation of the Lenders (or, in the case of any notice
pursuant to clause (i) of the preceding sentence, such Lender) to make Loans as,
or to convert Loans to, Eurodollar Rate Loans shall be suspended until such
notice shall be withdrawn by each Affected Lender, (2) to the extent such
determination by the Affected Lender relates to a Eurodollar Rate Loan then
being requested by the Borrower pursuant to a Funding Notice or a
Conversion/Continuation Notice or the circumstances in clause (ii) have arisen,
the Lenders (or in the case of any notice pursuant to clause (i) of the
preceding sentence, such Lender) shall make such Loan as (or continue such Loan
as or convert such Loan to, as the case may be) a Base Rate Loan, (3) the
Lenders’ (or in the case of any notice pursuant to clause (i) of the preceding
sentence, such Lender’s) obligations to maintain their respective outstanding
Eurodollar Rate Loans (the “Affected Loans”) shall be terminated at the earlier
to occur of the expiration of the Interest Period then in effect with respect to
the Affected Loans or when required by law, and (4) the Affected Loans shall
automatically convert into Base Rate Loans on the date of such termination.
Notwithstanding the foregoing, to the extent a determination by an Affected
Lender as described above relates to a Eurodollar Rate Loan then being requested
by the Borrower pursuant to a Funding Notice or a Conversion/Continuation
Notice, the Borrower shall have the option, subject to the provisions of
Section 2.15(c), to rescind such Funding Notice or Conversion/Continuation
Notice as to all Lenders by giving notice to the Administrative Agent of such
rescission on the date on which the Affected Lender gives notice of its
determination as described above (which notice of rescission the Administrative
Agent shall promptly transmit to each other Lender).

If at any time the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that (i) the circumstances set forth in clause
(b)(ii) above have arisen and such circumstances are unlikely to be temporary or
(ii) the circumstances set forth in clause (b)(ii) above have not arisen but the
supervisor or the administrator of the Adjusted Eurodollar Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the Adjusted
Eurodollar Rate shall no longer be used for determining interest rates for
loans, then the Administrative Agent and the Borrower shall endeavor to
establish an alternate rate of interest to the Adjusted Eurodollar Rate that
gives due consideration to the then prevailing market convention for determining
a rate of interest for syndicated loans in the United States at such time, and
shall enter into an amendment to this Agreement to reflect such alternate rate
of interest and such other related changes to this Agreement as may be
applicable (but for the avoidance of doubt, such related changes shall not
include a reduction of the applicable margin); provided that, if such alternate
rate of interest as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement. Such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Agent shall not have received, within five
Business Days of the date notice of such alternate rate of interest is provided
to the Lenders, a written notice from the Requisite Lenders stating that such
Requisite Lenders object to such amendment. Until an alternate rate of interest
shall be determined in accordance with this paragraph (but, in the case of the
circumstances described in subclause (ii) of the first sentence of this
paragraph, only to the extent the Adjusted Eurodollar Rate for such Interest
Period is not available or published at such time on a current basis), (x) any
conversion or continuation pursuant to Section 2.6 shall be ineffective, (y) the
Lenders’ obligations to maintain their respective outstanding Eurodollar Rate
Loans shall be terminated at the earlier to occur of the expiration of the
Interest Period then in effect with respect to such Loans or when required by
law and (z) such Loans shall automatically convert into Base Rate Loans on the
date of such termination.

 

49



--------------------------------------------------------------------------------

(c) Compensation for Breakage or Non-Commencement of Interest Periods. The
Borrower shall compensate each Lender, upon written request by such Lender
(which request shall set forth the basis for requesting such amounts), for all
reasonable losses, expenses and liabilities (including any interest paid or
payable by such Lender to Lenders of funds borrowed by it to make or carry its
Eurodollar Rate Loans and any loss, expense or liability sustained by such
Lender in connection with the liquidation or re-employment of such funds but
excluding loss of anticipated profits) which such Lender may sustain: (i) if for
any reason (other than a default by such Lender) a borrowing of any Eurodollar
Rate Loan does not occur on a date specified therefor in a Funding Notice, or a
conversion to or continuation of any Eurodollar Rate Loan does not occur on a
date specified therefor in a Conversion/Continuation Notice; (ii) if any
prepayment or other principal payment of, or any conversion of, any of its
Eurodollar Rate Loans occurs on a date prior to the last day of an Interest
Period applicable to that Loan; or (iii) if any prepayment of any of its
Eurodollar Rate Loans is not made on any date specified in a notice of
prepayment given by the Borrower.

(d) Booking of Eurodollar Rate Loans. Any Lender may make, carry or transfer
Eurodollar Rate Loans at, to, or for the account of any of its branch offices or
the office of an Affiliate of such Lender.

(e) Assumptions Concerning Funding of Eurodollar Rate Loans. Calculation of all
amounts payable to a Lender under this Section 2.15 and under Section 2.16 shall
be made as though such Lender had actually funded each of its relevant
Eurodollar Rate Loans through the purchase of a Eurodollar deposit bearing
interest at the rate obtained pursuant to clause (i) of the definition of
“Adjusted Eurodollar Rate” in an amount equal to the amount of such Eurodollar
Rate Loan and having a maturity comparable to the relevant Interest Period and
through the transfer of such Eurodollar deposit from an offshore office of such
Lender to a domestic office of such Lender in the United States; provided that
each Lender may fund each of its Eurodollar Rate Loans in any manner it sees fit
and the foregoing assumptions shall be utilized only for the purposes of
calculating amounts payable under this Section 2.15 and under Section 2.16.

2.16 Increased Costs; Capital Adequacy.

(a) Compensation For Increased Costs and Taxes. Subject to the provisions of
Section 2.17 (which shall be controlling with respect to the matters covered
thereby), in the event that any Lender shall determine (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto) that (A) any law, treaty or governmental rule, regulation or
order, or any change therein or in the interpretation, administration or
application thereof (regardless of whether the underlying law, treaty or
governmental rule, regulation or order was issued or enacted prior to the date
hereof), including the introduction of any new law, treaty or governmental rule,
regulation or order but excluding solely proposals thereof, or any determination
of a court or Governmental Authority, in each case that becomes effective after
the date hereof, or (B) any guideline, request or directive by any central bank
or other governmental or quasi-governmental authority (whether or not having the
force of law) or any implementation rules or interpretations of previously
issued guidelines, requests or directives, in each case that is issued or made
after the date hereof: (i) subjects any Recipient to any Taxes (other than
(A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or;
(ii) imposes, modifies

 

50



--------------------------------------------------------------------------------

or holds applicable any reserve (including any marginal, emergency,
supplemental, special or other reserve), special deposit, liquidity, compulsory
loan, FDIC insurance or similar requirement against assets held by, or deposits
or other liabilities in or for the account of, or advances or loans by, or other
credit extended by, or any other acquisition of funds by, any office of such
Lender (other than any such reserve or other requirements with respect to
Eurodollar Rate Loans that are reflected in the definition of “Adjusted
Eurodollar Rate”) or any company controlling such Lender; or (iii) imposes any
other condition (other than with respect to a Tax matter) on or affecting such
Lender (or its applicable lending office) or any company controlling such Lender
or such Lender’s obligations hereunder or the London interbank market; and the
result of any of the foregoing is to increase the cost to such Lender of
agreeing to make, making or maintaining Loans hereunder or to reduce any amount
received or receivable by such Lender (or its applicable lending office) with
respect thereto; then, in any such case, the Borrower shall promptly pay to such
Lender, upon receipt of the statement referred to in the next sentence, such
additional amount or amounts (in the form of an increased rate of, or a
different method of calculating, interest or in a lump sum or otherwise as such
Lender in its sole discretion shall determine) as may be necessary to compensate
such Lender for any such increased cost or reduction in amounts received or
receivable hereunder. Such Lender shall deliver to the Borrower (with a copy to
the Administrative Agent) a written statement, setting forth in reasonable
detail the basis for calculating the additional amounts owed to such Lender
under this Section 2.16(a), which statement shall be conclusive and binding upon
all parties hereto absent manifest error.

(b) Capital Adequacy Adjustment. In the event that any Lender shall have
determined (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto) that (A) the adoption,
effectiveness, phase-in or applicability of any law, rule or regulation (or any
provision thereof) regarding capital adequacy, or any change therein or in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or (B) compliance by any Lender (or its applicable lending office) or
any company controlling such Lender with any guideline, request or directive
regarding capital adequacy or liquidity (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, in each
case after the date hereof, has or would have the effect of reducing the rate of
return on the capital of such Lender or any company controlling such Lender as a
consequence of, or with reference to, such Lender’s Loans, or participations
therein or other obligations hereunder with respect to the Loans to a level
below that which such Lender or such controlling company could have achieved but
for such adoption, effectiveness, phase-in, applicability, change or compliance
(taking into consideration the policies of such Lender or such controlling
company with regard to capital adequacy), then from time to time, within five
Business Days after receipt by the Borrower from such Lender of the statement
referred to in the next sentence, the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such controlling
company on a pre-Tax basis for such reduction. Such Lender shall deliver to the
Borrower (with a copy to the Administrative Agent) a statement, setting forth in
reasonable detail the basis for calculating the additional amounts owed to such
Lender under this Section 2.16(b), which statement shall be conclusive and
binding upon all parties hereto absent manifest error. For the avoidance of
doubt, subsections (a) and (b) of this Section 2.16 shall apply to all requests,
rules, guidelines or directives concerning liquidity and capital adequacy issued
by any United States regulatory authority (i) under or in connection with the
implementation of the Dodd-Frank Wall Street Reform and Consumer Protection Act
and (ii) in connection with the implementation of the recommendations of the
Bank for International Settlements or the Basel Committee on Banking Regulations
and Supervisory Practices (or any successor or similar authority), regardless of
the date adopted, issued, promulgated or implemented.

2.17 Taxes; Withholding, Etc.

(a) Defined Terms. For purposes of this Section 2.17, the term “applicable law”
includes FATCA.

 

51



--------------------------------------------------------------------------------

(b) Payments Free and Clear of Taxes. Any and all payments by or on account of
any obligation of any Credit Party under any Credit Document shall be made
without deduction or withholding for any Taxes, except as required by applicable
law. If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Credit Party shall be increased as necessary
so that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.

(c) Payments of Other Taxes by a Credit Party. The Credit Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.

(d) Indemnification by the Credit Parties. The Credit Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(e) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Credit Party to a Governmental Authority pursuant to this Section 2.17, such
Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(f) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Credit Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

52



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing:

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed copies of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Credit Document, IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(2) executed copies of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E;
or

(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
E-2 or Exhibit E-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit E-4 on
behalf of each such direct and indirect partner;

 

53



--------------------------------------------------------------------------------

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Recipient under any Credit Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Recipient were to fail
to comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Borrower and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Recipient has complied with such Recipient’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

(iii) On or prior to the date, if any, following the Closing Date on which a
successor Administrative Agent first becomes the Administrative Agent to this
Agreement, such Administrative Agent shall, in the event that the Administrative
Agent is a U.S. Person, deliver an IRS Form W-9 to Borrower, and in the event
the Administrative Agent is not a U.S. Person, deliver to Borrower the
appropriate IRS Form W-8 certifying the Administrative Agent’s exemption, if
any, from U.S. withholding Taxes with respect to amounts payable under this
Agreement.

Each Recipient agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent of its legal inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified

 

54



--------------------------------------------------------------------------------

party be required to pay any amount to an indemnifying party pursuant to this
paragraph (g) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

(h) Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Credit
Document.

(i) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Credit Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Parties to
do so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.6(g) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any
Credit Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (i).

2.18 Obligation to Mitigate. Each Lender agrees that, as promptly as practicable
after the officer of such Lender responsible for administering its Loans becomes
aware of the occurrence of an event or the existence of a condition that would
cause such Lender to become an Affected Lender or that would entitle such Lender
to receive payments under Section 2.15, 2.16 or 2.17, it will, to the extent not
inconsistent with the internal policies of such Lender and any applicable legal
or regulatory restrictions, use reasonable efforts to (a) make, issue, fund or
maintain its Loans, including any Affected Loans, through another office of such
Lender, or (b) take such other measures as such Lender may deem reasonable, if
as a result thereof the circumstances which would cause such Lender to be an
Affected Lender would cease to exist or the additional amounts which would
otherwise be required to be paid to such Lender pursuant to Section 2.15, 2.16
or 2.17 would be materially reduced and if, as determined by such Lender in its
sole discretion, the making, issuing, funding or maintaining of such Loans
through such other office or in accordance with such other measures, as the case
may be, would not otherwise adversely affect such Loans or the interests of such
Lender; provided that such Lender will not be obligated to utilize such other
office pursuant to this Section 2.18 unless the Borrower agrees to pay all
incremental expenses and costs incurred by such Lender as a result of utilizing
such other office as described above. A certificate as to the amount of any such
expenses payable by the Borrower pursuant to this Section 2.18 (setting forth in
reasonable detail the basis for requesting such amount) submitted by such Lender
to the Borrower (with a copy to the Administrative Agent) shall be conclusive
absent manifest error.

2.19 Fees. The Borrower agrees to pay to each Lender and to each Agent such
other fees in the amounts and at the times separately agreed upon.

 

55



--------------------------------------------------------------------------------

2.20 Removal or Replacement of a Lender. Anything contained herein to the
contrary notwithstanding, in the event that: (a) (i) any Lender (an
“Increased-Cost Lender”) shall give notice to the Borrower that such Lender is
an Affected Lender or that such Lender is entitled to receive payments under
Section 2.15, 2.16 or 2.17, and in each case, such Lender has declined or is
unable to designate a different lending office in accordance with Section 2.18,
(ii) the circumstances which have caused such Lender to be an Affected Lender or
which entitle such Lender to receive such payments shall remain in effect, and
(iii) such Lender shall fail to withdraw such notice within five Business Days
after the Borrower’s request for such withdrawal; or (b) in connection with any
proposed amendment, modification, termination, waiver or consent with respect to
any of the provisions hereof as contemplated by Section 10.5(b), the consent of
Requisite Lenders shall have been obtained but the consent of one or more of
such other Lenders (each a “Non-Consenting Lender”) whose consent is required
shall not have been obtained; then, with respect to each such Increased-Cost
Lender or Non-Consenting Lender that is not (or not affiliated with) the
Administrative Agent (the “Terminated Lender”), the Borrower may, by giving
notice to the Administrative Agent and any Terminated Lender of its election to
do so, elect to cause such Terminated Lender (and such Terminated Lender hereby
irrevocably agrees) to assign its outstanding Loans in full to one or more
Eligible Assignees (each, a “Replacement Lender”) in accordance with the
provisions of Section 10.6 and the Borrower shall pay the fees, if any, payable
thereunder in connection with any such assignment from an Increased-Cost Lender,
a Non-Consenting Lender; provided that (1) in the case of any such assignment
resulting from a claim for compensation under Section 2.16 or payment required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments thereafter; (2) on the date of such assignment,
the Replacement Lender shall pay to Terminated Lender the sum of an amount equal
to the principal of, and all accrued interest on, all outstanding Loans of the
Terminated Lender; (3) on the date of such assignment, the Borrower shall pay
any amounts payable to such Terminated Lender pursuant to Section 2.15(c), 2.16
or 2.17; or otherwise as if it were a prepayment pursuant to Section 2.9; and
(4) in the event such Terminated Lender is a Non-Consenting Lender, each
Replacement Lender shall consent, at the time of such assignment, to each matter
in respect of which such Terminated Lender was a Non-Consenting Lender. Each
Lender agrees that if the Borrower exercises its option hereunder to cause an
assignment by such Lender as a Non-Consenting Lender or Terminated Lender, such
Lender shall, promptly after receipt of notice of such election, execute and
deliver all documentation necessary to effectuate such assignment in accordance
with Section 10.6. In the event that a Lender does not comply with the
requirements of the immediately preceding sentence within one Business Day after
receipt of such notice, each Lender hereby authorizes and directs the
Administrative Agent to execute and deliver such documentation as may be
required to give effect to an assignment in accordance with Section 10.6 on
behalf of a Non-Consenting Lender or Terminated Lender and any such
documentation so executed by the Administrative Agent shall be effective for
purposes of documenting an assignment pursuant to Section 10.6.

SECTION 3. CONDITIONS PRECEDENT

3.1 Closing Date. The effectiveness of this Agreement and the obligation of each
Lender to make a Loan on the Closing Date are subject to satisfaction, or waiver
in accordance with Section 10.5, of the following conditions on or before the
Closing Date:

(a) Credit Documents and ABL Facility.

(i) The Administrative Agent shall have received copies of (A) this Agreement,
(B) the Security Agreement, (C) each of the Notes, and (D) each of the
Intellectual Property Security Agreements, in each case executed and delivered
by each Credit Party which is a party thereto.

 

56



--------------------------------------------------------------------------------

(ii) (A) The ABL Credit Agreement and the related collateral documents shall be
in form and substance reasonably satisfactory to the Administrative Agent,
(B) the ABL Facility shall be in full force and effect, and (C) the
Administrative Agent shall have received true and correct copies of the ABL
Credit Agreement, the Security Agreement (as defined in the ABL Credit
Agreement) and such other guaranty and collateral documents therefor.

(iii) The Collateral Agent, the ABL Facility Agent and the Credit Parties shall
have duly authorized, executed and delivered the Intercreditor Agreement, and
the Intercreditor Agreement shall be in full force and effect.

(b) Organizational Documents; Incumbency; Resolutions; Good Standing
Certificates. The Administrative Agent shall have received, in respect of each
Credit Party, (i) copies of each Organizational Document of each Credit Party,
and, to the extent applicable, certified as of the Closing Date or a recent date
prior thereto by the appropriate Governmental Authority; (ii) signature and
incumbency certificates of the officers of such Credit Party, or the managing
member or general party of such Credit Party; (iii) resolutions of the Board of
Directors of such Credit Party approving and authorizing the execution, delivery
and performance of this Agreement and the other Credit Documents to which it is
a party or by which it or its assets may be bound as of the Closing Date,
certified as of the Closing Date by its secretary or an assistant secretary as
being in full force and effect without modification or amendment; (iv) a good
standing certificate from the applicable Governmental Authority of such Credit
Party’s jurisdiction of incorporation, organization or formation; and
(v) signature and incumbency certificates of one or more officers of the
Borrower who are authorized to execute Funding Notices delivered under this
Agreement;

(c) Organizational and Capital Structure. The organizational structure and
capital structure of the Borrower and its Subsidiaries on the Closing Date shall
be as set forth on Schedule 4.2(A). The organizational structure and capital
structure of the Borrower and its Subsidiaries upon the Spin-Off shall be as set
forth on Schedule 4.2(B).

(d) [Reserved].

(e) No Indebtedness. On the Closing Date, after giving effect to the Related
Transactions, the Borrower and its Subsidiaries shall have outstanding no
existing Indebtedness (other than the Indebtedness expressly permitted to be
outstanding under this Agreement) and the Administrative Agent shall have
received reasonably satisfactory evidence of the termination of any the Existing
Indebtedness and any other existing Indebtedness (including any and all
commitments relating thereto, but excluding any existing Indebtedness expressly
permitted to be outstanding under this Agreement) and the release of all Liens
in connection therewith.

(f) Lien and Judgment Searches. The Administrative Agent shall have received:

(i) the results of a Lien search (including a search as to judgments, pending
litigation, bankruptcy and Tax matters), in form and substance reasonably
satisfactory to the Administrative Agent, made against the Credit Parties under
the UCC (or applicable judicial docket) as in effect in each jurisdiction in
which filings or recordations under the UCC should be made to evidence or
perfect security interests in all assets of such Credit Party, indicating among
other things that the assets of each such Credit Party are free and clear of any
Lien (except for Permitted Liens); and

 

57



--------------------------------------------------------------------------------

(ii) searches of ownership of intellectual property in the appropriate U.S.
governmental offices and such patent, trademark and/or copyright filings as may
be requested by the Administrative Agent to the extent necessary or reasonably
advisable to perfect the Collateral Agent’s security interest in intellectual
property Collateral.

(g) Personal Property Collateral. Each Credit Party shall have delivered to the
Collateral Agent:

(i) UCC-1 financing statements in respect of security interests granted by each
Credit Party for filing in all applicable jurisdictions;

(ii) in connection with the pledge of the Equity Interest owned by each Credit
Party, an original stock certificate representing such pledged Equity Interests
(to the extent such Equity Interests are certificated), together with customary
blank stock or unit transfer powers and irrevocable powers duly executed in
blank;

(iii) a completed Perfection Certificate dated the Closing Date and executed by
an Authorized Officer of the Borrower, together with all attachments
contemplated thereby; and

(iv) fully executed Intellectual Property Security Agreements, in proper form
for filing and recording in all appropriate places in all applicable
jurisdictions, memorializing and recording the encumbrance of the Intellectual
Property Assets listed in Schedule VI to the Perfection Certificate.

(h) Financial Statements; Projections. The Administrative Agent shall have
received from the Borrower (i) the Historical Financial Statements and (ii) the
Projections.

(i) Evidence of Insurance. The Collateral Agent shall have received a
certificate from the applicable Credit Party’s insurance broker or other
evidence reasonably satisfactory to it that all insurance required to be
maintained pursuant to Section 5.5 is in full force and effect, together with
(i) an endorsement naming the Collateral Agent, for the benefit of Secured
Parties, as additional insured with respect to liability insurance and (ii) a
lender’s loss payable endorsement in favor of the Collateral Agent, for the
benefit of the Secured Parties, with respect to casualty and property insurance,
in each case, to the extent required under Section 5.5.

(j) Opinions of Counsel to Credit Parties. Agents and Lenders and their
respective counsel shall have received originally executed copies of the
favorable written opinions, each dated the Closing Date, of Cooley LLP, New York
counsel for the Credit Parties, in each case as to such matters as the
Administrative Agent may reasonably request and in form and substance reasonably
satisfactory to the Administrative Agent (and each Credit Party hereby instructs
such counsel to deliver such opinions to the Agents and Lenders).

(k) Fees. All closing payments, costs, fees, expenses (including reasonable,
documented, out-of-pocket legal fees and expenses) and other compensation
payable to each Agent and the Lenders, including the amounts set forth in each
of the Agent Fee Letter and the Closing Payments Letter, shall have been paid
(or shall concurrently be paid) to the extent then due; provided that, in the
case of costs and expenses, an invoice of such costs and expenses shall have
been presented not less than two Business Days prior to the Closing Date.

 

58



--------------------------------------------------------------------------------

(l) Solvency Certificate. On the Closing Date, the Administrative Agent shall
have received a Solvency Certificate from the chief financial officer, treasurer
or similar officer of the Borrower, demonstrating that after giving effect to
the consummation of the Related Transactions the Credit Parties are and will be,
on a consolidated basis, Solvent.

(m) Closing Date Certificate. The Borrower shall have delivered to the
Administrative Agent an originally executed Closing Date Certificate, together
with all attachments thereto.

(n) VCOC Information Letter. The Borrower shall have delivered to the
Administrative Agent a VCOC Information Letter in form, scope and substance
reasonably satisfactory to the Administrative Agent.

(o) “Know-Your-Customer”. To the extent requested in writing at least 10
Business Days prior to the Closing Date, the Lenders shall have received at
least 5 Business Days prior to the Closing Date all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001) the “PATRIOT Act”).

(p) Funding Notice. The Administrative Agent shall have received a fully
executed and delivered Funding Notice as required pursuant to Section 2.1(b),
which Funding Notices may be delivered on or prior to the Closing Date, together
with a flow of funds memorandum attached thereto with respect to the Related
Transactions; provided that all certifications made under such Funding Notices
shall be made (or deemed made) as of the Closing Date.

(q) Representations and Warranties. All representations and warranties contained
in Article IV or any other Credit Document shall be true and correct in all
material respects (or, if qualified by “materiality”, “Material Adverse Effect”
or similar language, in all respects (after giving effect to such
qualification)) on and as of the Closing Date.

(r) Governmental Authorizations and Consents. Each Credit Party shall have
obtained all Governmental Authorizations and all consents of other Persons, in
each case that are necessary in connection with the transactions contemplated by
the Credit Documents and each of the foregoing shall be in full force and effect
and in form and substance reasonably satisfactory to the Administrative Agent.
All applicable waiting periods shall have expired without any action being taken
or threatened by any competent authority which would restrain, prevent or
otherwise impose adverse conditions on the transactions contemplated by the
Credit Documents and no action, request for stay, petition for review or
rehearing, reconsideration, or appeal with respect to any of the foregoing shall
be pending, and the time for any applicable agency to take action to set aside
its consent on its own motion shall have expired.

(s) No Litigation. There shall not exist any action, suit, investigation,
litigation, proceeding, hearing or other legal or regulatory developments,
pending or threatened in any court or before any arbitrator or Governmental
Authority that, in the reasonable opinion of the Administrative Agent, singly or
in the aggregate could have a Material Adverse Effect.

 

59



--------------------------------------------------------------------------------

SECTION 4. REPRESENTATIONS AND WARRANTIES

In order to induce the Administrative Agent, and the Lenders to enter into this
Agreement, each Credit Party represents and warrants to the Administrative Agent
and the Lenders, on the Closing Date, that the following statements are true and
correct (it being understood and agreed that the representations and warranties
made on the Closing Date are deemed to be made concurrently with, and after
giving effect to, the consummation of the Related Transactions):

4.1 Organization; Requisite Power and Authority; Qualification. Each of the
Borrower and its Subsidiaries (a) is duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization as identified
in Schedule 4.1, (b) has all requisite power and authority to own and operate
its properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into the Credit Documents to which it is a party and to
carry out the transactions contemplated thereby, and (c) is qualified to do
business and in good standing in every jurisdiction where its assets are located
and wherever necessary to carry out its business and operations, except in
jurisdictions where the failure to be so qualified or in good standing has not
had, and could not be reasonably expected to have, a Material Adverse Effect.

4.2 Equity Interests and Ownership. The Equity Interests of each of the Borrower
and its Subsidiaries has been duly authorized and validly issued and is fully
paid and non-assessable. Except as set forth on Schedule 4.2, as of the date
hereof, there is no existing option, warrant, call, right, commitment or other
agreement to which the Borrower or any of its Subsidiaries is a party requiring,
and there is no membership interest or other Equity Interests of the Borrower or
any of its Subsidiaries outstanding which upon conversion or exchange would
require, the issuance by the Borrower or any of its Subsidiaries of any
additional membership interests or other Equity Interests of the Borrower or any
of its Subsidiaries or other Securities convertible into, exchangeable for or
evidencing the right to subscribe for or purchase, a membership interest or
other Equity Interests of the Borrower or any of its Subsidiaries. Schedule 4.2
correctly sets forth the ownership interest of the Borrower and each of its
Subsidiaries in their respective Subsidiaries as of the Closing Date both before
and after giving effect to the Related Transactions.

4.3 Due Authorization. The execution, delivery and performance of the Credit
Documents have been duly authorized by all necessary action on the part of each
Credit Party that is a party thereto.

4.4 No Conflict. The execution, delivery and performance by Credit Parties of
the Credit Documents to which they are parties and the consummation of the
transactions contemplated by the Credit Documents do not and will not
(a) violate (i) any provision of any law or any governmental rule or regulation
applicable to the Borrower or any of its Subsidiaries, (ii) any of the
Organizational Documents of the Borrower or any of its Subsidiaries, or
(iii) any order, judgment or decree of any court or other agency of government
binding on the Borrower or any of its Subsidiaries, except in the case of
(i) and (iii) for violations that could not reasonably be expected to result in
a Material Adverse Effect; (b) conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any
Contractual Obligation of the Borrower or any of its Subsidiaries; (c) result in
or require the creation or imposition of any Lien upon any of the properties or
assets of the Borrower or any of its Subsidiaries (other than any Liens created
under any of the Credit Documents in favor of the Collateral Agent, for the
benefit of the Secured Parties); or (d) require any approval of stockholders,
members or partners or any approval or consent of any Person under any
Contractual Obligation of the Borrower or any of its Subsidiaries, except for
such approvals or consents which will be obtained on or before the Closing Date
and disclosed in writing to Lenders.

4.5 Governmental Consents. The execution, delivery and performance by Credit
Parties of the Credit Documents to which they are parties and the consummation
of the transactions contemplated by the Credit Documents do not and will not
require any registration with, consent or approval of, or notice to, or other
action to, with or by, any Governmental Authority, and except for (i) filings
and recordings with respect to the Collateral to be made, or otherwise delivered
to the Collateral Agent for filing and/or recordation, as of the Closing Date,
(ii) such as have been obtained or made and are in full force and effect, and
(iii) consents, approvals, registrations, filings, permits or actions the
failure to obtain or perform which could not reasonably be expected to result in
a Material Adverse Effect.

 

60



--------------------------------------------------------------------------------

4.6 Binding Obligation. Each Credit Document has been duly executed and
delivered by each Credit Party that is a party thereto and is the legally valid
and binding obligation of such Credit Party, enforceable against such Credit
Party in accordance with its respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability.

4.7 Historical Financial Statements. The Historical Financial Statements were
prepared in conformity with GAAP and fairly present, in all material respects,
the financial position, on a consolidated basis, of the Persons described in
such financial statements as at the respective dates thereof and the results of
operations and cash flows, on a consolidated basis, of the entities described
therein for each of the periods then ended, subject, in the case of any such
unaudited financial statements, to changes resulting from audit and normal
year-end adjustments. As of the Closing Date, neither the Borrower nor any of
its Subsidiaries has any contingent liability or liability for Taxes, long-term
lease or unusual forward or long-term commitment that is not reflected in the
Historical Financial Statements or the notes thereto and which in any such case
is material in relation to the business, operations, properties, assets,
condition (financial or otherwise) or prospects of the Borrower and any of its
Subsidiaries taken as a whole.

4.8 [Reserved].

4.9 No Material Adverse Effect. Since December 31, 2018, no event, circumstance
or change has occurred that has caused or evidences, or could reasonably be
expected to result in, either in any case or in the aggregate, a Material
Adverse Effect.

4.10 Adverse Proceedings, Etc. There are no Adverse Proceedings (i) that involve
any Credit Document or (ii) in which there is a reasonable likelihood of an
adverse determination that would reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect. Neither the Borrower nor any
of its Subsidiaries (a) is in violation of any applicable laws (including
Environmental Laws) that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, or (b) is subject to or in default
with respect to any final judgments, writs, injunctions, decrees, rules or
regulations of any court or any federal, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, that, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

4.11 Payment of Taxes. All tax returns and reports of the Borrower and its
Subsidiaries required to be filed by any of them have been filed, and all Taxes
shown on such tax returns to be due and payable, and all other taxes,
assessments, fees and other governmental charges upon the Borrower and its
Subsidiaries and upon their respective properties, assets, income, businesses
and franchises which are due and payable have been paid, except (a) Taxes that
are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves are being maintained in accordance
with GAAP or (b) to the extent that the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

61



--------------------------------------------------------------------------------

4.12 Properties.

(a) Title. Each of the Borrower and its Subsidiaries has (i) good, sufficient
and legal title to (in the case of fee interests in real property), (ii) valid
leasehold interests in (in the case of leasehold interests in real or personal
property), (iii) valid licensed rights in (in the case of licensed interests in
intellectual property) and (iv) good title to (in the case of all other personal
property), all of their respective properties and assets reflected in their
respective Historical Financial Statements referred to in Section 4.7 and in the
most recent financial statements delivered pursuant to Section 5.1, in each case
except for assets disposed of since the date of such financial statements in the
ordinary course of business or as otherwise permitted under Section 6.6. Except
as permitted by this Agreement and minor irregularities or deficiencies in title
that, individually or in the aggregate, could not reasonably be expected to have
a Material Adverse Effect, all such properties and assets are free and clear of
Liens.

(b) Real Estate. As of the Closing Date, Schedule 4.12 contains a true, accurate
and complete list of (i) all Real Estate Assets, and (ii) all leases, subleases
or assignments of leases (together with all amendments, modifications,
supplements, renewals or extensions of any thereof) affecting each Real Estate
Asset of any Credit Party, regardless of whether such Credit Party is the
landlord or tenant (whether directly or as an assignee or successor in interest)
under such lease, sublease or assignment. Each agreement listed in clause
(ii) of the immediately preceding sentence is in full force and effect and the
Borrower does not have knowledge of any default that has occurred and is
continuing thereunder, and each such agreement constitutes the legally valid and
binding obligation of each applicable Credit Party, enforceable against such
Credit Party in accordance with its terms, except as enforcement may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws relating
to or limiting creditors’ rights generally or by equitable principles.

4.13 Environmental Matters. Neither the Borrower nor any of its Subsidiaries nor
any of their respective Facilities or operations are subject to any outstanding
written order, consent decree or settlement agreement with any Person relating
to any Environmental Law, any Environmental Claim, or any Hazardous Materials
Activity that, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect. Neither the Borrower nor any of its Subsidiaries
has received any letter or request for information under Section 104 of the
Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C.
§ 9604) or any comparable state law. There are and, to each of the Borrower’s
and its Subsidiaries’ knowledge, have been, no conditions, occurrences, or
Hazardous Materials Activities which could reasonably be expected to form the
basis of an Environmental Claim against the Borrower or any of its Subsidiaries
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. Neither the Borrower nor any of its Subsidiaries nor,
to any Credit Party’s knowledge, any predecessor of the Borrower or any of its
Subsidiaries has filed any notice under any Environmental Law indicating past or
present treatment of Hazardous Materials at any Facility, and none of the
Borrower’s or any of its Subsidiaries’ operations involves the generation,
transportation, treatment, storage or disposal of hazardous waste, as defined
under 40 C.F.R. Parts 260-270 or any state equivalent. Compliance with all
current or reasonably foreseeable future requirements pursuant to or under
Environmental Laws could not be reasonably expected to have, individually or in
the aggregate, a Material Adverse Effect. No event or condition has occurred or
is occurring with respect to the Borrower or any of its Subsidiaries relating to
any Environmental Law, any Release of Hazardous Materials, or any Hazardous
Materials Activity which individually or in the aggregate has had, or could
reasonably be expected to have, a Material Adverse Effect.

4.14 No Defaults. Neither the Borrower nor any of its Subsidiaries is in default
in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any of its Contractual Obligations, and no
condition exists which, with the giving of notice or the lapse of time or both,
could constitute such a default, except where the consequences, direct or
indirect, of such default or defaults, if any, could not reasonably be expected
to have a Material Adverse Effect.

4.15 Intellectual Property Licenses. Schedule 4.15 contains a true, correct and
complete list of all Intellectual Property Licenses in effect on the Closing
Date that the Borrower reasonably expects to generate annual revenue in excess
of $10.0 million for any of the Fiscal Years ending December 31, 2019 through
and including December 31, 2024, and all such agreements are in full force and
effect and, to the knowledge of the Borrower, no defaults or other events which
would permit termination thereof currently exist thereunder as of the Closing
Date.

 

62



--------------------------------------------------------------------------------

4.16 Governmental Regulation. Neither the Borrower nor any of its Subsidiaries
is subject to regulation under the Federal Power Act or the Investment Company
Act of 1940 or under any other federal or state statute or regulation which may
limit its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable. Neither the Borrower nor any of its
Subsidiaries is a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940.

4.17 Federal Reserve Regulations; Exchange Act.

(a) None of the Borrower or any of their Subsidiaries is engaged principally, or
as one of its important activities, in the business of extending credit for the
purpose of buying or carrying Margin Stock.

(b) No portion of the proceeds of any Loan shall be used in any manner, whether
directly or indirectly, that causes or could reasonably be expected to cause,
such Loan or the application of such proceeds to violate Regulation T,
Regulation U or Regulation X of the Board of Governors or any other regulation
thereof or to violate the Exchange Act.

4.18 Employee Matters. Neither the Borrower nor any of its Subsidiaries is
engaged in any unfair labor practice that could reasonably be expected to have a
Material Adverse Effect. There is (a) no unfair labor practice complaint pending
against the Borrower or any of its Subsidiaries, or to the best knowledge of the
Borrower, threatened against any of them before the National Labor Relations
Board and no grievance or arbitration proceeding arising out of or under any
collective bargaining agreement that is so pending against the Borrower or any
of its Subsidiaries or to the best knowledge of the Borrower, threatened against
any of them, (b) no strike or work stoppage in existence or threatened involving
the Borrower or any of its Subsidiaries, and (c) to the best knowledge of the
Borrower, no union representation question existing with respect to the
employees of the Borrower or any of its Subsidiaries and, to the best knowledge
of the Borrower, no union organization activity that is taking place, except
(with respect to any matter specified in clause (a), (b) or (c) above, either
individually or in the aggregate) such as is not reasonably likely to have a
Material Adverse Effect.

4.19 Employee Benefit Plans. The Borrower, each of its Subsidiaries and each of
their respective ERISA Affiliates are in compliance with all applicable
provisions and requirements of ERISA and the Code and the regulations and
published interpretations thereunder with respect to each Employee Benefit Plan,
and have performed all their obligations under each Employee Benefit Plan. Each
Employee Benefit Plan which is intended to qualify under Section 401(a) of the
Code has received a favorable determination letter from the Internal Revenue
Service indicating that such Employee Benefit Plan is so qualified and nothing
has occurred subsequent to the issuance of such determination letter which would
cause such Employee Benefit Plan to lose its qualified status. No liability to
the PBGC (other than required premium payments), the Internal Revenue Service,
any Employee Benefit Plan or any trust established under Title IV of ERISA has
been or is expected to be incurred by the Borrower, any of its Subsidiaries or
any of their ERISA Affiliates. No ERISA Event has occurred or is reasonably
expected to occur. Except to the extent required under Section 4980B of the Code
or similar state laws, no Employee Benefit Plan provides health or welfare
benefits (through the purchase of insurance or otherwise) for any retired or
former employee of the Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates. The present value of the aggregate benefit
liabilities under each Pension Plan sponsored, maintained or contributed to by
the Borrower, any of its Subsidiaries or any of their ERISA Affiliates
(determined as of

 

63



--------------------------------------------------------------------------------

the end of the most recent plan year on the basis of the actuarial assumptions
specified for funding purposes in the most recent actuarial valuation for such
Pension Plan), did not exceed the aggregate current value of the assets of such
Pension Plan. As of the most recent valuation date for each Multiemployer Plan
for which the actuarial report is available, the potential liability of the
Borrower, its Subsidiaries and their respective ERISA Affiliates for a complete
withdrawal from such Multiemployer Plan (within the meaning of Section 4203 of
ERISA), when aggregated with such potential liability for a complete withdrawal
from all Multiemployer Plans, based on information available pursuant to
Section 4221(e) of ERISA is zero. The Borrower, each of its Subsidiaries and
each of their ERISA Affiliates have complied with the requirements of
Section 515 of ERISA with respect to each Multiemployer Plan and are not in
material “default” (as defined in Section 4219(c)(5) of ERISA) with respect to
payments to a Multiemployer Plan. Each Foreign Plan has been maintained in
material compliance with its terms and with the requirements of any and all
applicable laws, rules, regulations and orders of any Governmental Authority and
has been maintained, where required, in good standing with applicable regulatory
authorities. Each Foreign Plan which is required under all applicable laws,
rules, regulations and orders of any Governmental Authority to be funded
satisfies in all material respects any applicable funding standard under all
applicable laws, rules, regulations and orders of any Governmental Authority.
For each Foreign Plan which is not funded or which is not required to be fully
funded under all applicable laws, rules, regulations and orders of any
Governmental Authority, the unfunded obligations of such Foreign Plan are
properly accrued and/or reflected on the books and records of the Borrower and
its Subsidiaries in all material respects.

4.20 Solvency. The Credit Parties are and, upon the incurrence of any Obligation
by any Credit Party on any date on which this representation and warranty is
made, will be, on a consolidated basis, Solvent.

4.21 Compliance with Laws.

(a) Generally. Each of the Borrower and its Subsidiaries is in compliance with
all applicable statutes, regulations and orders of, and all applicable
restrictions imposed by, all Governmental Authorities, in respect of the conduct
of its business and the ownership of its property (including compliance with all
applicable Environmental Laws with respect to any Real Estate Asset or governing
its business and the requirements of any permits issued under such Environmental
Laws with respect to any such Real Estate Asset or the operations of the
Borrower or any of its Subsidiaries), except such non-compliance that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

(b) Anti-Money Laundering Laws, Etc. None of the Credit Parties or any of their
respective Subsidiaries or any of the directors or officers of the Credit
Parties or any of their respective Subsidiaries, or to the knowledge of each
Credit Party, any of the Affiliates, employees or agents of the Credit Parties
or any of their respective Subsidiaries: (i) has taken or will take any action
that would constitute or give rise to a violation of Anti-Money Laundering Laws;
or (ii) is or has been, in the past five (5) years, subject to any action,
proceeding, litigation, claim or investigation with regard to any actual or
alleged violation of Anti-Money Laundering Laws. Each Credit Party has
implemented and maintains in effect policies and procedures designed to promote
and achieve compliance by such Credit Party and its Subsidiaries, and their
respective directors, officers, employees and agents, with applicable Anti-Money
Laundering Laws.

(c) Anti-Corruption Laws, Etc.

(i) None of the Credit Parties or any of their respective Subsidiaries or any of
the directors or officers of the Credit Parties or any of their respective
Subsidiaries, or to the knowledge of each Credit Party, any of the Affiliates,
employees or agents of the Credit Parties or any of their respective
Subsidiaries: (A) has taken or will take any action in furtherance of an offer,
payment,

 

64



--------------------------------------------------------------------------------

promise to pay, or authorization or approval of the payment or giving of money,
property, gifts or anything else of value, directly or indirectly, to any
Government Official or commercial counterparty to influence official action or
secure an improper advantage or in other any manner that would constitute or
give rise to a violation of applicable Anti-Corruption Laws: or (B) is or has
been, in the past five (5) years, subject to any action, proceeding, litigation,
claim or investigation with regard to any actual or alleged violation of
Anti-Corruption Laws.

(ii) Each Credit Party has implemented and maintains in effect policies and
procedures designed to promote and achieve compliance by such Credit Party and
its Subsidiaries, and their respective directors, officers, employees and
agents, with applicable Anti-Corruption Laws. None of the Credit Parties or any
of their respective Subsidiaries has conducted or initiated any internal
investigation or made a voluntary, directed, or involuntary disclosure to any
Governmental Authority with respect to any alleged act or omission arising under
or relating to any noncompliance with any applicable Anti-Corruption Law; and

(iii) The Borrower will not use, directly or indirectly, any part of the
proceeds of the Loans: (A) in furtherance of an offer, payment, promise to pay,
or authorization or approval of the payment or giving of money, property, gifts
or anything else of value, directly or indirectly, to any Government Official or
commercial counterparty to influence official action or secure an improper
advantage; or (B) in any manner that would constitute or give rise to a
violation of applicable Anti-Corruption Laws.

(d) Sanctions. None of the Credit Parties or any of their respective
Subsidiaries or any of the directors or officers of the Credit Parties or any of
their respective Subsidiaries, or to the knowledge of each Credit Party, any of
the Affiliates, employees or agents of the Credit Parties or any of their
respective Subsidiaries (i) is a Sanctioned Person; (ii) has engaged in the past
five (5) years or intends to engage in the future in any dealings with,
involving or for the benefit of, any Sanctioned Person; (iii) has taken any
action, directly or indirectly, that would constitute or give rise to a
violation of applicable Sanctions or (iv) is or has been, in the past five
(5) years, subject to any action, proceeding, litigation, claim or investigation
with regard to any actual or alleged violation of Sanctions. Each Credit Party
has implemented and maintains in effect policies and procedures designed to
promote and achieve compliance by such Credit Party and its Subsidiaries, and
their respective directors, officers, employees and agents, with applicable
Sanctions. None of the Credit Parties or any of their respective Subsidiaries
has conducted or initiated any internal investigation or made a voluntary,
directed, or involuntary disclosure to OFAC or any other Governmental Authority
with respect to any alleged act or omission arising under or relating to any
noncompliance with any applicable Sanctions. The Borrower will not use, directly
or indirectly, any part of any proceeds of the Loans: (A) to fund or facilitate
any activities or business of, with or involving any Sanctioned Person; or
(B) in any manner that would constitute or give rise to a violation of Sanctions
by any Person, including any Lender.

4.22 Disclosure. No representation or warranty of any Credit Party contained in
any Credit Document or in any other documents, certificates or statements
furnished to any Agent or Lender by or on behalf of the Borrower or any of its
Subsidiaries for use in connection with the transactions contemplated hereby
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained herein or therein not
misleading in light of the circumstances in which the same were made. Any
projections, budgets and forward looking information and pro forma financial
information contained in such materials are based upon good faith estimates and
assumptions believed by the Borrower to be reasonable at the time made, it being
recognized by Lenders that such projections as to future events are not to be
viewed as facts and that actual results during the period or periods covered by
any such projections may differ from the projected results. There are no facts
known (or which should upon the reasonable exercise of diligence be known) to
the Borrower (other than matters of a general economic nature) that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect or that have not been disclosed herein or in such other
documents, certificates and statements furnished to Lenders for use in
connection with the transactions contemplated hereby.

 

65



--------------------------------------------------------------------------------

4.23 Use of Proceeds. The proceeds of the Loans shall be used for the purposes
set forth in Section 2.3.

4.24 Collateral Documents. The provisions of each of the Collateral Documents
(whether executed and delivered prior to or on the Closing Date or thereafter)
are and will be effective to create in favor of the Collateral Agent, for its
benefit and the benefit of the Secured Parties, a valid and enforceable security
interest in and Lien upon all right, title and interest of each Credit Party in
and to the Collateral purported to be pledged, charged, mortgaged or assigned by
it thereunder and described therein, and upon (i) the making of Loans hereunder,
(ii) the filing of appropriately completed UCC financing statements and
continuations thereof in the jurisdictions specified therein, (iii) with respect
to United States Copyright registrations, the recordation of an appropriately
completed short-form Intellectual Property Security Agreement in the United
States Copyright Office, (iv) with respect to Deposit Accounts, when the
Collateral Agent has “control” within the meaning of Section 9-104 of the
applicable UCC and (v) with respect to any Intellectual Property located in a
Material Foreign Jurisdiction and the Collateral under the Foreign Subsidiary
Security Agreements, when all appropriate filings or recordings are made in the
appropriate offices as may be required under applicable local law, such security
interest and Lien shall constitute a fully perfected and First Priority security
interest in and Lien upon such right, title and interest of such Credit Party,
in and to such Collateral, in each case to the extent that such security
interest and Lien can be perfected by such actions.

4.25 [Reserved.]

4.26 Certain Indebtedness. As of the Closing Date, the only Indebtedness of the
Borrower and its Subsidiaries (other than intercompany Indebtedness) consists of
the Obligations, the ABL Loans and other Indebtedness listed on Schedule 6.1.

4.27 Insurance. The Borrower and its Subsidiaries maintains the insurance
required by Section 5.5. All insurance maintained by the Borrower and its
Subsidiaries on the Closing Date has been disclosed to the Collateral Agent in
writing prior to the Closing Date.

4.28 Intellectual Property; Licenses, Etc.

(a) Except as set forth on Schedule 4.28, each of the Borrower and its
Subsidiaries own or license or otherwise have the right to use all Patents,
Patent applications, Trademarks, Trademark applications, service marks, trade
names, Copyrights, Copyright applications and other Intellectual Property rights
that are necessary in all material respects for the operation of its business
(taken as a whole), without infringement upon or conflict with the rights of any
other Person with respect thereto, and all such Intellectual Property owned by a
Credit Party is subsisting and, to the knowledge of such party, valid and
enforceable, has not been abandoned, and is not subject to any outstanding
order, judgment or decree restricting its use or adversely affecting such
party’s rights thereto, except, in each case, for such failure to possess such
rights, infringements, conflicts, nonsubsistence, invalidity, unenforceability,
abandonment or outstanding orders, judgments or decrees, which, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect. To the knowledge of any of the Borrower or its Subsidiaries, no slogan
or other advertising device, product, process, method, substance or other
Intellectual Property or goods bearing or using any Intellectual Property
presently contemplated to be sold by or employed by any of the Borrower or its
Subsidiaries infringes any Patent, Trademark, service mark, trade name,
Copyright, license or other Intellectual Property owned by any other Person in
any material respect, and no claim or litigation regarding any of the foregoing
is pending or, to the knowledge of any Credit Party, threatened in writing,
except for such infringements and conflicts which could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

66



--------------------------------------------------------------------------------

(b) The Credit Parties collectively own all Material Foreign Intellectual
Property except to the extent the transfer of any such Material Foreign
Intellectual Property owned by a Foreign Subsidiary that is not a Credit Party
to a Credit Party would or could reasonably be expected to (A) result in a
material increase in the amounts included in the gross income of a United States
shareholder of such Foreign Subsidiary pursuant to Section 951 (or a successor
provision) of the Code, (B) result in a material amount of transfer Taxes or a
material non-U.S. Tax liability of such Foreign Subsidiary that would not be
incurred absent such transfer or (C) materially increase the future Taxes of the
Borrower and its Subsidiaries (taking into account any offsetting Tax savings or
other benefits), in each case as reasonably determined by the Borrower.

(c) As of the Closing Date, no Excluded Subsidiary owns any material Patents
other than the Patents owned by Rovi Europe Ltd.

SECTION 5. AFFIRMATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until Payment in Full of all Obligations, each Credit Party shall
perform, and shall cause each of its Subsidiaries to perform, all covenants in
this Section 5.

5.1 Financial Statements and Other Reports. The Borrower will deliver to each
Agent and the Lenders:

(a) Monthly Reports. Within thirty (30) days after the end of each month ending
after the Closing Date, monthly comparisons to the Borrower and its
Subsidiaries’ budget as at the end of such month, in reasonable detail;

(b) Quarterly Financial Statements. Within forty-five (45) days after the end of
each of the first three Fiscal Quarters of each Fiscal Year (commencing with the
Fiscal Quarter ending March 31, 2020), the consolidated balance sheets of the
Borrower and its Subsidiaries as at the end of such Fiscal Quarter and the
related consolidated statements of income and cash flows of the Borrower and its
Subsidiaries for such Fiscal Quarter and for the period from the beginning of
the current Fiscal Year to the end of such Fiscal Quarter, setting forth in each
case in comparative form the corresponding figures for the corresponding periods
of the previous Fiscal Year, all in reasonable detail, together with a Financial
Officer Certification and a Narrative Report with respect thereto;

(c) Annual Financial Statements. Within ninety (90) days after the end of each
Fiscal Year ending after the Closing Date, (i) the consolidated balance sheets
of the Borrower and its Subsidiaries as at the end of such Fiscal Year and the
related consolidated statements of income, stockholders’ equity and cash flows
of the Borrower and its Subsidiaries for such Fiscal Year, setting forth in each
case in comparative form the corresponding figures for the previous Fiscal Year
and the corresponding figures from the Borrower’s financial plan for the Fiscal
Year covered by such financial statements, in reasonable detail, together with a
Financial Officer Certification and a Narrative Report with respect thereto; and
(ii) with respect to such consolidated financial statements a report thereon by
independent certified public accountants of recognized national standing
selected by the Borrower or if not of recognized national standing reasonably
satisfactory to the Administrative Agent (which report and/or the accompanying
financial statements shall be unqualified as to going concern and scope of audit
(other than as a result of the pending maturity of the Obligations) and that the
examination by such accountants in connection with such consolidated financial
statements has been made in accordance with generally accepted auditing
standards);

 

67



--------------------------------------------------------------------------------

(d) Compliance Certificate. Together with each delivery of financial statements
of the Borrower and its Subsidiaries pursuant to Sections 5.1(b) and 5.1(c), a
duly executed and completed Compliance Certificate;

(e) Statements of Reconciliation after Change in Accounting Principles. If, as a
result of any change in accounting principles and policies from those used in
the preparation of the Historical Financial Statements, the consolidated
financial statements of the Borrower and its Subsidiaries delivered pursuant to
Section 5.1(b) or 5.1(c) will differ in any material respect from the
consolidated financial statements that would have been delivered pursuant to
such subdivisions had no such change in accounting principles and policies been
made, then, together with the first delivery of such financial statements after
such change, one or more statements of reconciliation for all such prior
financial statements in form and substance satisfactory to the Administrative
Agent;

(f) Notice of Default. Promptly upon any officer of the Borrower obtaining
knowledge (i) of any condition or event that constitutes a Default or an Event
of Default under any Credit Document; (ii) that any Person has given any notice
to the Borrower or any of its Subsidiaries or taken any other action with
respect to any event or condition set forth in Section 8.1(b); or (iii) of the
occurrence of any event or change that has caused or evidences, either in any
case or in the aggregate, a Material Adverse Effect, a certificate of an
Authorized Officer specifying the nature and period of existence of such
condition, event or change, or specifying the notice given and action taken by
any such Person and the nature of such claimed Event of Default, Default,
default, event or condition, and what action the Borrower has taken, is taking
and proposes to take with respect thereto;

(g) Notice of Litigation. Promptly upon any officer of the Borrower obtaining
knowledge of any Adverse Proceeding not previously disclosed in writing by the
Borrower to Lenders in which there is a reasonable likelihood of adverse
determination that would be reasonably expected to have a Material Adverse
Effect, or seeks to enjoin or otherwise prevent the consummation of, or to
recover any damages or obtain relief as a result of, the transactions
contemplated hereby, notice thereof together with such other material
information as may be reasonably available to the Borrower (including delivery
of copies of material notices received by the Borrower) to enable Lenders and
their counsel to evaluate such matters;

(h) Pension Plans; ERISA.

(A) Copies of any actuarial reports relating to the Pension Plans that are
prepared in order to comply with then statutory or auditing requirements;

(B) (x) Promptly (but in any event within ten (10) days) upon becoming aware of
the occurrence of or forthcoming occurrence of (i) any ERISA Event, (ii) the
adoption of any new Pension Plan by any Credit Party, any of its Subsidiaries or
any of their ERISA Affiliates or the adoption of any new Foreign Plan that
provides pension benefits by any Credit Party or any of its Subsidiaries,
(iii) the adoption of an amendment to a Pension Plan or Foreign Plan that
provides pension benefits if such amendment results in a material increase in
benefits or unfunded liabilities, (iv) the receipt of a notice from a
Governmental

 

68



--------------------------------------------------------------------------------

Authority relating to the intention to terminate any Foreign Plan or to appoint
a trustee or similar official to administer any such Foreign Plan, or alleging
the insolvency of any such Foreign Plan, (v) the existence of any fact or
circumstance that could reasonably be expected to result in the imposition of a
Lien or security interest pursuant to Section 430(k) of the Code of
Section 303(k) of ERISA, or (vi) the commencement of contributions by any Credit
Party, any of its Subsidiaries or any of their respective ERISA Affiliates to a
Multiemployer Plan or Foreign Plan that provides pension benefits, a notice
specifying the nature thereof, what action the Borrower, any of its Subsidiaries
or any of their respective ERISA Affiliates has taken, is taking or proposes to
take with respect thereto and, when known, any action taken or threatened by the
Internal Revenue Service, the Department of Labor or the PBGC or, in the case of
a Foreign Plan, any similar Governmental Authority, with respect thereto; and
(y) with reasonable promptness (but in any event within three (3) days after
filing), copies of (1) each Schedule B (Actuarial Information) to the annual
report (Form 5500 Series) filed by the Borrower, any of its Subsidiaries or any
of their respective ERISA Affiliates with the Internal Revenue Service with
respect to each Pension Plan; (2) all notices received by the Borrower, any of
its Subsidiaries or any of their respective ERISA Affiliates from a
Multiemployer Plan sponsor concerning an ERISA Event; and (3) copies of such
other documents or governmental reports or filings relating to any Employee
Benefit Plan as the Administrative Agent shall reasonably request;

(i) Forecasts. As soon as practicable and in any event no later than ninety
(90) days after the beginning of each Fiscal Year, a consolidated plan and
financial forecast for such Fiscal Year then in progress and each of the next
three Fiscal Years (or if earlier, through the Maturity Date), including a
forecasted consolidated balance sheet and forecasted consolidated statements of
income and cash flows of the Borrower and its Subsidiaries for such Fiscal Year
and each quarter of such Fiscal year, and an explanation of the assumptions on
which such forecasts are based;

(j) Insurance Report. As soon as practicable and in any event at least thirty
(30) days after the last day of each Fiscal Year, a certificate from the
Borrower’s insurance broker(s) in form and substance reasonably satisfactory to
the Administrative Agent outlining all material insurance coverage maintained as
of the date of such certificate by the Borrower and its Subsidiaries;

(k) Information Regarding Collateral. Prompt notice of any change (i) in any
Credit Party’s corporate name, (ii) in any Credit Party’s identity or corporate
structure, (iii) in any Credit Party’s jurisdiction of organization or (iv) in
any Credit Party’s Federal Taxpayer Identification Number or state
organizational identification number. The Borrower agrees not to effect or
permit any change referred to in the preceding sentence unless all filings have
been made under the UCC or otherwise that are required in order for the
Collateral Agent to continue at all times following such change to have a valid,
legal and perfected security interest in all the Collateral as contemplated in
the Collateral Documents. The Borrower also agrees promptly to notify the
Collateral Agent if any material portion of the Collateral is damaged or
destroyed;

(l) Annual Perfection Certificate Update. Concurrently with the delivery of the
financial statements under Section 5.1(c) for each Fiscal Year, a certificate of
its Authorized Officer either confirming that there has been no change in such
information since the date of the Perfection Certificate delivered on the
Closing Date or the date of the most recent certificate delivered pursuant to
this Section 5.1 and/or identifying such changes;

 

69



--------------------------------------------------------------------------------

(m) Anti-Corruption Laws; Anti-Money Laundering Laws. The Borrower shall
immediately notify the Administrative Agent in the event that it or any Credit
Party or any of their respective Subsidiaries, directors, officers or employees
becomes subject to any action, proceeding, litigation, claim or investigation
with regard to any actual or alleged violation of Sanctions, Anti-Corruption
Laws or Anti-Money Laundering Laws. Promptly following any request therefor, the
Borrower shall provide any information and documentation reasonably requested by
the Administrative Agent or any Lender for purposes of compliance with
applicable “know-your-customer” and anti-money laundering rules and regulations,
including the PATRIOT Act;

(n) ABL Facility. (i) The Borrower, concurrently with delivering notice under
the ABL Facility with respect to any condition or event that constitutes a
default or an event of default under any ABL Facility (other than any notices
delivered to the Administrative Agent pursuant to the other clauses of this
Section 5.1) or promptly upon any Person giving any notice to the Borrower or
any of its Subsidiaries of the same, shall notify the Administrative Agent of
the nature and period of existence of such condition, event or change, or the
notice given (including providing copies thereof) and action taken by any such
Person and the nature of such claimed default or event of default, and what
action the Borrower has taken, is taking and proposes to take with respect
thereto, (ii) promptly upon the execution thereof (and in any event not later
than three (3) Business Days after the date of execution), copies of any written
amendment, restatement, supplement, waiver or other modification to any ABL
Facility Document and (iii) promptly upon the delivery thereof (and in any event
not later than five (5) Business Days after such delivery) copies of each
borrowing base certificate delivered pursuant to the ABL Credit Agreement;

(o) Material Contracts. Promptly, and in any event within ten (10) Business Days
after execution, receipt or delivery thereof, copies of (i) any written notices
of any breach or non-performance of, or any default under, a Material Contract
that has resulted or could reasonably be expected to result in a right to
termination thereunder or otherwise in a Material Adverse Effect and (ii) any
written notices of any material amendment, modification, waiver, intent to
terminate or notice or non-renewal, or the cancellation or termination of, any
Material Contract;

(p) [Reserved];

(q) Spin-Off. The Borrower shall (i) provide the Administrative Agent with
periodic (but not less than monthly) updates on the progress of the Spin-Off and
the proposed structure thereof, (ii) deliver to the Administrative Agent copies
of all then current drafts of all material operative documents proposed to be
executed in connection with the Spin-Off at least two (2) Business Days prior to
the proposed date of the Spin-Off, and (iii) promptly, and in any event not less
than ten (10) Business Days and not more than thirty (30) days before the
proposed date of the Spin-Off, deliver to the Administrative Agent written
notice of the proposed date of the Spin-Off; and

(r) Other Information. (A) Promptly after the same become publicly available,
copies of all periodic and other reports, proxy statements and other materials
filed by the Borrower or any Subsidiary thereof with the SEC, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange and (B) such other
information and data with respect to the Borrower or any of its Subsidiaries as
from time to time may be reasonably requested by any Agent or any Lender.

 

70



--------------------------------------------------------------------------------

(s) Electronic Delivery.

(i) Notwithstanding anything in any Credit Document to the contrary, each Credit
Party hereby agrees that it will use its reasonable best efforts to provide to
the Administrative Agent all information, documents and other materials that it
is obligated to furnish to the Administrative Agent pursuant to the Credit
Documents, including all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication that (A) relates to a request for an extension of credit
(including any election of an interest rate or Interest Period relating
thereto), (B) relates to the payment of any principal or other amount due under
any Credit Document prior to the scheduled date therefor, (C) provides notice of
any Default or Event of Default under any Credit Document or (D) is required to
be delivered to satisfy any condition set forth in Sections 3.1 (all such
non-excluded communications being referred to herein collectively as the
“Communications”), by transmitting the Communications in accordance with
Section 10.1(c).

(ii) The Administrative Agent agrees that the receipt of the Communications in
accordance with Section 10.1(c) shall constitute effective delivery of the
Communications to the Administrative Agent for purposes of this Section 5.1(p)
unless otherwise requested by the Administrative Agent pursuant to
Section 10.1(c).

(iii) Nothing in this Section 5.1(p) shall prejudice the right of any Agent or
any Lender to give any notice or other communication pursuant to any Credit
Document in any other manner specified in such Credit Document.

(iv) Notwithstanding anything contained herein, documents required to be
delivered pursuant to Section 5.1(b), (c) or (r) (to the extent any such
documents are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which Borrower posts such documents, or provides a
link thereto on Borrower’s website on the Internet at http://www.tivo.com; or
(ii) on which such documents are posted on Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Agent have access
(whether a commercial, third-party website, a regulatory agency’s website or
whether sponsored by the Agent); provided that (i) upon request, the Borrower
shall deliver paper copies of such documents to the Agent for further
distribution to the Lenders that request Borrower to deliver such paper copies
and (ii) the Borrower shall notify the Agent, which will notify each Lender, (by
facsimile or other form of electronic communication) of the posting of any such
documents and, upon request, provide to the Agent by electronic mail electronic
versions (i.e., soft copies) of such documents.

5.2 Existence. Except as otherwise permitted under Section 6.6, each Credit
Party will, and will cause each of its Subsidiaries to, at all times preserve
and keep in full force and effect its existence and all rights and franchises,
licenses and permits material to its business; provided that no Credit Party
(other than the Borrower with respect to existence) or any of its Subsidiaries
shall be required to preserve any such existence, right or franchise, licenses
and permits if such Person’s Board of Directors shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
such Person, and that the loss thereof is not disadvantageous in any material
respect to such Person or to Lenders.

5.3 Payment of Taxes and Claims. Each Credit Party will, and will cause each of
its Subsidiaries to, pay all Taxes imposed upon it or any of its properties or
assets or in respect of any of its income, businesses or franchises before any
penalty or fine accrues thereon, and all claims (including claims for labor,
services, materials and supplies) for sums that have become due and payable and
that by law have or may become a Lien upon any of its properties or assets,
prior to the time when any penalty or fine shall be incurred with respect
thereto, except to the extent that the failure to do so could not reasonably be
expected to have a Material Adverse Effect; provided that no such Tax or claim
need be paid if it is being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted, so long as (a) adequate reserve or
other appropriate provision, as shall be required in conformity with GAAP shall

 

71



--------------------------------------------------------------------------------

have been made therefor, and (b) in the case of a Tax or claim which has or may
become a Lien against any of the Collateral, such contest proceedings
conclusively operate to stay the sale of any portion of the Collateral to
satisfy such Tax or claim. No Credit Party will, nor will it permit any of its
Subsidiaries to, file or consent to the filing of any consolidated income tax
return with any Person (other than the Borrower or any of its Subsidiaries). For
the avoidance of doubt, the limit in the preceding sentence shall not apply to
any Spinco or any Subsidiary of any Spinco following the Spin-Off.

5.4 Maintenance of Properties. Each Credit Party will, and will cause each of
its Subsidiaries to, maintain or cause to be maintained in good repair, working
order and condition (ordinary wear and tear excepted) all material properties
used or useful in the business of the Borrower and its Subsidiaries and from
time to time will make or cause to be made all appropriate repairs, renewals and
replacements thereof.

5.5 Insurance. The Borrower will maintain or cause to be maintained, with
financially sound and reputable insurers, such public liability insurance, third
party property damage insurance, business interruption insurance and casualty
insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of the Borrower and its Subsidiaries as may
customarily be carried or maintained under similar circumstances by Persons of
established reputation engaged in similar businesses, in each case in such
amounts (giving effect to self-insurance), with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be customary for such
Persons. Without limiting the generality of the foregoing, the Borrower will
maintain or cause to be maintained flood insurance with respect to each Flood
Hazard Property that is located in a community that participates in the Flood
Program, in each case in compliance with any applicable regulations of the Board
of Governors, with such insurance companies, in such amounts, with such
deductibles, and covering such risks as are at all times carried or maintained
under similar circumstances by Persons of established reputation engaged in
similar businesses. Each such policy of insurance shall (i) name the Collateral
Agent, for the benefit of the Secured Parties, as an additional insured
thereunder as its interests may appear, (ii) in the case of each casualty
insurance policy, contain a lender’s loss payable endorsement, satisfactory in
form and substance to the Collateral Agent, that names the Collateral Agent, for
the benefit of the Secured Parties, as lender loss payee thereunder.

5.6 Books and Records; Inspections. Each Credit Party will, and will cause each
of its Subsidiaries to, keep proper books of record and accounts in which full,
true and correct entries in conformity in all material respects with GAAP shall
be made of all dealings and transactions in relation to its business and
activities. Each Credit Party will, and will cause each of its Subsidiaries to,
permit any authorized representatives designated by any Lender (including the
right to appoint third party agents) to visit and inspect any of the properties
of any Credit Party and any of its respective Subsidiaries, to inspect, copy and
take extracts from its and their financial and accounting records, and to
discuss its and their affairs, finances and accounts with its and their officers
and independent public accountants, all upon reasonable notice and at such
reasonable times during normal business hours and as often as may reasonably be
requested; provided that, so long as no Default has occurred and is continuing,
only two such visits and inspections during each Fiscal Year of Borrower shall
be at Borrower’s expense.

5.7 Lenders Calls. Promptly (but not more than five (5) Business Days or such
later date as the Administrative Agent may agree) following each delivery of
financial statements pursuant to Section 5.1(b) and Section 5.1(c), the Borrower
shall participate, and cause key management personnel of the Borrower to
participate, in a conference call with the Administrative Agent and the Lenders
to provide discussion and analysis with respect to (i) the status of, and
developments with respect to, the Specified Litigation, (ii) any expected
amendments, modifications, terminations or non-renewals of any Material
Contracts and (iii) any material development (including the institution of, or
any such determination or development in, any proceeding in the United States
Patent and Trademark Office, the United States Copyright Office or any court)
regarding the Borrower or its Subsidiaries’ ownership of any material
Intellectual Property.

 

72



--------------------------------------------------------------------------------

5.8 Compliance with Laws and Contractual Obligations.

(a) Each Credit Party will comply, and shall cause each of its Subsidiaries and
all other Persons, if any, on or occupying any Facilities to comply (i) with the
requirements of all applicable laws, rules, regulations and orders of any
Governmental Authority (including all applicable ERISA and all Environmental
Laws, Sanctions, the PATRIOT Act and/or any Anti-Money Laundering Law and
Anti-Corruption Law) and (ii) Contractual Obligations, in each case,
noncompliance with which could reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

(b) Each Credit Party will comply, and shall cause its Subsidiaries and any of
their respective directors, officers and employees to comply, with applicable
Anti-Money Laundering Laws, Anti-Corruption Laws and Sanctions in all respects.
Each Credit Party shall continue to maintain in effect and enforce, and shall
procure that each of its Subsidiaries continues to maintain in effect and
enforce, policies and procedures designed to promote and achieve compliance by
such Credit Party and its Subsidiaries and their respective directors, officers
and employees with applicable Anti-Corruption Laws, Anti-Money Laundering Laws
and Sanctions.

5.9 Environmental.

(a) Environmental Disclosure. The Borrower will deliver to the Administrative
Agent and the Lenders:

(i) as soon as practicable following receipt thereof, copies of all
environmental audits, investigations, analyses and reports of any kind or
character, whether prepared by personnel of the Borrower or any of its
Subsidiaries or by independent consultants, Governmental Authorities or any
other Persons, with respect to significant environmental matters at any Facility
or with respect to any Environmental Claims;

(ii) promptly upon the occurrence thereof, notice describing in reasonable
detail (1) any Release required to be reported to any Governmental Authority
under any applicable Environmental Laws, (2) any remedial action taken by the
Borrower or any other Person in response to (A) any Hazardous Materials
Activities the existence of which has a reasonable possibility of resulting in
one or more Environmental Claims having, individually or in the aggregate, a
Material Adverse Effect, or (B) any Environmental Claims that, individually or
in the aggregate, have a reasonable possibility of resulting in a Material
Adverse Effect, and (3) the Borrower’s discovery of any occurrence or condition
on any real property adjoining or in the vicinity of any Facility that could
cause such Facility or any part thereof to be subject to any material
restrictions on the ownership, occupancy, transferability or use thereof under
any Environmental Laws;

(iii) as soon as practicable following the sending or receipt thereof by the
Borrower or any of its Subsidiaries, a copy of any and all written
communications with respect to (1) any Environmental Claims that, individually
or in the aggregate, have a reasonable possibility of giving rise to a Material
Adverse Effect, (2) any Release required to be reported to any Governmental
Authority, and (3) any request for information from any Governmental Authority
that suggests such Governmental Authority is investigating whether the Borrower
or any of its Subsidiaries may be potentially responsible for any Hazardous
Materials Activity;

 

73



--------------------------------------------------------------------------------

(iv) prompt notice describing in reasonable detail (1) any proposed acquisition
of stock, assets, or property by the Borrower or any of its Subsidiaries that
could reasonably be expected to (A) expose the Borrower or any of its
Subsidiaries to, or result in, Environmental Claims that could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect or
(B) affect the ability of the Borrower or any of its Subsidiaries to maintain in
full force and effect all material Governmental Authorizations required under
any Environmental Laws for their respective operations and (2) any proposed
action to be taken by the Borrower or any of its Subsidiaries to modify current
operations in a manner that could reasonably be expected to subject the Borrower
or any of its Subsidiaries to any additional material obligations or
requirements under any Environmental Laws; and

(v) with reasonable promptness, such other documents and information as from
time to time may be reasonably requested by the Administrative Agent in relation
to any matters disclosed pursuant to this Section 5.9(a).

(b) Hazardous Materials Activities, Etc. Each Credit Party shall promptly take,
and shall cause each of its Subsidiaries promptly to take, any and all actions
necessary to (i) cure any violation of applicable Environmental Laws by such
Credit Party or its Subsidiaries that could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, and (ii) make an
appropriate response to any Environmental Claim against such Credit Party or any
of its Subsidiaries and discharge any obligations it may have to any Person
thereunder where failure to do so could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

5.10 Covenant to Guarantee Obligations and Provide Security. In the event that
any Person becomes a Domestic Subsidiary (other than an Excluded Subsidiary) of
Borrower, Borrower shall (a) promptly, and, in any event, within 30 days (or
such later date as may be agreed by the Administrative Agent in its reasonable
discretion), cause such Domestic Subsidiary to become a Guarantor hereunder and
a Pledgor under the Security Agreement by executing and delivering to the
Administrative Agent and the Collateral Agent a Counterpart Agreement, and
(b) take all such actions and execute and deliver, or cause to be executed and
delivered, all such documents, instruments, agreements, legal opinions and
certificates reasonably requested by the Collateral Agent. In the event that any
Person becomes (1) a Foreign Subsidiary that is a CFC or (2) a Foreign
Subsidiary Holding Company, in each case, of the Borrower, and the Equity
Interests of such CFC or Foreign Subsidiary Holding Company are directly owned
by a Credit Party, the Borrower shall, or shall cause such other Credit Party
to, deliver, all such documents, instruments, agreements, legal opinions and
certificates reasonably requested by the Collateral Agent, and the Borrower
shall take, or shall cause such other Credit Party to take, all of the actions
referred to in Section 3.1(g) necessary to grant and to perfect a First Priority
Lien in favor of the Collateral Agent, for the benefit of Secured Parties, under
the Security Agreement in no more than 65% of the voting stock and 100% of the
non-voting stock of such Person. With respect to each such Subsidiary, the
Borrower shall promptly send to the Administrative Agent notice setting forth
with respect to such Person (i) the date on which such Person became a
Subsidiary of the Borrower, and (ii) all of the data required to be set forth in
Schedules 4.1 and 4.2 with respect to all Subsidiaries of the Borrower; and such
notice shall be deemed to supplement Schedule 4.1 and 4.2 for all purposes
hereof. In the event that any Person becomes a Material Foreign Subsidiary,
Borrower shall (a) within 45 days (or such longer period as reasonably agreed to
by the Administrative Agent), cause such Material Foreign Subsidiary to become a
Guarantor hereunder and cause such Material Foreign Subsidiary to execute a
security agreement compatible with the laws of such Material Foreign
Subsidiary’s jurisdiction in form and substance reasonably satisfactory to the
Collateral Agent and (b) take all such actions and execute and deliver, or cause
to be executed and delivered, all such documents, instruments, agreements, legal
opinions and certificates reasonably requested by the Collateral Agent.
Notwithstanding anything to the contrary in this Section 5.10, filings,
registrations or other actions in any Material Foreign Jurisdiction relating to
perfection of security interests in Collateral shall be made if

 

74



--------------------------------------------------------------------------------

requested in writing by the Administrative Agent; provided that no such filings,
registrations or other actions shall be required to the extent they would result
in costs that are disproportionate to the benefit obtained by the Administrative
Agent, for the benefit of the Lenders, by reference to the costs of completing
such filings, registrations or other actions versus the value of the assets
being secured, as reasonably determined by the Administrative Agent.

5.11 Additional Material Real Estate Assets.

(a) In the event that any Credit Party acquires a Material Real Estate Asset or
a Real Estate Asset owned or leased on the Closing Date becomes a Material Real
Estate Asset and such interest in such Material Real Estate Asset has not
otherwise been made subject to the Lien of the Collateral Documents in favor of
the Collateral Agent, for the benefit of Secured Parties, then such Credit Party
shall promptly take all such actions and execute and deliver, or cause to be
executed and delivered, all such mortgages, documents, instruments, agreements,
opinions and certificates, including the items specified in Section 5.11(d),
that the Collateral Agent shall reasonably request to create in favor of the
Collateral Agent, for the benefit of Secured Parties, a valid and, subject to
any filing and/or recording referred to herein, perfected First Priority
security interest in such Material Real Estate Assets.

(b) [Reserved.]

(c) [Reserved.]

(d) In the case of any Material Real Estate Asset referred to in
Section 5.11(a), the applicable Credit Party shall provide the Collateral Agent
with Mortgages with respect to such Real Estate Asset (each, a “Mortgaged
Property”), as the case may be, within sixty (60) days of the acquisition of
such Real Estate Asset (or the date a Real Estate Asset owned on the Closing
Date becomes a Material Real Estate Asset) together with:

(i) evidence that counterparts of any such Mortgage has been duly executed,
acknowledged and delivered and is in form suitable for filing or recording in
all filing or recording offices that the Collateral Agent may deem reasonably
necessary or desirable in order to create a valid and subsisting perfected Lien
on the property and/or rights described therein in favor of the Collateral Agent
for the benefit of the Secured Parties and that all filing and recording taxes
and fees that are due and payable have been paid or otherwise provided for in a
manner reasonably satisfactory to the Administrative Agent;

(ii) an opinion of counsel (which counsel shall be reasonably satisfactory to
the Collateral Agent) in each state in which a Mortgaged Property is located
with respect to the enforceability of the form(s) of Mortgages to be recorded in
such state and such other matters as the Collateral Agent may reasonably
request, in each case in form and substance reasonably satisfactory to the
Collateral Agent;

(iii) (A) ALTA mortgagee title insurance policies or unconditional commitments
therefor issued by one or more title companies reasonably satisfactory to the
Collateral Agent with respect to each Mortgaged Property (each, a “Title
Policy”), in amounts not less than the Fair Market Value of each Mortgaged
Property, together with a title report issued by a title company with respect
thereto and copies of all recorded documents listed as exceptions to title or
otherwise referred to therein, each in form and substance reasonably
satisfactory to the Collateral Agent and (B) evidence satisfactory to the
Collateral Agent that such Credit Party has paid to the title company or to the
appropriate Governmental Authorities all expenses and premiums of the title
company and all other sums required in connection with the issuance of each
Title Policy and all recording and stamp taxes (including mortgage recording and
intangible taxes) payable in connection with recording the Mortgages for each
Mortgaged Property in the appropriate real estate records;

 

75



--------------------------------------------------------------------------------

(iv) (A) a completed Flood Certificate with respect to each Mortgaged Property,
which Flood Certificate shall (x) be addressed to the Collateral Agent and
(y) otherwise comply with the Flood Program; (B) if the Flood Certificate states
that such Mortgaged Property is located in a Flood Zone, the Borrower’s
acknowledgment of receipt of notification from the Collateral Agent (x) as to
the existence of such Mortgaged Property and (y) as to whether the community in
which each Mortgaged Property is located is participating in the Flood Program;
and (C) if such Mortgaged Property is located in a Flood Zone and is located in
a community that participates in the Flood Program, evidence that the Borrower
has obtained a policy of flood insurance that is in compliance with all
applicable requirements of the Flood Program; and

(v) such surveys, abstracts, appraisals and other documents as the Collateral
Agent may reasonably request.

5.12 Further Assurances. At any time or from time to time upon the request of
the Administrative Agent, each Credit Party will, at its expense, promptly
execute, acknowledge and deliver such further documents and do such other acts
and things as any Agent may reasonably request in order to effect fully the
purposes of the Credit Documents. In furtherance and not in limitation of the
foregoing, each Credit Party shall take such actions as any Agent may reasonably
request from time to time to ensure that the Obligations are guaranteed by the
Guarantors and are secured by substantially all of the assets of the Borrower,
and its Subsidiaries and all of the outstanding Equity Interests of the Borrower
and its Subsidiaries (subject to limitations contained in the Credit Documents
with respect to Excluded Subsidiaries, CFC’s, and Foreign Subsidiary Holding
Companies).

5.13 Cash Management. The Credit Parties shall maintain at all times all Cash
and Cash Equivalents at Deposit Accounts or Securities Accounts with any
financial institution that has entered into a Control Agreement other than Cash
and Cash Equivalents held in Excluded Accounts; provided that Control Agreements
required to be delivered under this Section 5.13 with respect to Deposit
Accounts and Securities Accounts existing as of the Closing Date shall be
subject to the post-closing delivery period set forth in Schedule 5.14.

5.14 Post-Closing Obligations. Each of the Credit Parties shall satisfy the
requirements set forth on Schedule 5.14 on or before the date specified for such
requirement or such later date to be determined by the Administrative Agent.

5.15 Existing Convertible Notes. The Borrower and its Subsidiaries, on a
consolidated basis, shall at all times prior to the scheduled maturity date of
the Existing Convertible Notes, maintain Unrestricted Cash and Cash Equivalents
sufficient to pay the aggregate outstanding principal amount of the Existing
Convertible Notes in full on such maturity date.

SECTION 6. NEGATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until Payment in Full of all Obligations, such Credit Party shall
perform, and shall cause each of its Subsidiaries to perform, all covenants in
this Section 6.

 

76



--------------------------------------------------------------------------------

6.1 Indebtedness. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to any
Indebtedness, except:

(a) the Secured Obligations;

(b) Indebtedness permitted by Section 6.4; provided that (i) all such
Indebtedness (other than intercompany accounts payable and receivables and
transfer pricing arrangements) shall be evidenced by the Intercompany Note, and,
if owed to a Credit Party, shall be subject to a First Priority Lien pursuant to
the Security Agreement, and (ii) all such Indebtedness (other than intercompany
accounts payable and receivables and transfer pricing arrangements) shall be
subordinated in right of payment to the Payment in Full of the Obligations
pursuant to the terms of the Intercompany Note.

(c) Indebtedness incurred under the ABL Credit Agreement; provided that the
aggregate principal amount of Indebtedness under the ABL Credit Agreement shall
not exceed $65,000,000 (with no more than $50,000,000 drawn at any time) and
provided further that the ABL Facility and all Indebtedness, Secured Obligations
(as defined in the ABL Credit Agreement) and commitments thereunder shall be
paid in full and terminated by no later than March 31, 2021 and thereafter no
Indebtedness may be incurred or outstanding under this Section 6.1(c).

(d) Indebtedness which may be deemed to exist pursuant to any bid, performance,
statutory, appeal or surety bonds, workers’ compensation claims, self-insurance
obligations, bankers acceptances and similar obligations issued for the account
of the Borrower or any of its Subsidiaries in the ordinary course of business,
including guarantees or obligations of the Borrower or any of its Subsidiaries
with respect to letters of credit supporting such bid, performance, statutory,
appeal or surety bonds, workers’ compensation claims, self-insurance
obligations, bankers acceptances and similar obligations (in each case other
than for an obligation for borrowed money);

(e) Indebtedness in respect of netting services and overdraft protections in
connection with deposit accounts;

(f) guaranties in the ordinary course of business of the obligations of
suppliers, customers, franchisees and licensees of the Borrower and its
Subsidiaries;

(g) guaranties of Indebtedness of a Guarantor or other obligations otherwise
permitted to be incurred pursuant to this Section 6.1; provided that (i) if the
Indebtedness that is being guarantied is unsecured and/or subordinated to the
Obligations, the guaranty shall also be unsecured and/or subordinated to the
Obligations and (ii) any guarantee by a Credit Party of Indebtedness of a
non-Credit Party Subsidiary is permitted by Section 6.4;

(h) Indebtedness described in Schedule 6.1, and any extensions, renewals,
modifications, refundings, refinancings, exchanges or replacements
(collectively, “Refinance”) of such Indebtedness provided the terms and
conditions thereof are not less favorable to the obligor thereon or to Lenders
than the Indebtedness being Refinanced, and the average life to maturity thereof
is greater than or equal to that of the Indebtedness being Refinanced; provided
that such Indebtedness permitted under the immediately preceding clause (i) or
(ii) above shall not (A) include Indebtedness of an obligor that was not an
obligor with respect to the Indebtedness being Refinanced, (B) exceed in a
principal amount the Indebtedness being Refinanced plus accrued interest, fees
and premiums (if any) thereon and reasonable fees and expenses associated with
the Refinancing (provided that the principal amount of such Indebtedness shall
not include any principal constituting interest paid in kind) or (C) be
incurred, created or assumed if any Default or Event of Default has occurred and
is continuing or would result therefrom;

 

77



--------------------------------------------------------------------------------

(i) Indebtedness of the Borrower or its Subsidiaries with respect to Capital
Lease Obligations and purchase money obligations (including installation,
construction, lease or improvement of any property) in an aggregate amount not
to exceed at any time $20.0 million (and any Refinancing of the same, subject to
the limitations set forth in clause (h) above); provided that any such
Indebtedness (i) is issued and any Liens securing such Indebtedness are created
within 180 days after the acquisition, installation, construction, lease or
improvement financed and (ii) shall be secured only by the asset acquired,
installed, constructed, leased or improved in connection with the incurrence of
such Indebtedness;

(j) (i) Indebtedness of a Person or Indebtedness attaching to assets of a Person
that, in either case, becomes a Subsidiary or Indebtedness attaching to assets
that are acquired by the Borrower or any of its Subsidiaries, in each case after
the Closing Date as the result of a Permitted Acquisition and (ii) any
Refinancing of the same (subject to the limitations set forth in clause
(b) above); provided that (A) Indebtedness permitted under this Section 6.1(j)
and Section 6.1(w) shall not exceed an aggregate amount of $50.0 million at any
one time outstanding, (B) in the case of Indebtedness referred to in subclause
(i) of this Section 6.1(j), such Indebtedness existed at the time such Person
became a Subsidiary or at the time such assets were acquired and, in each case,
was not created in anticipation thereof, (C) such Indebtedness is not guaranteed
in any respect by the Borrower or any Subsidiary (other than by any such Person
that so becomes a Subsidiary) and (D) such Indebtedness shall not be secured by
any assets other than the assets securing the Indebtedness being Refinanced;

(k) Indebtedness owing under Hedging Agreements entered into in order to manage
existing or anticipated interest rate or exchange rate risks and not for
speculative purposes;

(l) Indebtedness representing deferred compensation to employees and directors
or former employees or directors of the Borrower and its Subsidiaries;

(m) Indebtedness incurred by Subsidiaries that are not Guarantors in an
aggregate amount not to include $20.0 million at any time outstanding;

(n) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is extinguished
within five Business Days of incurrence;

(o) Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business;

(p) other Indebtedness of the Borrower and its Guarantors in an aggregate amount
not to exceed at any time $50.0 million;

(q) customary indemnification and purchase price adjustment obligations incurred
in connection with Asset Sales or other sales of assets;

(r) intercompany Indebtedness of the Borrower or any of its Subsidiaries to the
Borrower or any of its Subsidiaries incurred in contemplation of, and to the
extent determined by the Borrower as reasonably necessary or appropriate to
consummate, the Spin-Off; provided that (i) any such Indebtedness of the
Borrower or any Guarantor to any Subsidiary of the Borrower that is not a
Guarantor shall be unsecured and shall be expressly subordinated in right of
payment to the Obligations on terms reasonably satisfactory to the
Administrative Agent and (ii) any such Indebtedness of a Subsidiary of the
Borrower that is not a Guarantor to the Borrower or any Guarantor shall be
evidenced by a promissory note in form and substance reasonably satisfactory to
the Administrative Agent and shall be pledged as security for the Secured
Obligations;

 

78



--------------------------------------------------------------------------------

(s) Indebtedness in respect of reimbursement obligations under letters of credit
issued on behalf of the Borrower or any of its Subsidiaries in the ordinary
course of business in an amount not to exceed $5.0 million;

(t) obligations under Treasury Services Agreements;

(u) Indebtedness incurred to finance insurance premiums, so long as the amount
of such Indebtedness is not in excess of the amount of the unpaid cost of, and
shall be incurred only to defer the cost of, such insurance for the year in
which such Indebtedness is incurred and such Indebtedness is outstanding only
during such year;

(v) Indebtedness issued in connection with a Permitted Acquisition involving a
tender offer followed by a short form merger, in the form of an intercompany
note; provided that the Indebtedness relating thereto is extinguished or retired
not later than three business days after consummation of the related short form
merger (or such Indebtedness otherwise becomes a permitted Investment under
Section 6.4(h) within such time period); and

(w) Earn-Out Obligations in connection with a Permitted Acquisition; provided
that (A) Indebtedness permitted under this Section 6.1(w) and Section 6.1(j)
shall not exceed an aggregate amount of $50.0 million at any one time
outstanding.

6.2 Liens. No Credit Party shall, nor shall it permit any of its Subsidiaries
to, directly or indirectly, create, incur, assume or permit to exist any Lien on
any property or asset (including any income, profits or royalties therefrom) or
with respect to any property or asset of any kind (including any income, profits
or royalties therefrom and including any document or instrument in respect of
goods or accounts receivable) of the Borrower or any of its Subsidiaries,
whether now owned or hereafter acquired or licensed, except:

(a) Liens in favor of the Collateral Agent for the benefit of Secured Parties
granted pursuant to any Credit Document and Liens created under the Collateral
Documents securing obligations in respect of the Secured Hedge Agreements and
the Secured Treasury Services Agreements;

(b) Liens for Taxes if obligations with respect to such Taxes are not yet
delinquent or are being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted and adequate reserves have been
made in accordance with GAAP;

(c) statutory Liens of landlords, banks (and rights of set-off), of carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by law (other than any such Lien imposed pursuant to Section 430(k) of
the Code or ERISA or a violation of Section 436 of the Code), in each case
incurred in the ordinary course of business (i) for amounts not yet overdue or
(ii) for amounts that are overdue and that (in the case of any such amounts
overdue for a period in excess of five (5) days) are being contested in good
faith by appropriate proceedings, so long as such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made for any
such contested amounts;

 

79



--------------------------------------------------------------------------------

(d) Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security;

(e) Liens incurred to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other Indebtedness), so long
as no foreclosure, sale or similar proceedings have been commenced with respect
to any portion of the Collateral on account thereof;

(f) easements, rights-of-way, restrictions, encroachments, and other minor
defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
the Borrower or any of its Subsidiaries;

(g) Liens described in Schedule 6.2;

(h) Liens securing Indebtedness permitted pursuant to Section 6.1(i); provided
that any such Lien shall encumber only the asset acquired, constructed, leased
or improved with the proceeds of such Indebtedness;

(i) Liens securing Indebtedness permitted by subclauses (i) and (ii) of
Section 6.1(j), provided that any such Lien shall encumber only those assets
which secured such Indebtedness at the time such assets were acquired by the
Borrower or its Subsidiaries;

(j) Liens on Collateral securing Indebtedness permitted pursuant to
Section 6.1(c), subject at all times to the Intercreditor Agreement; and
provided that any Liens on the Term Loan Priority Collateral securing such
Indebtedness shall be junior in lien priority to the Liens securing the Secured
Obligations;

(k) Licenses permitted pursuant to Section 6.6(k) and licenses of Intellectual
Property granted by or in favor of the Borrower or any of its Subsidiaries in
the ordinary course of business (whether in consideration of periodic royalties
or upfront payments in the ordinary course of business) and not interfering in
any material respect with the ordinary conduct of business of the Borrower and
its Subsidiaries;

(l) the Pick Rights and non-exclusive licenses of Intellectual Property granted
by the Borrower or any of its Subsidiaries in connection with the Spin-Off;

(m) Liens arising out of judgments, attachments or awards not resulting in a
Default and in respect of which Borrower or its Subsidiaries shall in good faith
be prosecuting an appeal or proceedings for review in respect of which there
shall be secured a subsisting stay of execution pending such appeal or
proceedings;

(n) Leases of the properties of the Borrower or any Subsidiary granted by the
Borrower or such Subsidiary to third parties, in each case (i) entered into in
the ordinary course of the Borrower or such Subsidiary’s business so long as
such leases do not, individually or in the aggregate, (A) interfere in any
material respect with the ordinary conduct of the business of any the Borrower
or any Subsidiary or (B) materially impair the use (for its intended purposes)
or the value of the property subject thereto or (ii) entered into on a
transitional basis in connection with Asset Sales otherwise permitted by this
Agreement;

 

80



--------------------------------------------------------------------------------

(o) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Borrower or any
Subsidiary in the ordinary course of business in accordance with the past
practices of the Borrower or such Subsidiary;

(p) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to Cash and Cash Equivalents and other Investments on deposit in
one or more accounts maintained by the Borrower or any Subsidiary, in each case
granted in the ordinary course of business in favor of the bank or banks with
which such accounts are maintained, securing amounts owing to such bank with
respect to obligations under Treasury Services Agreements, including those
involving pooled accounts and netting arrangements; provided that, unless such
Liens are non-consensual and arise by operation of law, in no case shall any
such Liens secure (either directly or indirectly) the repayment of any
Indebtedness (other than Indebtedness incurred pursuant to Section 6.1(n) and
Section 6.1(t));

(q) Liens (1) on assets acquired or (2) on property of a person, in each case
existing at the time such assets or person is acquired or merged with or into or
consolidated with the Borrower or any Subsidiary to the extent permitted
hereunder (and not created in anticipation or contemplation thereof) and to the
extent the Indebtedness secured by such Liens is permitted by Section 6.1;
provided that such Liens do not extend to assets or property not subject to such
Liens at the time of acquisition (other than improvements thereon);

(r) the filing of UCC financing statements solely as a precautionary measure in
connection with operating leases or consignment of goods;

(s) Liens securing Indebtedness incurred pursuant to Section 6.1(m); provided
that (i) such Liens do not extend to, or encumber, property which constitutes
Collateral and (ii) such Liens extend only to the property (or Equity Interests)
of the Subsidiary incurring such Indebtedness;

(t) Liens on cash collateral securing Indebtedness incurred pursuant to
Section 6.1(d) or (k);

(u) Liens on cash collateral securing Indebtedness incurred pursuant to
Section 6.1(s);

(v) the interests of lessors or licensors with respect to leased or licensed
property;

(w) any option or other agreement to purchase any asset of the Borrower or any
Subsidiary, the purchase, sale or other disposition of which is permitted by
this Agreement;

(x) Liens comprising contractual rights of setoff relating to purchase orders
and other agreements entered into with customers of the Borrower or any
Subsidiary in the ordinary course of business;

(y) Liens in favor of customs and revenue authorities arising as a matter of law
and in the ordinary course of business to secure payment of customs duties in
connection with the importation of goods;

(z) Liens on insurance policies and the proceeds thereof securing Indebtedness
permitted by Section 6.1(u);

 

81



--------------------------------------------------------------------------------

(aa) Liens securing Indebtedness permitted by Section 6.1(v) (provided that such
Indebtedness shall not be secured by any Term Loan Priority Collateral);

(bb) rights to royalties and other contingent consideration in connection with
any Permitted Acquisition and any other acquisition permitted under this
Agreement; and

(cc) other liens securing obligations that do not in the aggregate exceed
$25.0 million, provided that any such liens securing Indebtedness for borrowed
money shall not exceed $15 million.

6.3 Restricted Payments. No Credit Party shall, nor shall it permit any of its
Subsidiaries or Affiliates through any manner or means or through any other
Person to, directly or indirectly, declare, order, pay or make any Restricted
Payment except that:

(a) any Subsidiary of the Borrower may redeem its Equity Interests, declare and
pay dividends or make other distributions ratably to its equity holders;

(b) purchase, redemption, retirement or other acquisition for value of Equity
Interests in the Borrower or any of its Subsidiaries held by current or former
officers, directors, employees or consultants of the Borrower or any of its
Subsidiaries (or their estates or beneficiaries under their estates) upon death,
disability, retirement or termination of employment or alteration of employment
status or pursuant to the terms of any agreement under which such Equity
Interests were issued; provided, however, that the aggregate cash consideration
paid for such purchase, redemption, retirement or other acquisition of such
Equity Interests does not exceed $7.5 million in any Fiscal Year;

(c) cash payments, in lieu of issuance of fractional shares in connection with
the exercise of warrants, options or other securities convertible into or
exchangeable for the Equity Interests of the Borrower or any of its
Subsidiaries;

(d) (i) repurchases of Equity Interests deemed to occur upon the exercise of
stock options, warrants or other convertible or exchangeable securities if such
Equity Interests represents a portion of the exercise, conversion or exchange
price thereof, and (ii) repurchases of Equity Interests deemed to occur upon the
withholding of a portion of the Equity Interests granted or awarded to a current
or former officer, director, employee or consultant to pay for the taxes payable
by such person upon such grant or award (or upon vesting thereof);

(e) to the extent the Borrower or its Subsidiaries consummate one or more Asset
Sales pursuant to Section 6.6(i), Restricted Payments in an aggregate amount
equal to the sum of (x) the Net Asset Sale Proceeds the Borrower or its
Subsidiaries received from such Asset Sales and (y) $75,000,000; provided that
such Asset Sales, the Spin-Off and such Restricted Payments occur and are
completed on a substantially contemporaneous basis and, after giving effect
thereto, substantially all of the Spinco Business shall no longer be part of the
Borrower and its Subsidiaries;

(f) the Spin-Off; provided that (i) the Spin-Off Transaction Conditions are met
and (ii) if in connection with the Spin-Off, the Borrower and its Subsidiaries
make Asset Sales permitted under Section 6.6(i), the Spin-Off and such Asset
Sales shall occur and be completed on a substantially contemporaneous basis and,
after giving effect thereto, substantially all of the Spinco Business shall no
longer be part of the Borrower and its Subsidiaries;

 

82



--------------------------------------------------------------------------------

(g) Restricted Payments with the proceeds received from the substantially
concurrent issue of Equity Interests of the Borrower that are not Disqualified
Equity Interests;

(h) repurchases of the Borrower’s Equity Interests in connection with the
issuance of the Existing Convertible Notes (including through payments under or
pursuant to accelerated or forward stock repurchase arrangements or settlement
of call spreads entered into at the time of and in connection with such
issuance), but in each case under this clause (h) solely to the extent necessary
to repurchase the “delta hedge” amount related to such issuance, determined in
accordance with customary practices;

(i) purchase, redemption, retirement or other acquisition for value of Equity
Interests (and any related stock appreciation rights, equity incentive plans or
similar plans) in a person being acquired in any Permitted Acquisition in
connection with such Permitted Acquisition; and

(j) other Restricted Payments using the Retained Excess Cash Flow Amount of the
Borrower; provided that (A) prior to and immediately after giving effect to such
Restricted Payment, no Event of Default shall have occurred and be continuing
and (B) amounts under this clause (j) shall be available solely to the extent
that on the date of such use and on a Pro Forma Basis after giving effect
thereto, the Total Leverage Ratio does not exceed 2.00:1.00 for the most
recently ended Test Period.

6.4 Investments. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, make or own any Investment in any
Person, including any Joint Venture, except:

(a) Investments described in Schedule 6.4;

(b) Investments in Cash and Cash Equivalents;

(c) equity Investments owned as of the Closing Date in any Subsidiary and
Investments made after the Closing Date in the Borrower and any Guarantor that
is a wholly-owned Subsidiary of the Borrower;

(d) Investments (i) in any Securities received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and
(ii) deposits, prepayments and other credits to suppliers made in the ordinary
course of business consistent with the past practices of the Borrower and its
Subsidiaries;

(e) intercompany loans to the extent permitted under Section 6.1 and other
Investments in Subsidiaries which are not wholly-owned Guarantors, provided that
at no time shall such Investments (other than intercompany accounts payable and
receivables and transfer pricing arrangements permitted under Section 6.9) in
non-Guarantor Subsidiaries, together with the aggregate amount of dispositions
made by Credit Parties to Subsidiaries that are not Loan Parties pursuant to
Section 6.6(p)(iii), exceed an aggregate amount of $25.0 million at any one time
outstanding;

(f) provided that after giving effect to the Spin-Off, no assets of the Borrower
or its Subsidiaries that are material to the Intellectual Property licensing
business of Remainco and its Subsidiaries shall have been transferred to or held
by Spinco and its Subsidiaries, Investments to contribute, distribute or
otherwise transfer (in one or more transactions) any assets of the Borrower or
its Subsidiaries to or among the Borrower and its Subsidiaries, including any
new Subsidiaries created in contemplation of the Spin-Off, in contemplation of,
and to the extent determined by the Borrower as reasonably necessary or
appropriate to consummate, the separation of the Spinco Business to Spinco and
its Subsidiaries and the Remainco Business to Remainco and its Subsidiaries;

 

83



--------------------------------------------------------------------------------

(g) loans and advances to directors, employees and officers of the Borrower and
its Subsidiaries in an aggregate principal amount outstanding not to exceed
$1.0 million at any time outstanding;

(h) Permitted Acquisitions;

(i) Hedging Agreements which constitute Investments entered into in order to
manage existing or anticipated interest rate or exchange rate risks and not for
speculative purposes;

(j) accounts receivable created or acquired in the ordinary course of business
and payable or dischargeable in accordance with customary terms, endorsements of
negotiable instruments held for collection in the ordinary course of business,
and deposits that constitute Liens permitted by Section 6.2;

(k) (i) acquisitions of Patents upon exercise by any Credit Party of the
reacquisition rights granted pursuant to the Pick Rights and (ii) other
acquisitions of Patents for aggregate consideration (other than consideration
consisting of Equity Interests (other than consideration consisting of
Disqualified Equity Interests) of the Borrower and consideration consisting of
revenue sharing, future royalties or milestone payments payable based on sales
or licensing revenue) not to exceed $20.0 million in any Fiscal Year and
$100.0 million in aggregate during the term of this Agreement;

(l) Investments in securities and promissory notes of trade creditors or
customers in the ordinary course of business received upon a workout or
foreclosure or pursuant to any plan of reorganization or liquidation or similar
arrangement upon the bankruptcy or insolvency of such trade creditors or
customers;

(m) Investments made by the Borrower or any Subsidiary thereof as a result of
non-cash consideration received in connection with an Asset Sale made in
compliance with Section 6.6;

(n) Investments in joint ventures with Persons that are not Affiliates; provided
that the Investments permitted under this Section 6.4(n) shall not exceed an
aggregate amount of $20.0 million at any one time outstanding;

(o) the purchase by the Borrower of any forward purchase contract, accelerated
share repurchase contract or other derivative in respect of its Equity
Interests, provided that any repurchase under such contract or derivative shall
be permitted by Section 6.3 at the time such contract is entered into or such
derivative is purchased; and

(p) other Investments in un-Affiliated third parties in an aggregate amount not
to exceed $50.0 million during the term of this Agreement, provided that
Investments permitted under this Section 6.4(p) may not be used for Investments
in joint ventures or any non-Guarantor Subsidiary.

Notwithstanding the foregoing, in no event shall any Credit Party make any
Investment which results in or facilitates in any manner any Restricted Payment
not otherwise permitted under the terms of Section 6.3.

 

84



--------------------------------------------------------------------------------

6.5 Financial Covenants.

Total Leverage Ratio. The Borrower shall not permit the Total Leverage Ratio as
of the last day of any Fiscal Quarter to exceed the corresponding ratio set
forth below:

 

Fiscal Quarter

   Total
Leverage
Ratio  

From the Closing Date to June 30, 2020

     6.00:1.00  

September 30, 2020

     5.75:1.00  

December 31, 2020

     5.50:1.00  

March 31, 2021

     5.25:1.00  

June 30, 2021

     5.00:1.00  

September 30, 2021

     4.75:1.00  

December 31, 2021

     4.50:1.00  

March 31, 2022

     4.25:1.00  

June 30, 2022

     4.00:1.00  

September 30, 2022

     3.75:1.00  

December 31, 2022 and thereafter

     3.50:1.00  

6.6 Fundamental Changes; Asset Sales. No Credit Party shall, nor shall it permit
any of its Subsidiaries to, enter into any transaction of merger or
consolidation, or liquidate, wind-up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease or license, exchange,
transfer, divide or otherwise dispose of, in one transaction or a series of
transactions, all or any part of its business, assets or property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
whether now owned or hereafter acquired, leased or licensed, except:

(a) any Subsidiary of the Borrower may be merged with or into the Borrower or
any Guarantor, or be liquidated, wound up or dissolved, or all or any part of
its business, property or assets may be conveyed, sold, leased, transferred,
divided or otherwise disposed of, in one transaction or a series of
transactions, to the Borrower or any Guarantor; provided that in the case of
such a merger, the Borrower or such Guarantor, as applicable shall be the
continuing or surviving Person;

(b) sales or other dispositions of assets that do not constitute Asset Sales;

(c) Asset Sales, the proceeds of which (valued at fair market value in the case
of non-Cash proceeds) are less than $20.0 million in the aggregate for all Asset
Sales in any Fiscal Year; provided that (i) the consideration received for such
assets shall be in an amount at least equal to the Fair Market Value thereof
(determined in good faith by the Board of Directors of the Borrower), (ii) no
less than 75% thereof shall be paid in Cash and Cash Equivalents (excluding any
consideration arising from the assumption of liabilities other than
Indebtedness), and (iii) the Net Asset Sale Proceeds thereof shall be subject to
Section 2.10(a); provided, further, that, solely for purposes of clause
(ii) above, Designated Non-cash Consideration received by the Borrower or such
Subsidiary in such Asset Sale with an aggregate fair market value of all such
Designated Non-cash Consideration received and not disposed of (and without
giving effect to any subsequent change in value thereof) during the term of this
Agreement not exceeding $10.0 million shall be deemed to be cash;

 

85



--------------------------------------------------------------------------------

(d) disposals of used, obsolete, worn out or surplus property and the
abandonment or other disposition of Intellectual Property that is, in the
reasonable judgment of the Borrower, no longer economically practicable to
maintain or useful in the conduct of the business of the Borrower and its
Subsidiaries taken as a whole;

(e) leases or subleases of real or personal property in the ordinary course of
business and in accordance with the applicable Security Documents;

(f) the disposition of property that constitutes a Casualty Event;

(g) the Spin-Off; provided that (i) the Spin-Off Transaction Conditions are met
and (ii) if in connection with the Spin-Off, the Borrower and its Subsidiaries
make Asset Sales permitted under Section 6.6(i), the Spin-Off and such Asset
Sales shall occur and be completed on a substantially contemporaneous basis and,
after giving effect thereto, substantially all of the Spinco Business shall no
longer be part of the Borrower and its Subsidiaries;

(h) Investments permitted by Section 6.4;

(i) one or more Asset Sales consisting of assets and property of the Spinco
Business to un-Affiliated third parties; provided that (i) immediately after
giving effect to such Asset Sale, the Remainco Total Leverage Ratio shall not
exceed 4.50:1.00 for the most recently ended Test Period, (ii) immediately
before and after giving effect to such Asset Sale, no Default or Event of
Default has occurred and is continuing or would result therefrom, (iii) all
Asset Sales made pursuant to this Section 6.6(i) shall be completed on a
substantially contemporaneously basis and, after giving effect thereto,
substantially all of the Spinco Business shall no longer be part of the Borrower
and its Subsidiaries, (iv) if in connection with such Asset Sales, the Borrower
and its Subsidiaries consummates a Spin-Off pursuant to Section 6.6(g), such
Asset Sales and the Spin-Off shall occur and be completed on a substantially
contemporaneous basis and, after giving effect thereto, substantially all of the
Spinco Business shall no longer be part of the Borrower and its Subsidiaries,
(v) no assets of the Borrower or its Subsidiaries that are material to the
Intellectual Property licensing business of Remainco and its Subsidiaries shall
be disposed of pursuant to this Section 6.6(i), (vi) the terms of such Asset
Sales are not, taken as a whole, less advantageous to the Borrower and its
Subsidiaries or more adverse to the interests of the Lenders, in each case, in
any material respect than the terms set forth in the Spin-Off Term Sheets,
(vii) the terms of any Intellectual Property licenses granted to the purchaser
by the Borrower or its Subsidiaries are not, taken as a whole, less advantageous
to the Borrower and its Subsidiaries or more adverse to the interests of the
Lenders, in each case, in any material respect than the terms set forth in the
Spin-Off Term Sheets, and (viii) the Administrative Agent shall have received
drafts of the purchase agreement (including the exhibits, schedules and
supplements thereto) and any other material documents relating to such Asset
Sales as reasonably requested by the Administrative Agent at least five
(5) Business Days prior to the proposed consummation date of such Asset Sales to
the extent requested by the Administrative Agent and to the extent there have
been material changes to such documents and then available, substantially final
drafts of such documents at least at least three (3) Business Days prior to the
proposed consummation date of such Asset Sales;

(j) the disposition of Patents pursuant to the Pick Rights;

 

86



--------------------------------------------------------------------------------

(k) any exclusive license to, or an assignment of, the right to commercialize
Intellectual Property (including the rights to make, have made, use, sell, offer
for sale and import Intellectual Property and any associated goodwill) that
would not reasonably be expected to have a material adverse effect on the
Intellectual Property licensing business of the Borrower and its Subsidiaries;

(l) Permitted Liens;

(m) dispositions consisting of the sale, transfer, assignment or other
disposition of accounts receivable in connection with the collection, compromise
or settlement thereof in the ordinary course of business and not as part of a
financing transaction;

(n) the surrender, waiver or settlement of contractual rights or claims and
litigation claims in the ordinary course of business;

(o) the sale of Equity Interests in a joint venture pursuant to drag along and
similar rights or obligations under agreements relating to such joint venture;

(p) (i) Asset Sales to any Credit Party, (ii) Asset Sales by any Subsidiary that
is not a Credit Party to any other Subsidiary that is not a Credit Party and
(iii) Asset Sales to any Subsidiary that is not a Credit Party in an aggregate
amount not to exceed $10.0 million in the aggregate;

(q) Asset Sales by a Credit Party to a non-Credit Party Subsidiary of inventory
and equipment (and for the avoidance of doubt, not any Patents) in the ordinary
course of business and consistent with past practice;

(r) Asset Sales (other than Patents) to the extent that (i) the property
disposed of is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Asset Sale are reasonably
promptly applied to the purchase price of such replacement property;

(s) as long as (i) after giving effect to such Asset Sales or other
dispositions, the Remainco Total Leverage Ratio does not exceed 4.50:1.00 for
the most recently ended Test Period, (ii) immediately before and after giving
effect to such Asset Sales or other dispositions, no Default or Event of Default
has occurred and is continuing or would result therefrom, (iii) no Cash or Cash
Equivalents or assets of the Borrower or its Subsidiaries that are material to
the Intellectual Property licensing business are transferred from Credit Parties
to Subsidiaries that are not Credit Parties pursuant to this Section 6.6(s)
unless either (A) such transfer is permitted by another provision of this
Section 6.6 (in which case such transfer shall be deemed to be a usage of such
provision) or (B) such Cash, Cash Equivalents or assets (other than assets of
Spinco and its Subsidiaries) are transferred on a temporary basis and are held
by Credit Parties upon consummation of the Spin-off and (iv) immediately after
giving effect to such Asset Sales or other dispositions, no assets of the
Borrower or its Subsidiaries that are material to the Intellectual Property
licensing business shall have been transferred to or held by Spinco and its
Subsidiaries, Asset Sales and other distributions prior to the consummation of
the Spin-Off to contribute, distribute or otherwise transfer (in one or more
transactions) any assets of the Borrower or its Subsidiaries to or among the
Borrower and its Subsidiaries, including any new Subsidiaries created in
contemplation of the Spin-Off, in contemplation of, and to the extent determined
by the Borrower in good faith as reasonably necessary or appropriate to
consummate, the separation of the Spinco Business to Spinco and its Subsidiaries
and the Remainco Business to Remainco and its Subsidiaries in accordance with
the Spin-Off Term Sheets; provided that in the event the Spin-Off is not
consummated by September

 

87



--------------------------------------------------------------------------------

30, 2020 (the “Specified Outside Date”), any assets or property (including, for
the avoidance of doubt, Cash and Cash Equivalents) transferred by a Credit Party
to a Subsidiary of the Borrower that is not a Guarantor pursuant this
Section 6.6(s) shall either be returned to a Credit Party or the transferee
Subsidiary shall become a Credit Party, in either case, by the Specified Outside
Date unless the assets or property so transferred are permitted to be
transferred under Section 6.4(e) or Section 6.6(p)(iii) (with such transfer
being deemed an Investment for purposes of such determination);

(t) a Permitted Holdco Transaction;

(u) mergers or consolidations in connection with Permitted Acquisitions, other
than mergers or consolidations involving the Borrower where the Borrower is not
the surviving person; and

(v) any Subsidiary may dissolve, liquidate or wind up its affairs at any time;
provided that (x) such dissolution, liquidation or winding up, as applicable,
could not reasonably be expected to have a Material Adverse Effect and (y) if
such Subsidiary is a Guarantor, all remaining assets of such Guarantor are
transferred to the Borrower or another Guarantor or disposed of in compliance
with this Section 6.6;

6.7 No Further Negative Pledges. Except with respect to (a) specific property
encumbered to secure payment of particular Indebtedness or to be sold pursuant
to an executed agreement with respect to a permitted Asset Sale,
(b) restrictions by reason of customary provisions restricting assignments,
subletting or other transfers contained in leases, licenses and similar
agreements entered into in the ordinary course of business (provided that such
restrictions are limited to the property or assets secured by such Liens or the
property or assets subject to such leases, licenses or similar agreements, as
the case may be), (c) restrictions under the ABL Facility Documents as in effect
on the Closing Date, (d) restrictions identified on Schedule 6.7, (e) covenants
in documents creating Liens permitted by Section 6.2 prohibiting further Liens
on the properties encumbered thereby, (f) customary provisions restricting
assignment of any agreement or license entered into by the Borrower or any
Subsidiary in the ordinary course of business, (g) any other agreement that does
not restrict in any manner (directly or indirectly) Liens created pursuant to
the Credit Documents on any Collateral securing the Secured Obligations and does
not require the direct or indirect granting of any Lien securing any
Indebtedness or other obligation by virtue of the granting of Liens on or pledge
of property of any Credit Party to secure the Secured Obligations and (h) any
prohibition or limitation that (i) exists pursuant to applicable Law,
(ii) consists of customary restrictions and conditions contained in any
agreement relating to any transaction permitted under Section 6.6,
(iii) restricts subletting or assignment of leasehold interests contained in any
lease governing a leasehold interest of Borrower or a Subsidiary, (iv) exists in
any agreement in effect at the time such Subsidiary becomes a Subsidiary of the
Borrower, so long as such agreement was not entered into in contemplation of
such person becoming a Subsidiary, or (v) exists in any instrument governing
Indebtedness assumed in connection with any Permitted Acquisition, which
encumbrance or restriction is not applicable to any person, or the properties or
assets of any person, other than the person or the properties or assets of the
person so acquired, no Credit Party nor any of its Subsidiaries shall enter into
any agreement prohibiting the creation or assumption of any Lien upon any of its
properties or assets, whether now owned or hereafter acquired, to secure the
Secured Obligations.

6.8 Sales and Lease-Backs. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, become or remain liable as lessee or as
a guarantor or other surety with respect to any lease of any property (whether
real, personal or mixed), whether now owned or hereafter acquired, which any
Credit Party (a) has sold or transferred or is to sell or to transfer to any
other Person (other than the Borrower or any of its Subsidiaries), or
(b) intends to use for substantially the same purpose as any other property
which has been or is to be sold or transferred by any Credit Party to any Person
(other than the Borrower or any of its Subsidiaries) in connection with such
lease.

 

88



--------------------------------------------------------------------------------

6.9 Transactions with Shareholders and Affiliates. No Credit Party shall, nor
shall it permit any of its Subsidiaries to, directly or indirectly, enter into
or permit to exist any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any service) with any Affiliate of
the Borrower on terms that are less favorable to the Borrower or that
Subsidiary, as the case may be, than those that might be obtained at the time
from a Person who is not such a holder or Affiliate; provided that the foregoing
restriction shall not apply to (i) any transaction between or among the Borrower
and any Guarantor; (ii) reasonable and customary fees paid to members of the
Board of Directors of the Borrower and its Subsidiaries; (iii) (a) reasonable
and customary director, officer and employee compensation (including bonuses)
and other benefits (including retirement, health, stock option and other benefit
plans) and indemnification arrangements and (b) reasonable incentive bonuses
payable to officers and employees in connection with dispositions of assets of
the Borrower or its Subsidiaries, in each case approved by the Board of
Directors of the Borrower; (iv) a Permitted Holdco Transaction; (v) transactions
or agreements between the Borrower and/or its Subsidiaries and Spinco and/or its
Subsidiaries in contemplation of or to effect the Spin-Off and in connection
with the Pick Rights; (vi) transfer pricing payments by the Borrower or any of
its Subsidiaries to one another in the ordinary course of business and
consistent with past practices or pursuant to any applicable requirements of
Law; (vii) transactions with customers, clients, suppliers, joint venture
partners or purchasers or sellers of goods and services, in each case in the
ordinary course of business and otherwise not prohibited by the Credit
Documents; (viii) sales of the capital stock of the Borrower to Affiliates of
the Borrower not otherwise prohibited by the Credit Documents and the granting
of registration and other customary rights in connection therewith; (ix) any
transaction with an Affiliate where the only consideration paid by any Credit
Party is the capital stock of the Borrower; (x) Restricted Payments permitted by
Section 6.3; and (xi) Investments permitted by Section 6.4 (a), (g) and (n), in
the case of clause (n) of Section 6.4, solely with respect to Investments in
non-Guarantor Subsidiaries.

6.10 Conduct of Business. From and after the Closing Date, no Credit Party
shall, nor shall it permit any of its Subsidiaries to, engage in any business
other than the businesses engaged in by such Credit Party on the Closing Date
and similar or related businesses.

6.11 Assets of the Borrower. The Borrower shall not own any Patents or be the
sole licensor under any Intellectual Property License.

6.12 Amendments or Waivers of Organizational Documents. No Credit Party shall
nor shall it permit any of its Subsidiaries to, agree to any amendment,
restatement, supplement or other modification to, or waiver of, any of its
Organizational Documents after the Closing Date in a manner materially adverse
to the Lenders without in each case obtaining the prior consent of the Requisite
Lenders to such amendment, restatement, supplement or other modification or
waiver.

6.13 Amendments or Waivers of with respect to Certain Indebtedness. No Credit
Party shall, nor shall it permit any of its Subsidiaries to, amend or otherwise
change the terms of any Subordinated Indebtedness, or make any payment
consistent with an amendment thereof or change thereto, if the effect of such
amendment or change is to increase the interest rate on such Subordinated
Indebtedness, change (to earlier dates) any dates upon which payments of
principal or interest are due thereon, change any event of default or condition
to an event of default with respect thereto (other than to eliminate any such
event of default or increase any grace period related thereto), change the
redemption, prepayment or defeasance provisions thereof, change the
subordination provisions of such Subordinated Indebtedness (or of any guaranty
thereof), or if the effect of such amendment or change, together with all other
amendments or changes made, is to increase materially the obligations of the
obligor thereunder or to confer any additional rights on the holders of such
Subordinated Indebtedness (or a trustee or other representative on their behalf)
which would be adverse to any Credit Party or Lenders. No Credit Party shall
amend or otherwise change the terms of any ABL Facility Document except as
permitted by the terms of the Intercreditor Agreement.

 

89



--------------------------------------------------------------------------------

6.14 Accounting Method. No Credit Party shall, nor shall it permit any of its
Subsidiaries to modify or change its Fiscal Year, Fiscal Quarter or its method
of accounting (other than as may be required to conform to GAAP).

6.15. Material Contracts. No Credit Party shall amend, modify, terminate or
waive any Credit Party’s rights under any Material Contract in a manner that
would reasonably be expected to have a Material Adverse Effect.

SECTION 7. GUARANTY

7.1 Guaranty of the Obligations. Subject to the provisions of Section 7.2,
Guarantors jointly and severally hereby irrevocably and unconditionally guaranty
to the Administrative Agent, for the ratable benefit of the Beneficiaries, the
due and punctual Payment in Full of all Secured Obligations when the same shall
become due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including amounts that would become due but
for the operation of the automatic stay under Section 362(a) of the Bankruptcy
Code, 11 U.S.C. § 362(a)) (collectively, the “Guaranteed Obligations”).

7.2 Contribution by Guarantors. All Guarantors desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty such that its Aggregate Payments
exceeds its Fair Share as of such date, such Funding Guarantor shall be entitled
to a contribution from each of the other Contributing Guarantors in an amount
sufficient to cause each Contributing Guarantor’s Aggregate Payments to equal
its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(a) the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the Guaranteed Obligations. “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder or thereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of Title 11 of the United States Code
or any comparable applicable provisions of state law; provided that solely for
purposes of calculating the “Fair Share Contribution Amount” with respect to any
Contributing Guarantor for purposes of this Section 7.2, any assets or
liabilities of such Contributing Guarantor arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Contributing Guarantor. “Aggregate Payments” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(1) the aggregate amount of all payments and distributions made on or before
such date by such Contributing Guarantor in respect of this Guaranty (including
in respect of this Section 7.2), minus (2) the aggregate amount of all payments
received on or before such date by such Contributing Guarantor from the other
Contributing Guarantors as contributions under this Section 7.2. The amounts
payable as contributions hereunder shall be determined as of the date on which
the related payment or distribution is made by the applicable Funding Guarantor.
The allocation among Contributing Guarantors of their obligations as set forth
in this Section 7.2 shall not be construed in any way to limit the liability of
any Contributing Guarantor hereunder. Each Guarantor is a third party
beneficiary to the contribution agreement set forth in this Section 7.2.

 

90



--------------------------------------------------------------------------------

7.3 Payment by Guarantors. Subject to Section 7.2, Guarantors hereby jointly and
severally agree, in furtherance of the foregoing and not in limitation of any
other right which any Beneficiary may have at law or in equity against any
Guarantor by virtue hereof, that upon the failure of the Borrower to pay any of
the Guaranteed Obligations when and as the same shall become due, whether at
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)),
Guarantors will upon demand pay, or cause to be paid, in Cash, to the
Administrative Agent for the ratable benefit of Beneficiaries, an amount equal
to the sum of the unpaid principal amount of all Guaranteed Obligations then due
as aforesaid, accrued and unpaid interest on such Guaranteed Obligations
(including interest which, but for the Borrower’s becoming the subject of a case
under the Bankruptcy Code, would have accrued on such Guaranteed Obligations,
whether or not a claim is allowed against the Borrower for such interest in the
related bankruptcy case) and all other Guaranteed Obligations then owed to
Beneficiaries as aforesaid.

7.4 Liability of Guarantors Absolute. Each Guarantor agrees that its obligations
hereunder are irrevocable, absolute, independent and unconditional and shall not
be affected by any circumstance which constitutes a legal or equitable discharge
of a guarantor or surety other than (i) Payment in Full of the Guaranteed
Obligations (other than any contingent indemnification obligations arising under
the Credit Documents for which no claims have been asserted) and
(ii) termination of such Guarantor’s Obligations as provided in Section 7.12. In
furtherance of the foregoing and without limiting the generality thereof, each
Guarantor agrees as follows:

(a) this Guaranty is a guaranty of payment when due and not of collectability.
This Guaranty is a primary obligation of each Guarantor and not merely a
contract of surety;

(b) the Administrative Agent may enforce this Guaranty upon the occurrence of an
Event of Default notwithstanding the existence of any dispute between the
Borrower and any Beneficiary with respect to the existence of such Event of
Default;

(c) the obligations of each Guarantor hereunder are independent of the
obligations of the Borrower and the obligations of any other guarantor
(including any other Guarantor) of the obligations of the Borrower, and a
separate action or actions may be brought and prosecuted against such Guarantor
whether or not any action is brought against the Borrower or any of such other
guarantors and whether or not the Borrower is joined in any such action or
actions;

(d) payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid.
Without limiting the generality of the foregoing, if the Administrative Agent is
awarded a judgment in any suit brought to enforce any Guarantor’s covenant to
pay a portion of the Guaranteed Obligations, such judgment shall not be deemed
to release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of the Guaranteed
Obligations;

(e) any Beneficiary, upon such terms as it deems appropriate, without notice or
demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions

 

91



--------------------------------------------------------------------------------

for, the Guaranteed Obligations or any agreement relating thereto and/or
subordinate the payment of the same to the payment of any other obligations;
(iii) request and accept other guaranties of the Guaranteed Obligations and take
and hold security for the payment hereof or the Guaranteed Obligations;
(iv) release, surrender, exchange, substitute, compromise, settle, rescind,
waive, alter, subordinate or modify, with or without consideration, any security
for payment of the Guaranteed Obligations, any other guaranties of the
Guaranteed Obligations, or any other obligation of any Person (including any
other Guarantor) with respect to the Guaranteed Obligations; (v) enforce and
apply any security now or hereafter held by or for the benefit of such
Beneficiary in respect hereof or the Guaranteed Obligations and direct the order
or manner of sale thereof, or exercise any other right or remedy that such
Beneficiary may have against any such security, in each case as such Beneficiary
in its discretion may determine consistent herewith or the applicable Hedging
Agreement and any applicable security agreement, including foreclosure on any
such security pursuant to one or more judicial or nonjudicial sales, whether or
not every aspect of any such sale is commercially reasonable, and even though
such action operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of any Guarantor against any other Credit
Party or any security for the Guaranteed Obligations; and (vi) exercise any
other rights available to it under the Credit Documents or any Hedging
Agreements; and

(f) this Guaranty and the obligations of Guarantors hereunder shall be valid and
enforceable and shall not be subject to any reduction, limitation, impairment,
discharge or termination for any reason (other than Payment in Full of the
Guaranteed Obligations), including the occurrence of any of the following,
whether or not any Guarantor shall have had notice or knowledge of any of them:
(i) any failure or omission to assert or enforce or agreement or election not to
assert or enforce, or the stay or enjoining, by order of court, by operation of
law or otherwise, of the exercise or enforcement of, any claim or demand or any
right, power or remedy (whether arising under the Credit Documents or any
Hedging Agreements, at law, in equity or otherwise) with respect to the
Guaranteed Obligations or any agreement relating thereto, or with respect to any
other guaranty of or security for the payment of the Guaranteed Obligations;
(ii) any rescission, waiver, amendment or modification of, or any consent to
departure from, any of the terms or provisions (including provisions relating to
events of default) hereof, any of the other Credit Documents, any of the Hedging
Agreements or any agreement or instrument executed pursuant thereto, or of any
other guaranty or security for the Guaranteed Obligations, in each case whether
or not in accordance with the terms hereof or such Credit Document, such Hedging
Agreement or any agreement relating to such other guaranty or security;
(iii) the Guaranteed Obligations, or any agreement relating thereto, at any time
being found to be illegal, invalid or unenforceable in any respect; (iv) the
application of payments received from any source (other than payments received
pursuant to the other Credit Documents or any of the Hedging Agreements or from
the proceeds of any security for the Guaranteed Obligations, except to the
extent such security also serves as collateral for Indebtedness other than the
Guaranteed Obligations) to the payment of Indebtedness other than the Guaranteed
Obligations, even though any Beneficiary might have elected to apply such
payment to any part or all of the Guaranteed Obligations; (v) any Beneficiary’s
consent to the change, reorganization or termination of the corporate structure
or existence of the Borrower or any of its Subsidiaries and to any corresponding
restructuring of the Guaranteed Obligations; (vi) any failure to perfect or
continue perfection of a security interest in any collateral which secures any
of the Guaranteed Obligations; (vii) any defenses, set-offs or counterclaims
which the Borrower may allege or assert against any Beneficiary in respect of
the Guaranteed Obligations, including failure of consideration, breach of
warranty, payment, statute of frauds, statute of limitations, accord and
satisfaction and usury; and (viii) any other act or thing or omission, or delay
to do any other act or thing, which may or might in any manner or to any extent
vary the risk of any Guarantor as an obligor in respect of the Guaranteed
Obligations.

 

92



--------------------------------------------------------------------------------

7.5 Waivers by Guarantors. Each Guarantor hereby waives, for the benefit of
Beneficiaries: (a) any right to require any Beneficiary, as a condition of
payment or performance by such Guarantor, to (i) proceed against the Borrower,
any other guarantor (including any other Guarantor) of the Guaranteed
Obligations or any other Person, (ii) proceed against or exhaust any security
held from the Borrower, any such other guarantor or any other Person,
(iii) proceed against or have resort to any balance of any Deposit Account or
credit on the books of any Beneficiary in favor of any Credit Party or any other
Person, or (iv) pursue any other remedy in the power of any Beneficiary
whatsoever; (b) any defense arising by reason of the incapacity, lack of
authority or any disability or other defense of the Borrower or any other
Guarantor including any defense based on or arising out of the lack of validity
or the unenforceability of the Guaranteed Obligations or any agreement or
instrument relating thereto or by reason of the cessation of the liability of
the Borrower or any other Guarantor from any cause other than Payment in Full of
the Guaranteed Obligations; (c) any defense based upon any statute or rule of
law which provides that the obligation of a surety must be neither larger in
amount nor in other respects more burdensome than that of the principal; (d) any
defense based upon any Beneficiary’s errors or omissions in the administration
of the Guaranteed Obligations, except behavior which amounts to bad faith;
(e) (i) any principles or provisions of law, statutory or otherwise, which are
or might be in conflict with the terms hereof and any legal or equitable
discharge of such Guarantor’s obligations hereunder, (ii) the benefit of any
statute of limitations affecting such Guarantor’s liability hereunder or the
enforcement hereof, (iii) any rights to set-offs, recoupments and counterclaims,
and (iv) promptness, diligence and any requirement that any Beneficiary protect,
secure, perfect or insure any security interest or lien or any property subject
thereto; (f) notices, demands, presentments, protests, notices of protest,
notices of dishonor and notices of any action or inaction, including acceptance
hereof, notices of default hereunder, the Hedging Agreements or any agreement or
instrument related thereto, notices of any renewal, extension or modification of
the Guaranteed Obligations or any agreement related thereto, notices of any
extension of credit to the Borrower and notices of any of the matters referred
to in Section 7.4 and any right to consent to any thereof; and (g) any defenses
or benefits that may be derived from or afforded by law which limit the
liability of or exonerate guarantors or sureties, or which may conflict with the
terms hereof.

7.6 Guarantors’ Rights of Subrogation, Contribution, Etc. Until the Guaranteed
Obligations shall have been indefeasibly Paid in Full in Cash, subject to
Section 7.12, each Guarantor hereby waives any claim, right or remedy, direct or
indirect, that such Guarantor now has or may hereafter have against the Borrower
or any other Guarantor or any of its assets in connection with this Guaranty or
the performance by such Guarantor of its obligations hereunder, in each case
whether such claim, right or remedy arises in equity, under contract, by
statute, under common law or otherwise and including (a) any right of
subrogation, reimbursement or indemnification that such Guarantor now has or may
hereafter have against the Borrower with respect to the Guaranteed Obligations,
(b) any right to enforce, or to participate in, any claim, right or remedy that
any Beneficiary now has or may hereafter have against the Borrower, and (c) any
benefit of, and any right to participate in, any collateral or security now or
hereafter held by any Beneficiary. In addition, until the Guaranteed Obligations
shall have been Paid in Full, each Guarantor shall withhold exercise of any
right of contribution such Guarantor may have against any other guarantor
(including any other Guarantor) of the Guaranteed Obligations, including any
such right of contribution as contemplated by Section 7.2. Each Guarantor
further agrees that, to the extent the waiver or agreement to withhold the
exercise of its rights of subrogation, reimbursement, indemnification and
contribution as set forth herein is found by a court of competent jurisdiction
to be void or voidable for any reason, any rights of subrogation, reimbursement
or indemnification such Guarantor may have against the Borrower or against any
collateral or security, and any rights of contribution such Guarantor may have
against any such other guarantor, shall be junior and subordinate to any rights
any Beneficiary may have against the Borrower, to all right, title and interest
any Beneficiary may have in any such collateral or security, and to any right
any Beneficiary may have against such other guarantor. If any amount shall be
paid to any Guarantor on account of any such subrogation, reimbursement,
indemnification or contribution rights at any time when all Guaranteed
Obligations shall not have been finally and Paid in Full, such amount shall be
held in trust for the Administrative Agent on behalf of Beneficiaries and shall
forthwith be paid over to the Administrative Agent for the benefit of
Beneficiaries to be credited and applied against the Guaranteed Obligations,
whether matured or unmatured, in accordance with the terms hereof.

 

93



--------------------------------------------------------------------------------

7.7 Subordination of Other Obligations. Any Indebtedness of the Borrower or any
Guarantor now or hereafter held by any Guarantor (the “Obligee Guarantor”) is
hereby subordinated in right of payment to the Guaranteed Obligations, and any
such Indebtedness collected or received by the Obligee Guarantor after an Event
of Default has occurred and is continuing shall be held in trust for the
Administrative Agent on behalf of Beneficiaries and shall forthwith be paid over
to the Administrative Agent for the benefit of Beneficiaries to be credited and
applied against the Guaranteed Obligations but without affecting, impairing or
limiting in any manner the liability of the Obligee Guarantor under any other
provision hereof.

7.8 Continuing Guaranty. This Guaranty is a continuing guaranty and shall remain
in effect until all of the Guaranteed Obligations shall have been Paid in Full.
Each Guarantor hereby irrevocably waives any right to revoke this Guaranty as to
future transactions giving rise to any Guaranteed Obligations.

7.9 Authority of Guarantors or the Borrower. It is not necessary for any
Beneficiary to inquire into the capacity or powers of any Guarantor or the
Borrower or the officers, directors or any agents acting or purporting to act on
behalf of any of them.

7.10 Financial Condition of the Borrower. Any Loan may be continued from time to
time, and any Secured Hedging Agreements and Secured Treasury Services Agreement
may be entered into from time to time, in each case without notice to or
authorization from any Guarantor regardless of the financial or other condition
of the Borrower at the time of any such grant or continuation or at the time
such Secured Hedging Agreements and Secured Treasury Services Agreement is
entered into, as the case may be. No Beneficiary shall have any obligation to
disclose or discuss with any Guarantor its assessment, or any Guarantor’s
assessment, of the financial condition of the Borrower. Each Guarantor has
adequate means to obtain information from the Borrower on a continuing basis
concerning the financial condition of the Borrower and its ability to perform
its obligations under the Credit Documents and the Secured Hedging Agreements
and Secured Treasury Services Agreements, and each Guarantor assumes the
responsibility for being and keeping informed of the financial condition of the
Borrower and of all circumstances bearing upon the risk of nonpayment of the
Guaranteed Obligations. Each Guarantor hereby waives and relinquishes any duty
on the part of any Beneficiary to disclose any matter, fact or thing relating to
the business, operations or conditions of the Borrower now known or hereafter
known by any Beneficiary.

7.11 Bankruptcy, Etc.

(a) So long as any Guaranteed Obligations remain outstanding, no Guarantor
shall, without the prior consent of the Administrative Agent acting pursuant to
the instructions of Requisite Lenders, commence or join with any other Person in
commencing any bankruptcy, reorganization or insolvency case or proceeding of or
against the Borrower or any other Guarantor. The obligations of Guarantors
hereunder shall not be reduced, limited, impaired, discharged, deferred,
suspended or terminated by any case or proceeding, voluntary or involuntary,
involving the bankruptcy, insolvency, receivership, reorganization, liquidation
or arrangement of the Borrower or any other Guarantor or by any defense which
the Borrower or any other Guarantor may have by reason of the order, decree or
decision of any court or administrative body resulting from any such proceeding.

 

94



--------------------------------------------------------------------------------

(b) Each Guarantor acknowledges and agrees that any interest on any portion of
the Guaranteed Obligations which accrues after the commencement of any case or
proceeding referred to in clause (a) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) shall be included in the Guaranteed Obligations because it is
the intention of Guarantors and Beneficiaries that the Guaranteed Obligations
which are guaranteed by Guarantors pursuant hereto should be determined without
regard to any rule of law or order which may relieve the Borrower or any of its
Subsidiaries of any portion of such Guaranteed Obligations. Guarantors will
permit any trustee in bankruptcy, receiver, debtor in possession, assignee for
the benefit of creditors or similar Person to pay the Administrative Agent, or
allow the claim of the Administrative Agent in respect of, any such interest
accruing after the date on which such case or proceeding is commenced.

(c) In the event that all or any portion of the Guaranteed Obligations are paid
by the Borrower or any of its Subsidiaries, the obligations of Guarantors
hereunder shall continue and remain in full force and effect or be reinstated,
as the case may be, in the event that all or any part of such payment(s) are
rescinded or recovered directly or indirectly from any Beneficiary as a
preference, fraudulent transfer or otherwise, and any such payments which are so
rescinded or recovered shall constitute Guaranteed Obligations for all purposes
hereunder.

7.12 Discharge of Guaranty Upon Sale of Guarantor. If all of the Equity
Interests of any Guarantor or any of its successors in interest hereunder shall
be disposed of (including by merger or consolidation) in an Asset Sale or
pursuant to the Spin-Off in accordance with the terms and conditions hereof and
to a Person that is not a Credit Party, the Guaranty of such Guarantor or such
successor in interest, as the case may be, hereunder shall automatically be
discharged and released without any further action by any Beneficiary or any
other Person effective as of the time of such disposition.

7.13 Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Guarantor to
honor all of its obligations under this Agreement in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 7.13 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 7.13 or otherwise
under this Agreement voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section 7.13 shall remain
in full force and effect until a discharge of such Qualified ECP Guarantor’s
Guaranteed Obligations in accordance with the terms hereof and the other Credit
Documents. Each Qualified ECP Guarantor intends that this Section 7.13
constitute, and this Section 7.13 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Guarantor for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. As used
herein, “Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
Guaranty or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other Person as
constitutes a Qualified ECP Guarantor and can cause another Person to qualify as
a Qualified ECP Guarantor at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

SECTION 8. EVENTS OF DEFAULT

8.1 Events of Default. If any one or more of the following conditions or events
shall occur:

(a) Failure to Make Payments When Due. Failure by the Borrower to pay (i) when
due any installment of principal of any Loan, whether at stated maturity, by
acceleration, by notice of voluntary prepayment, by mandatory prepayment or
otherwise; or (ii) any interest on any Loan, any fee, premium (including the
Prepayment Premium) or any other amount due hereunder, in the case of this
clause (ii), within three Business Days after the date due; or

 

95



--------------------------------------------------------------------------------

(b) Default in Other Agreements. (i) Failure of any Credit Party or any of their
respective Subsidiaries to pay when due any principal of or interest on or any
other amount, including any payment in settlement, payable in respect of the ABL
Facility or one or more other items of Material Indebtedness, in each case
beyond the grace period, if any, provided therefor; or (ii) breach or default by
any Credit Party with respect to any other term of (1) the ABL Facility
Documents or one or more other items of Indebtedness in the individual or
aggregate principal amounts referred to in clause (i) above or (2) any loan
agreement, mortgage, indenture or other agreement relating to such item(s) of
Indebtedness, in each case beyond the grace period, if any, provided therefor,
if the effect of such breach or default is to cause, or to permit the holder or
holders of that Indebtedness (or a trustee on behalf of such holder or holders),
to cause, that Indebtedness to become or be declared due and payable (or subject
to a compulsory repurchase or redeemable) prior to its stated maturity or the
stated maturity of any underlying obligation, as the case may be; or

(c) Breach of Certain Covenants. Failure of any Credit Party to perform or
comply with any term or condition contained in Section 2.3, Sections 5.1(a),
5.1(b), 5.1(c), 5.1(d) and 5.1(f), Section 5.2, Section 5.6, Section 5.13,
Section 5.14, Section 5.15 or Section 6; or

(d) Breach of Representations, Etc. Any representation, warranty, certification
or other statement made or deemed made by any Credit Party in any Credit
Document or in any statement or certificate at any time given by any Credit
Party or any of its Subsidiaries pursuant hereto or thereto or in connection
herewith or therewith shall be false in any material respect as of the date made
or deemed made; or

(e) Other Defaults Under Credit Documents. Any Credit Party shall default in the
performance of or compliance with any term contained herein or any of the other
Credit Documents, other than any such term referred to in any other paragraph of
this Section 8.1, and such default shall not have been remedied or waived within
thirty (30) days after the earlier of (i) an officer of such Credit Party
becoming aware of such default or (ii) receipt by the Borrower of notice from
the Administrative Agent or any Lender of such default; or

(f) Involuntary Bankruptcy; Appointment of Receiver, Etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
the Borrower or any of its Subsidiaries in an involuntary case under any Debtor
Relief Laws now or hereafter in effect, which decree or order is not stayed; or
any other similar relief shall be granted under any applicable federal or state
law; or (ii) an involuntary case shall be commenced against the Borrower or any
of its Subsidiaries under any Debtor Relief Laws now or hereafter in effect; or
a decree or order of a court having jurisdiction in the premises for the
appointment of a receiver, liquidator, sequestrator, trustee, custodian or other
officer having similar powers over the Borrower or any of its Subsidiaries, or
over all or a substantial part of its property, shall have been entered; or
there shall have occurred the involuntary appointment of an interim receiver,
trustee or other custodian of the Borrower or any of its Subsidiaries for all or
a substantial part of its property; or a warrant of attachment, execution or
similar process shall have been issued against any substantial part of the
property of the Borrower or any of its Subsidiaries, and any such event
described in this clause (ii) shall continue for sixty (60) days without having
been dismissed, bonded or discharged; or

 

96



--------------------------------------------------------------------------------

(g) Voluntary Bankruptcy; Appointment of Receiver, Etc. (i) The Borrower or any
of its Subsidiaries shall have an order for relief entered with respect to it or
shall commence a voluntary case under any Debtor Relief Laws now or hereafter in
effect (other than a voluntary liquidation or dissolution of any Subsidiary
permitted under Section 5.2), or shall consent to the entry of an order for
relief in an involuntary case, or to the conversion of an involuntary case to a
voluntary case, under any such law, or shall consent to the appointment of or
taking possession by a receiver, trustee or other custodian for all or a
substantial part of its property; or the Borrower or any of its Subsidiaries
shall make any assignment for the benefit of creditors; or (ii) the Borrower or
any of its Subsidiaries shall be unable, or shall fail generally, or shall admit
its inability, to pay its debts as such debts become due; or the Board of
Directors of the Borrower or any of its Subsidiaries, or any committee thereof,
shall adopt any resolution or otherwise authorize any action to approve any of
the actions referred to herein or in Section 8.1(f); or

(h) Judgments and Attachments; Proceedings. Any money judgment, writ or warrant
of attachment or similar process involving in the aggregate at any time an
amount in excess of $7.5 million (to the extent not adequately covered by
insurance as to which a solvent and unaffiliated insurance company has
acknowledged coverage) shall be entered or filed against the Borrower or any of
its Subsidiaries or any of their respective assets and shall remain
undischarged, unvacated, unbonded or unstayed for a period of sixty (60) days
(or in any event later than five (5) days prior to the date of any proposed sale
thereunder); or

(i) Dissolution. Any order, judgment or decree shall be entered against any
Credit Party decreeing the dissolution or split up of such Credit Party and such
order shall remain undischarged or unstayed for a period in excess of thirty
(30) days; or

(j) Employee Benefit Plans. (i) There shall occur one or more ERISA Events which
individually or in the aggregate results in or might reasonably be expected to
result in a Material Adverse Effect; (ii) there exists any fact or circumstance
that reasonably could be expected to result in the imposition of a Lien or
security interest pursuant to Section 430(k) of the Code or ERISA or a violation
of Section 436 of the Code or (iii) the receipt of a notice from a Governmental
Authority relating to the intention to terminate any Foreign Plan or to appoint
a trustee or similar official to administer any such Foreign Plan, or alleging
the insolvency of any such Foreign Plan; or

(k) Change of Control. A Change of Control shall occur; or

(l) Guaranties, Collateral Documents and other Credit Documents. At any time
after the execution and delivery thereof, other than transactions permitted by
Section 6.6, (i) the Guaranty for any reason, other than the satisfaction in
full of all Obligations, shall cease to be in full force and effect (other than
in accordance with its terms) or shall be declared to be null and void or any
Guarantor shall repudiate its obligations thereunder, (ii) this Agreement or any
Collateral Document ceases to be in full force and effect (other than by reason
of a release of Collateral in accordance with the terms hereof or thereof or the
satisfaction in full of the Obligations in accordance with the terms hereof) or
shall be declared null and void, or the Collateral Agent shall not have or shall
cease to have a valid and perfected Lien in any Collateral purported to be
covered by the Collateral Documents with the priority required by the
Intercreditor Agreement and/or the relevant Collateral Document, in each case
for any reason other than the failure of the Collateral Agent or any Secured
Party to take any action within its control, (iii) any Credit Party shall
contest the validity or enforceability of any Credit Document or deny that it
has any further liability, including with respect to future advances by Lenders,
under any Credit Document to which it is a party or shall contest the validity
or perfection of any Lien in any Collateral purported to be covered by the
Collateral Documents or (iv) the Liens securing the Obligations shall cease to
constitute First Priority Liens (or, with respect to Liens on the ABL Priority
Collateral securing the Obligations, Second Priority Liens) of the Credit
Parties; or

 

97



--------------------------------------------------------------------------------

(m) Intercreditor Agreement. The Intercreditor Agreement or any provision
thereof shall cease to be in full force or effect (except in accordance with its
terms) or any Credit Party shall deny or disaffirm their respective obligations
thereunder; or

(n) Subordinated Indebtedness. Any Subordinated Indebtedness permitted hereunder
or the guarantees thereof shall cease, for any reason, to be validly
subordinated to the Obligations of the Credit Parties hereunder, as provided in
the documents governing such Subordinated Indebtedness, or any Credit Party, any
Affiliate of any Credit Party;

THEN, (1) upon the occurrence of any Event of Default described in
Section 8.1(f) or 8.1(g), automatically, and (2) upon the occurrence and during
the continuance of any other Event of Default, at the request of (or with the
consent of) Requisite Lenders, upon notice to the Borrower by the Administrative
Agent, (A) each of the following shall immediately become due and payable, in
each case without presentment, demand, protest or other requirements of any
kind, all of which are hereby expressly waived by each Credit Party: (I) the
unpaid principal amount of and accrued interest and premium (including the
Prepayment Premium) on the Loans, and (II) all other Obligations; and (B) the
Administrative Agent may cause the Collateral Agent to enforce any and all Liens
and security interests created pursuant to Collateral Documents.

8.2 Application of Proceeds. Notwithstanding anything to the contrary contained
in this Agreement or any Credit Document, but subject in the case of ABL
Priority Collateral to the terms of the Intercreditor Agreement, upon the
occurrence and during the continuance of an Event of Default and after the
acceleration of the principal amount of any of the Loans hereunder, any and all
payments received by the Administrative Agent, including proceeds of Collateral,
shall be applied:

(i) first, to all fees, costs, indemnities, liabilities, obligations and
expenses incurred by or owing to the Administrative Agent and the Collateral
Agent with respect to this Agreement, the other Credit Documents or the
Collateral;

(ii) second, to all fees, premium (including the Prepayment Premium), costs,
indemnities, liabilities, obligations and expenses incurred by or owing to any
Lender with respect to this Agreement, the other Credit Documents or the
Collateral;

(iii) third, to accrued and unpaid interest on the Obligations (including any
interest which, but for the provisions of the Bankruptcy Code, would have
accrued on such amounts);

(iv) fourth, to the principal amount of the Obligations and any Secured
Obligations owing to any Hedge Bank under any Secured Hedge Agreement or any
Secured Treasury Services Provider under any Treasury Services Agreement,
ratably among the parties entitled thereto in accordance with the amounts of
such Secured Obligations then due to such parties;

(v) fifth, to any other Indebtedness or obligations of any Credit Party owing to
the Administrative Agent, any Lender or any other Secured Party under the Credit
Documents for which the Administrative Agent has received notice of such Secured
Obligations as being outstanding; and

(vi) sixth, to the Borrower or to whomever may be lawfully entitled to receive
such balance or as a court of competent jurisdiction may direct.

In carrying out the foregoing, (x) amounts received shall be applied in the
numerical order provided until exhausted prior to the application to the next
succeeding category and (y) each of the Persons entitled to receive a payment in
any particular category shall receive an amount equal to its pro rata share of
amounts available to be applied pursuant thereto for such category.

 

98



--------------------------------------------------------------------------------

SECTION 9. AGENTS

9.1 Appointment of Agents. HPSIP is hereby appointed the Administrative Agent
and the Collateral Agent hereunder and under the other Credit Documents and each
Lender and, by its acceptance of the benefits of the Collateral and Guarantees
under the Credit Documents, each Hedge Bank party to a Secured Hedge Agreement
and each Treasury Services Provider party to a Secured Treasury Services
Agreement hereby authorizes HPSIP to act as the Administrative Agent and the
Collateral Agent in accordance with the terms hereof and the other Credit
Documents. Each Agent hereby agrees to act in its capacity as such upon the
express conditions contained herein and the other Credit Documents, as
applicable. The provisions of this Section 9 are solely for the benefit of the
Agents and Lenders and no Credit Party shall have any rights as a third party
beneficiary of any of the provisions thereof. In performing its functions and
duties hereunder, each Agent shall act solely as an agent of Lenders each Hedge
Bank and does not assume and shall not be deemed to have assumed any obligation
towards or relationship of agency or trust with or for the Borrower or any of
its Subsidiaries.

9.2 Powers and Duties. Each Lender and, by its acceptance of the benefits of the
Collateral and Guarantees under the Credit Documents, each Hedge Bank party to a
Secured Hedge Agreement and each Treasury Services Provider party to a Secured
Treasury Services Agreement irrevocably authorizes each Agent to take such
action on such Lender and Hedge Bank’s behalf and to exercise such powers,
rights and remedies hereunder and under the other Credit Documents as are
specifically delegated or granted to such Agent by the terms hereof and thereof,
together with such powers, rights and remedies as are reasonably incidental
thereto. Each Agent shall have only those duties and responsibilities that are
expressly specified herein and the other Credit Documents. Each Agent may
exercise such powers, rights and remedies and perform such duties by or through
its agents or employees. No Agent shall have, by reason hereof or any of the
other Credit Documents, a fiduciary relationship in respect of any Lender, any
Hedge Bank or any other Person; and nothing herein or any of the other Credit
Documents, expressed or implied, is intended to or shall be so construed as to
impose upon any Agent any obligations in respect hereof or any of the other
Credit Documents except as expressly set forth herein or therein.

9.3 General Immunity.

(a) No Responsibility for Certain Matters. No Agent shall be responsible to any
Lender for the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency hereof or any other Credit Document or for any
representations, warranties, recitals or statements made herein or therein or
made in any written or oral statements or in any financial or other statements,
instruments, reports or certificates or any other documents furnished or made by
any Agent to Lenders or by or on behalf of any Credit Party to any Agent or any
Lender in connection with the Credit Documents and the transactions contemplated
thereby or for the financial condition or business affairs of any Credit Party
or any other Person liable for the payment of any Secured Obligations, nor shall
any Agent be required to ascertain or inquire as to the performance or
observance of any of the terms, conditions, provisions, covenants or agreements
contained in any of the Credit Documents or as to the use of the proceeds of the
Loans or as to the existence or possible existence of any Event of Default or
Default or to make any disclosures with respect to the foregoing. Anything
contained herein to the contrary notwithstanding, the Administrative Agent shall
not have any liability arising from confirmations of the amount of outstanding
Loans or the component amounts thereof.

 

99



--------------------------------------------------------------------------------

(b) Exculpatory Provisions. No Agent nor any of its officers, partners,
directors, employees or agents shall be liable to Lenders for any action taken
or omitted by any Agent under or in connection with any of the Credit Documents
except to the extent caused by such Agent’s gross negligence or willful
misconduct, as determined by a final, non-appealable judgment of a court of
competent jurisdiction. Each Agent shall be entitled to refrain from any act or
the taking of any action (including the failure to take an action) in connection
herewith or any of the other Credit Documents or from the exercise of any power,
discretion or authority vested in it hereunder or thereunder unless and until
such Agent shall have received instructions in respect thereof from Requisite
Lenders (or such other Lenders as may be required to give such instructions
under Section 10.5) and, upon receipt of such instructions from Requisite
Lenders (or such other Lenders, as the case may be), such Agent shall be
entitled to act or (where so instructed) refrain from acting, or to exercise
such power, discretion or authority, in accordance with such instructions,
including for the avoidance of doubt refraining from any action that, in its
opinion or the opinion of its counsel, may be in violation of the automatic stay
under any Debtor Relief Law. Without prejudice to the generality of the
foregoing, (i) each Agent shall be entitled to rely, and shall be fully
protected in relying, upon any communication, instrument or document believed by
it to be genuine and correct and to have been signed or sent by the proper
Person or Persons, and shall be entitled to rely and shall be protected in
relying on opinions and judgments of attorneys (who may be attorneys for the
Borrower and its Subsidiaries), accountants, experts and other professional
advisors selected by it; and (ii) no Lender shall have any right of action
whatsoever against any Agent as a result of such Agent acting or (where so
instructed) refraining from acting hereunder or any of the other Credit
Documents in accordance with the instructions of Requisite Lenders (or such
other Lenders as may be required to give such instructions under Section 10.5).
No Hedge Bank or Treasury Services Provider that obtains the benefits of
Section 7, any Guaranty or any Collateral by virtue of the provisions hereof or
of any Guarantee or any Collateral Document shall have any right to notice of
any action or to consent to, direct or object to any action hereunder or under
any other Credit Document or otherwise in respect of the Collateral (including
the release or impairment of any Collateral) solely as a result of the existence
of obligations owed to it under any such Secured Hedge Agreement or Secured
Treasury Services Agreement. Without limiting the generality of the foregoing,
the Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Secured
Obligations arising under Secured Hedge Agreements or Secured Treasury Services
Agreements unless the Administrative Agent has received written notice of such
Secured Obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable Hedge Bank or Treasury
Services Provider.

(c) Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers under this Agreement or under any
other Credit Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Affiliates. The exculpatory, indemnification and other
provisions of this Section 9.3 and of Section 9.6 shall apply to any the
Affiliates of the Administrative Agent and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent. All of the rights,
benefits, and privileges (including the exculpatory and indemnification
provisions) of this Section 9.3 and of Section 9.6 shall apply to any such
sub-agent and to the Affiliates of any such sub-agent, and shall apply to their
respective activities as sub-agent as if such sub-agent and Affiliates were
named herein. Notwithstanding anything herein to the contrary, with respect to
each sub-agent appointed by the Administrative Agent, (i) such sub-agent shall
be a third party beneficiary under this Agreement with respect to all such
rights, benefits and privileges (including exculpatory rights and rights to
indemnification) and shall have all of the rights and benefits of a third party
beneficiary, including an independent right of action to enforce such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) directly, without the consent or joinder of any other Person,
against any or all of Credit Parties and the Lenders, (ii) such rights, benefits
and privileges (including exculpatory rights and rights to indemnification)
shall not be modified or amended without the consent of such sub-agent, and
(iii) such sub-agent shall only have obligations to the Administrative Agent and
not to any Credit Party, Lender or any other Person and no Credit Party, Lender
or any other Person shall have any rights, directly or indirectly, as a third
party beneficiary or otherwise, against such sub-agent.

 

100



--------------------------------------------------------------------------------

9.4 Agents Entitled to Act as Lender. The agency hereby created shall in no way
impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans, each Agent shall have the same
rights and powers hereunder as any other Lender and may exercise the same as if
it were not performing the duties and functions delegated to it hereunder, and
the term “Lender” shall, unless the context clearly otherwise indicates, include
each Agent in its individual capacity. Any Agent and its Affiliates may accept
deposits from, lend money to, own securities of, and generally engage in any
kind of banking, trust, financial advisory or other business with the Borrower
or any of its Affiliates as if it were not performing the duties specified
herein, and may accept fees and other consideration from the Borrower for
services in connection herewith and otherwise without having to account for the
same to Lenders.

9.5 Lenders’ Representations, Warranties and Acknowledgment.

(a) Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of the Borrower and its
Subsidiaries in connection with the Loans hereunder and that it has made and
shall continue to make its own appraisal of the creditworthiness of the Borrower
and its Subsidiaries. No Agent shall have any duty or responsibility, either
initially or on a continuing basis, to make any such investigation or any such
appraisal on behalf of Lenders or to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter, and no Agent shall have
any responsibility with respect to the accuracy of or the completeness of any
information provided to Lenders.

(b) Each Lender, by delivering its signature page to this Agreement or an
Assignment Agreement and funding its Loans, shall be deemed to have acknowledged
receipt of, and consented to and approved, each Credit Document and each other
document required to be approved by any Agent, Requisite Lenders or Lenders, as
applicable on the Closing Date.

9.6 Right to Indemnity. Each Lender, in proportion to its Pro Rata Share,
severally agrees to indemnify the Administrative Agent and the Collateral Agent,
to the extent that such Agent shall not have been reimbursed by any Credit
Party, for and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses (including counsel fees
and disbursements) or disbursements of any kind or nature whatsoever which may
be imposed on, incurred by or asserted against such Agent in exercising its
powers, rights and remedies or performing its duties hereunder or under the
other Credit Documents or otherwise in its capacity as such Agent in any way
relating to or arising out of this Agreement or the other Credit Documents;
provided that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from such Agent’s gross negligence or
willful misconduct, as determined by a final, non-appealable judgment of a court
of competent jurisdiction. If any indemnity furnished to the Administrative
Agent or the Collateral Agent for any purpose shall, in the opinion of such
Agent, be insufficient or become impaired, such Agent may call for additional
indemnity and cease, or not commence, to do the acts indemnified against until
such additional indemnity is furnished; provided that (i) in no event shall this
sentence require any Lender to indemnify the Administrative Agent or the
Collateral Agent against any liability, obligation, loss, damage, penalty,
action, judgment, suit, cost, expense or disbursement in excess of such Lender’s
Pro Rata Share thereof, and (ii) this sentence shall not be deemed to require
any Lender to indemnify the Administrative Agent or the Collateral Agent against
any liability, obligation, loss, damage, penalty, action, judgment, suit, cost,
expense or disbursement described in the proviso in the immediately preceding
sentence.

 

101



--------------------------------------------------------------------------------

9.7 Successor Administrative Agent and Collateral Agent.

(a) The Administrative Agent shall have the right to resign at any time by
giving prior written notice thereof to Lenders and the Borrower. The
Administrative Agent shall have the right to appoint a financial institution to
act as the Administrative Agent and/or the Collateral Agent hereunder, subject
to the reasonable satisfaction of the Borrower and the Requisite Lenders, and
the Administrative Agent’s resignation shall become effective on the earliest of
(i) thirty (30) days after delivery of the notice of resignation (regardless of
whether a successor has been appointed or not), (ii) the acceptance of such
successor Administrative Agent by the Borrower and the Requisite Lenders or
(iii) such other date, if any, agreed to by the Requisite Lenders. Upon any such
notice of resignation, if a successor Administrative Agent has not already been
appointed by the retiring Administrative Agent, Requisite Lenders shall have the
right, upon five Business Days’ notice to the Borrower, to appoint a successor
Administrative Agent. If neither Requisite Lenders nor the Administrative Agent
have appointed a successor Administrative Agent, Requisite Lenders shall be
deemed to have succeeded to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent; provided that, until
a successor Administrative Agent is so appointed by Requisite Lenders or the
Administrative Agent, any collateral security held by the Administrative Agent
in its role as the Collateral Agent on behalf of the Lenders under any of the
Credit Documents shall continue to be held by the retiring the Collateral Agent
as nominee until such time as a successor the Collateral Agent is appointed.
Upon the acceptance of any appointment as the Administrative Agent hereunder by
a successor Administrative Agent, that successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring or removed Administrative Agent and the retiring or
removed Administrative Agent shall promptly (i) transfer to such successor
Administrative Agent all sums, Securities and other items of Collateral held
under the Collateral Documents, together with all records and other documents
necessary or appropriate in connection with the performance of the duties of the
successor Administrative Agent under the Credit Documents, and (ii) execute and
deliver to such successor Administrative Agent such amendments to financing
statements, and take such other actions, as may be necessary or appropriate in
connection with the assignment to such successor Administrative Agent of the
security interests created under the Collateral Documents, whereupon such
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. Except as provided above, any resignation of HPSIP or its
successor as the Administrative Agent pursuant to this Section 9.7 shall also
constitute the resignation of HPSIP or its successor as the Collateral Agent.
After any retiring Administrative Agent’s resignation hereunder as the
Administrative Agent, the provisions of this Section 9 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was the
Administrative Agent hereunder. Any successor Administrative Agent appointed
pursuant to this Section 9.7 shall, upon its acceptance of such appointment,
become the successor Collateral Agent for all purposes hereunder.

(b) In addition to the foregoing, the Collateral Agent may resign at any time by
giving prior written notice thereof to the Lenders and the Pledgors, and the
Collateral Agent may be removed at any time with or without cause by an
instrument or concurrent instruments in writing delivered to the Pledgors and
the Collateral Agent signed by Requisite Lenders. The Administrative Agent shall
have the right to appoint a financial institution as the Collateral Agent
hereunder, subject to the reasonable satisfaction of the Borrower and the
Requisite Lenders and the Collateral Agent’s resignation shall become effective
on the earliest of (i) thirty (30) days after delivery of the notice of
resignation, (ii) the acceptance of such successor Collateral Agent by the
Borrower and the Requisite Lenders or (iii) such other date, if any, agreed to
by the Requisite Lenders. Upon any such notice of resignation, Requisite Lenders
shall have the right, upon five Business Days’ notice to the Administrative
Agent, to appoint a successor Collateral Agent. Until a successor Collateral
Agent is so appointed by Requisite Lenders or the Administrative

 

102



--------------------------------------------------------------------------------

Agent, any collateral security held by the Collateral Agent on behalf of the
Lenders under any of the Credit Documents shall continue to be held by the
retiring Collateral Agent as nominee until such time as a successor Collateral
Agent is appointed. Upon the acceptance of any appointment as the Collateral
Agent hereunder by a successor Collateral Agent, that successor Collateral Agent
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring or removed Collateral Agent under this
Agreement and the Collateral Documents, and the retiring Collateral Agent under
this Agreement shall promptly (i) transfer to such successor Collateral Agent
all sums, Securities and other items of Collateral held hereunder or under the
Collateral Documents, together with all records and other documents necessary or
appropriate in connection with the performance of the duties of the successor
Collateral Agent under this Agreement and the Collateral Documents, and
(ii) execute and deliver to such successor Collateral Agent or otherwise
authorize the filing of such amendments to financing statements, and take such
other actions, as may be necessary or appropriate in connection with the
assignment to such successor Collateral Agent of the security interests created
under the Collateral Documents, whereupon such retiring or removed Collateral
Agent shall be discharged from its duties and obligations under this Agreement
and the Collateral Documents. After any retiring Collateral Agent’s resignation
hereunder as the Collateral Agent, the provisions of this Agreement and the
Collateral Documents shall inure to its benefit as to any actions taken or
omitted to be taken by it under this Agreement or the Collateral Documents while
it was the Collateral Agent hereunder.

9.8 Collateral Documents and Guaranty.

(a) Agents under Collateral Documents and Guaranty. Each Secured Party hereby
further authorizes the Administrative Agent or the Collateral Agent, as
applicable, on behalf of and for the benefit of Secured Parties, to be the agent
for and representative of Secured Parties with respect to the Guaranty, the
Collateral and the Collateral Documents; provided that neither the
Administrative Agent nor the Collateral Agent shall owe any fiduciary duty, duty
of loyalty, duty of care, duty of disclosure or any other obligation whatsoever
to any holder of Secured Obligations with respect to any Secured Hedging
Agreement or Secured Treasury Services Agreement. Subject to Section 10.5,
without further consent or authorization from any Secured Party, the
Administrative Agent or the Collateral Agent, as applicable may execute any
documents or instruments necessary to (i) in connection with a sale or
disposition of assets permitted by this Agreement, release any Lien encumbering
any item of Collateral that is the subject of such sale or other disposition of
assets or to which Requisite Lenders (or such other Lenders as may be required
to give such consent under Section 10.5) have otherwise consented or
(ii) release any Guarantor from the Guaranty pursuant to Section 7.12 or with
respect to which Requisite Lenders (or such other Lenders as may be required to
give such consent under Section 10.5) have otherwise consented. Each Secured
Party hereby irrevocably appoints and authorizes the Collateral Agent and its
Affiliates and designees to act as the agent of such Secured Party for purposes
of acquiring, holding and enforcing any and all Liens on Collateral granted by
any of the Credit Parties to secure any of the Secured Obligations, together
with such powers and discretion as are reasonably incidental thereto. In this
connection, any co-agents, sub-agents and attorneys-in-fact appointed by the
Collateral Agent pursuant to this Section 9.8 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Collateral Agent, shall be entitled to the benefits of all
provisions of this Section 9.8 and Section 10, as though such co-agents,
sub-agents and attorneys-in-fact were the Collateral Agent under the Credit
Documents as if set forth in full herein with respect thereto.

(b) Right to Realize on Collateral and Enforce Guaranty. Anything contained in
any of the Credit Documents to the contrary notwithstanding, the Borrower, the
Administrative Agent, the Collateral Agent and each Secured Party hereby agree
that (i) no Secured Party shall have any right individually to realize upon any
of the Collateral or to enforce the Guaranty, it being understood and agreed
that all powers, rights and remedies hereunder and under any of the Credit
Documents may be exercised

 

103



--------------------------------------------------------------------------------

solely by the Administrative Agent or the Collateral Agent, as applicable, for
the benefit of the Secured Parties in accordance with the terms hereof and
thereof and all powers, rights and remedies under the Collateral Documents may
be exercised solely by the Collateral Agent for the benefit of the Secured
Parties in accordance with the terms thereof, and (ii) in the event of a
foreclosure or similar enforcement action by the Collateral Agent on any of the
Collateral pursuant to a public or private sale or other disposition (including
pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise of the
Bankruptcy Code), the Collateral Agent (or any Lender, except with respect to a
“credit bid” pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise
of the Bankruptcy Code,) may be the purchaser or licensor of any or all of such
Collateral at any such sale or other disposition and the Collateral Agent, as
agent for and representative of Secured Parties (but not any Lender or the
Lenders in its or their respective individual capacities) shall be entitled,
upon instructions from Requisite Lenders, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such sale or disposition, to use and apply any of the
Obligations as a credit on account of the purchase price for any collateral
payable by the Collateral Agent at such sale or other disposition.

(c) Rights under Secured Hedging Agreements and Secured Treasury Services
Agreements. The Secured Obligations of the Borrower or any of its Subsidiaries
under any Secured Hedge Agreement (after giving effect to all netting
arrangements relating to such Secured Hedge Agreements) shall be secured and
guaranteed pursuant to the Collateral Documents only to the extent that, and for
so long as, the other Obligations are so secured and guaranteed. The Secured
Obligations of the Borrower or any of its Subsidiaries under any Secured
Treasury Services Agreement shall be secured and guaranteed pursuant to the
Collateral Documents only to the extent that, and for so long as, the
Obligations are so secured and guaranteed. No person shall have any voting
rights under any Credit Document solely as a result of the existence of Secured
Obligations owed to it under any such Secured Hedge Agreement or Secured
Treasury Services Agreement. For the avoidance of doubt, no release of
Collateral or Guarantors effected in the manner permitted by this Agreement
shall require the consent of any holder of Secured Obligations under Secured
Hedge Agreements or the Secured Treasury Services Agreements.

(d) Release of Collateral and Guarantees, Termination of Credit Documents.
Notwithstanding anything to the contrary contained herein or any other Credit
Document, when all Obligations have been Paid in Full, all Commitments have
terminated or expired, upon request of the Borrower, the Administrative Agent
shall (without notice to, or vote or consent of, any Lender, or any party to any
Secured Hedging Agreement or Secured Treasury Services Agreement) take such
actions as shall be required to release its security interest in all Collateral,
and to release all Obligations provided for in any Credit Document, whether or
not on the date of such release there may be outstanding Secured Obligations in
respect of Secured Hedging Agreements or Secured Treasury Services Agreements;
provided that the Collateral Agent shall take such actions to effect the release
of Spinco and its Subsidiaries substantially concurrently with the consummation
of the Spin-Off so long as the Spin-Off Transaction Conditions have been
complied with. Any such release of Obligations shall be deemed subject to the
provision that such Obligations shall be reinstated if after such release any
portion of any payment in respect of the Obligations guaranteed thereby shall be
rescinded or must otherwise be restored or returned upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, the Borrower or any
Guarantor or any substantial part of its property, or otherwise, all as though
such payment had not been made.

(e) [reserved.]

(f) The Collateral Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Collateral Agent’s Lien thereon, or any certificate prepared
by any Credit Party in connection therewith, nor shall the Collateral Agent be
responsible or liable to the Lenders for any failure to monitor or maintain any
portion of the Collateral.

 

104



--------------------------------------------------------------------------------

9.9 Administrative Agent May File Bankruptcy Disclosure and Proofs of Claim. In
case of the pendency of any proceeding under any Debtor Relief Laws relative to
any Credit Party, the Administrative Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered (but
not obligated) by intervention in such proceeding or otherwise:

(a) to file a verified statement pursuant to rule 2019 of the Federal Rules of
Bankruptcy Procedure that, in its sole opinion, complies with such rule’s
disclosure requirements for entities representing more than one creditor;

(b) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Secured Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its respective agents
and counsel and all other amounts due to the Administrative Agent under Sections
2.10 and 10.3 allowed in such judicial proceeding); and

(c) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.19, 10.2 and 10.3. To the extent that the
payment of any such compensation, expenses, disbursements and advances of the
Administrative Agent, its agents and counsel, and any other amounts due to the
Administrative Agent under Sections 2.19, 10.2 and 10.3 out of the estate in any
such proceeding, shall be denied for any reason, payment of the same shall be
secured by a Lien on, and shall be paid out of, any and all distributions,
dividends, money, securities and other properties that the Lenders may be
entitled to receive in such proceeding whether in liquidation or under any plan
of reorganization or arrangement or otherwise.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

9.10 Credit Bidding. The Secured Parties hereby irrevocably authorize the
Administrative Agent, at the direction of the Requisite Lenders, to credit bid
all or any portion of the Secured Obligations (including by accepting some or
all of the Collateral in satisfaction of some or all of the Secured Obligations
pursuant to a deed in lieu of foreclosure or otherwise) and in such manner
purchase (either directly or through one or more acquisition vehicles) all or
any portion of the Collateral (a) at any sale thereof conducted under the
provisions of the Bankruptcy Code, including under Sections 363, 1123 or 1129 of
the Bankruptcy Code, or any similar laws in any other jurisdictions to which a
Credit Party is subject, or (b) at any other sale, foreclosure or acceptance of
collateral in lieu of debt conducted by (or with

 

105



--------------------------------------------------------------------------------

the consent or at the direction of) the Administrative Agent (whether by
judicial action or otherwise) in accordance with any applicable law. In
connection with any such credit bid and purchase, the Secured Obligations owed
to the Secured Parties shall be entitled to be, and shall be, credit bid by the
Administrative Agent at the direction of the Requisite Lenders on a ratable
basis (with Secured Obligations with respect to contingent or unliquidated
claims receiving contingent interests in the acquired assets on a ratable basis
that shall vest upon the liquidation of such claims in an amount proportional to
the liquidated portion of the contingent claim amount used in allocating the
contingent interests) for the asset or assets so purchased (or for the equity
interests or debt instruments of the acquisition vehicle or vehicles that are
issued in connection with such purchase). In connection with any such bid
(i) the Administrative Agent shall be authorized to form one or more acquisition
vehicles and to assign any successful credit bid to such acquisition vehicle or
vehicles (ii) each of the Secured Parties’ ratable interests in the Secured
Obligations which were credit bid shall be deemed without any further action
under this Agreement to be assigned to such vehicle or vehicles for the purpose
of closing such sale, (iii) the Administrative Agent shall be authorized to
adopt documents providing for the governance of the acquisition vehicle or
vehicles (provided that any actions by the Administrative Agent with respect to
such acquisition vehicle or vehicles, including any disposition of the assets or
equity interests thereof, shall be governed, directly or indirectly, by, and the
governing documents shall provide for, control by the vote of the Requisite
Lenders or their permitted assignees under the terms of this Agreement or the
governing documents of the applicable acquisition vehicle or vehicles, as the
case may be, irrespective of the termination of this Agreement and without
giving effect to the limitations on actions by the Requisite Lenders contained
in Section 9.2 of this Agreement), (iv) the Administrative Agent on behalf of
such acquisition vehicle or vehicles shall be authorized to issue to each of the
Secured Parties, ratably on account of the relevant Secured Obligations which
were credit bid, interests, whether as equity, partnership, limited partnership
interests or membership interests, in any such acquisition vehicle and/or debt
instruments issued by such acquisition vehicle, all without the need for any
Secured Party or acquisition vehicle to take any further action and (v) to the
extent that Secured Obligations that are assigned to an acquisition vehicle are
not used to acquire Collateral for any reason (as a result of another bid being
higher or better, because the amount of Secured Obligations assigned to the
acquisition vehicle exceeds the amount of Secured Obligations credit bid by the
acquisition vehicle or otherwise), such Secured Obligations shall automatically
be reassigned to the Secured Parties pro rata and the equity interests and/or
debt instruments issued by any acquisition vehicle on account of such
Obligations shall automatically be cancelled, without the need for any Secured
Party or any acquisition vehicle to take any further action. Notwithstanding
that the ratable portion of the Obligations of each Secured Party are deemed
assigned to the acquisition vehicle or vehicles as set forth in clause
(ii) above, each Secured Party shall execute such documents and provide such
information regarding the Secured Party (and/or any designee of the Secured
Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.

SECTION 10. MISCELLANEOUS

10.1 Notices.

(a) Notices Generally. Unless otherwise specifically provided herein, any notice
or other communication herein required or permitted to be given to a Credit
Party or the Agents shall be sent, in writing, or by any telecommunication
device capable of creating a written record (including electronic mail), and
addressed to such Person at its address as set forth on Appendix B or in the
other relevant Credit Document or at such other address as shall be notified in
writing (x) in the case of the Borrower, the Administrative Agent or the
Collateral Agent, to the other parties, (y) in the case of any Lender, to the
Administrative Agent and (z) in the case of all other parties, to the Borrower
and the Administrative Agent.

 

106



--------------------------------------------------------------------------------

(b) Effectiveness of Notice. All notices, demands, requests, consents and other
communications described in clause (a) above shall be effective (i) if delivered
by hand, including any overnight courier service, upon personal delivery,
(ii) if delivered by mail, when deposited in the mails, (iii) if delivered by
posting to a Platform, an Internet website or a similar telecommunication device
requiring that a user have prior access to such Platform, website or other
device (to the extent permitted by Section 9.10 to be delivered thereunder),
when such notice, demand, request, consent and other communication shall have
been made generally available on such Platform, Internet website or similar
device to the class of Person being notified (regardless of whether any such
Person must accomplish, and whether or not any such Person shall have
accomplished, any action prior to obtaining access to such items, including
registration, disclosure of contact information, compliance with a standard user
agreement or undertaking a duty of confidentiality) and such Person has been
notified that such communication has been posted to such Platform and (iv) if
delivered by electronic mail or any other telecommunications device, when
transmitted to an electronic mail address (or by another means of electronic
delivery) as provided in clause (a) above; provided that notices and
communications to any Agent shall not be effective until received by such Agent
and all notices from or to a Credit Party shall be sent through the applicable
Agent.

(c) Use of Platform. Notwithstanding clauses (a) and (b) above (unless the
Administrative Agent requests that the provisions of clauses (a) and (b) above
be followed) and any other provision in this Agreement or any other Credit
Document providing for the delivery of any Communication by any other means, the
Credit Parties shall deliver all Communications to the Administrative Agent by
properly transmitting such Communications in an electronic/soft medium in a
format acceptable to the Administrative Agent to such electronic mail address
(or similar means of electronic delivery) as the Administrative Agent may notify
the Borrower. Nothing in this clause (c) shall prejudice the right of the
Administrative Agent or any of the Lenders to deliver any Communication to any
Credit Party in any manner authorized in this Agreement or to request that the
Borrower effects delivery in such manner.

10.2 Expenses. The Borrower agrees to pay promptly (a) all the reasonable and
documented out-of-pocket costs and expenses incurred in connection with the
negotiation, preparation and execution of the Credit Documents and any consents,
amendments, waivers or other modifications thereto; (b) all the costs of
furnishing all opinions by counsel for the Borrower and the other Credit
Parties; (c) the reasonable fees, expenses and disbursements of one primary
counsel to the Agents in connection with the negotiation, preparation, delivery,
execution and administration of the Credit Documents and any consents,
amendments, waivers or other modifications thereto and any other documents or
matters requested by the Borrower; (d) all the reasonable expenses of creating,
perfecting, recording, maintaining and preserving Liens in favor of the
Collateral Agent, for the benefit of Secured Parties, including filing and
recording fees, expenses and taxes, stamp or documentary taxes, search fees,
title insurance premiums and reasonable fees, expenses and disbursements of
counsel to each Agent and of counsel providing any opinions that any Agent, the
Requisite Lenders may request in respect of the Collateral or the Liens created
pursuant to the Collateral Documents; (e) all the reasonable fees, expenses and
disbursements of any auditors, accountants, consultants or appraisers; (f) all
the actual costs and reasonable expenses (including the reasonable fees,
expenses and disbursements of any appraisers, consultants, advisors and agents
employed or retained by the Collateral Agent and its counsel) in connection with
the custody or preservation of any of the Collateral; (g) all other reasonable
costs and expenses incurred by each Agent in connection with the syndication of
the Loans and Commitments and the transactions contemplated by the Credit
Documents and any consents, amendments, waivers or other modifications thereto
and (h) after the occurrence and during the continuance of an Event of Default,
all costs and expenses, including reasonable and documented out-of-pocket
attorneys’ fees and costs of settlement, incurred by any Agent and the Lenders
in enforcing any Secured Obligations of or in collecting any payments due from
any Credit Party hereunder or under the other Credit

 

107



--------------------------------------------------------------------------------

Documents by reason of such Default or Event of Default (including in connection
with the sale, lease or license of, collection from, or other realization upon
any of the Collateral or the enforcement of the Guaranty) or in connection with
any refinancing or restructuring of the credit arrangements provided hereunder
in the nature of a “work out” or pursuant to any insolvency or bankruptcy cases
or proceedings.

10.3 Indemnity.

(a) In addition to the payment of expenses pursuant to Section 10.2, whether or
not the transactions contemplated hereby shall be consummated, each Credit Party
agrees to defend (subject to Indemnitees’ selection of counsel), indemnify, pay
and hold harmless, each Agent and each Lender and their Affiliates and each of
their respective officers, partners, members, directors, trustees, advisors,
employees, shareholders, attorneys, controlling persons, agents, sub-agents and
each of their respective heirs, successors and assigns (each, an “Indemnitee”),
from and against any and all Indemnified Liabilities; provided that no Credit
Party shall have any obligation to any Indemnitee hereunder with respect to
(i) any Indemnified Liabilities to the extent such Indemnified Liabilities arise
from the gross negligence, bad faith or willful misconduct of such Indemnitee,
in each case, as determined by a final, non-appealable judgment of a court of
competent jurisdiction, (ii) arising from a material breach of the obligations
of such Indemnitee or any of its Affiliates under the Credit Documents as
determined by a final, non-appealable judgment of a court of competent
jurisdiction, (iii) claims brought by an Indemnitee solely against another
Indemnitee and not arising out of any act or omission of any Credit Party or any
of their respective Affiliates other than claims against any Agent (or any of
their respective Affiliates) in fulfilling their respective roles as Agent or
any similar role in respect of the Loans, (iv) any settlement entered into by
such Indemnitee without the Borrower’s written consent (such consent not to be
unreasonably withheld, conditioned or delayed) or (v) any claims for Taxes,
other than Taxes arising from any non-Tax claims. To the extent that the
undertakings to defend, indemnify, pay and hold harmless set forth in this
Section 10.3 may be unenforceable in whole or in part because they are violative
of any law or public policy, the applicable Credit Party shall contribute the
maximum portion that it is permitted to pay and satisfy under applicable law to
the payment and satisfaction of all Indemnified Liabilities incurred by
Indemnitees or any of them. Paragraph (a) of this Section 10.3 shall not apply
with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

(b) To the extent permitted by applicable law, no Credit Party shall assert, and
each Credit Party hereby waives, any claim against each Lender, each Agent and
their respective Affiliates, directors, employees, attorneys, agents or
sub-agents, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) (whether or not the
claim therefor is based on contract, tort or duty imposed by any applicable
legal requirement) arising out of, in connection with, as a result of, or in any
way related to, this Agreement or any Credit Document or any agreement or
instrument contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof or any act or omission or event occurring in connection therewith, and
the Borrower hereby waives, releases and agrees not to sue upon any such claim
or any such damages, whether or not accrued and whether or not known or
suspected to exist in its favor.

(c) Each Credit Party also agrees that no Lender, Agent nor their respective
Affiliates, directors, employees, attorneys, agents or sub-agents will have any
liability to any Credit Party or any person asserting claims on behalf of or in
right of any Credit Party or any other person in connection with or as a result
of this Agreement or any Credit Document or any agreement or instrument
contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof or any act or omission or event occurring in connection therewith, in
each case, except in the case of any Credit Party to the extent that any losses,
claims, damages, liabilities or expenses incurred by such Credit Party or its
affiliates, shareholders, partners or other equity holders

 

108



--------------------------------------------------------------------------------

have been found by a final, non-appealable judgment of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
such Lender, Agent or their respective Affiliates, directors, employees,
attorneys, agents or sub-agents in performing its obligations under this
Agreement or any Credit Document or any agreement or instrument contemplated
hereby or thereby or referred to herein or therein; provided that in no event
will such Lender, Agent or their respective Affiliates, directors, employees,
attorneys, agents or sub-agents have any liability for any indirect,
consequential, special or punitive damages in connection with or as a result of
such Lender’s, Agent’s or their respective Affiliates’, directors’, employees’,
attorneys’, agents’ or sub-agents’ activities related to this Agreement or any
Credit Document or any agreement or instrument contemplated hereby or thereby or
referred to herein or therein.

10.4 Set-Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, each Lender is
hereby authorized by each Credit Party at any time or from time to time subject
to the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed), without notice to any Credit Party or to any other Person
(other than the Administrative Agent), any such notice being hereby expressly
waived, to set off and to appropriate and to apply any and all deposits (general
or special, including Indebtedness evidenced by certificates of deposit, whether
matured or unmatured, but not including trust accounts) and any other
Indebtedness at any time held or owing by such Lender to or for the credit or
the account of any Credit Party against and on account of the obligations and
liabilities of any Credit Party to such Lender hereunder and under the other
Credit Documents, including all claims of any nature or description arising out
of or connected hereto or with any other Credit Document, irrespective of
whether or not such Lender shall have made any demand hereunder. The rights of
each Lender and its Affiliates under this Section 10.4 are in addition to other
rights and remedies (including other rights of set-off) that such Lender or its
Affiliates may have.

10.5 Amendments and Waivers.

(a) Requisite Lenders’ Consent. Subject to the additional requirements of
Sections 10.5(b) and 10.5(c), no amendment, modification, termination or waiver
of any provision of the Credit Documents, or consent to any departure by any
Credit Party therefrom, shall in any event be effective without the concurrence
of Requisite Lenders, provided that, any amendment, modification, termination or
waiver of any provision of the Closing Payments Letter and the Agent Fee Letter,
or consent to any departure by any Credit Party therefrom, shall, in each case,
only require the concurrence of the respective parties thereto.

(b) Affected Lenders’ Consent. Without the consent of each Lender that would be
directly affected thereby, no amendment, modification, termination, or consent
shall be effective if the effect thereof would:

(i) extend the scheduled final maturity of any Loan or Note of such Lender;

(ii) extend or increase any Commitment of such Lender;

(iii) waive, reduce or postpone any scheduled repayment (but not prepayment)
owed to such Lender;

(iv) reduce the rate of interest on any Loan (other than any waiver of any
increase in the interest rate applicable to any Loan pursuant to Section 2.7) of
such Lender;

(v) extend the date on which any interest is payable to such Lender;

(vi) reduce the principal amount of any Loan of such Lender;

 

109



--------------------------------------------------------------------------------

(vii) amend, modify, terminate or waive any provision of this Section 10.5(b) or
any other provision of this Agreement that expressly provides that the consent
of all Lenders is required;

(viii) amend Section 8.2 or the definition of “Requisite Lenders” or the
relevant substance of any other provision in the Agreement referencing the pro
rata share of a Lender (including the definition of “Pro Rata Share”);

(ix) release all or substantially all of the Collateral or all or substantially
all of the Guarantors from the Guaranty except as expressly provided in the
Credit Documents and except in connection with a “credit bid” undertaken by the
Collateral Agent at the direction of the Requisite Lenders pursuant to
Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code or
other sale or disposition of assets in connection with an enforcement action
with respect to the Collateral permitted pursuant to the Credit Documents (in
which case only the consent of the Requisite Lenders will be needed for such
release); or

(x) consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under any Credit Document;

provided that, for the avoidance of doubt, all Lenders shall be deemed directly
affected thereby with respect to any amendment described in clauses (vii),
(viii), (ix) and (x).

(c) Other Consents. No amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by any Credit
Party therefrom, shall:

(i) amend, modify or waive this Agreement or the Security Agreement so as to
alter the ratable treatment of Obligations arising under the Credit Documents
and Secured Obligations arising under Hedging Agreements or the definition of
“Hedge Bank”, “Hedging Agreement,”, “Secured Hedge Agreement”, “Treasury
Services Agreement”, “Secured Treasury Services Agreement”, “Treasury Services
Provider”, “Obligations,” or “Secured Obligations” (as defined therein or in any
applicable Collateral Document) in each case in a manner adverse to any Hedge
Bank with Secured Obligations then outstanding without the consent of any such
Hedge Bank or Treasury Services Provider; or

(ii) amend, modify, terminate or waive any provision of the Credit Documents as
the same applies to any Agent, or any other provision hereof as the same applies
to the rights or obligations of any Agent, in each case without the consent of
such Agent, as applicable.

(d) Execution of Amendments, Etc. The Administrative Agent may, but shall have
no obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 10.5 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Credit Party, on such Credit Party.

(e) Corrections. Notwithstanding anything to the contrary contained in this
Section 10.5, the Administrative Agent and the Borrower may amend or modify this
Agreement and any other Credit Document to (i) grant a new Lien for the benefit
of the Secured Parties, extend an existing Lien over additional assets or
property for the benefit of the Secured Parties or join additional Persons as
Credit

 

110



--------------------------------------------------------------------------------

Parties, and (ii) if the Administrative Agent and the Borrower shall have
jointly identified an obvious error or any error or omission of a technical or
immaterial nature, in each case, in any provision of the Credit Documents, then
Administrative Agent and the Borrower shall be permitted to amend such provision
and such amendment shall become effective without any further action or consent
of any other party to any Credit Document if the same is not objected to by the
Requisite Lenders within five (5) Business Days following receipt of notice
thereof.

10.6 Successors and Assigns; Participations.

(a) Generally. This Agreement shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and the successors and assigns of the Lenders. No Credit Party’s rights
or obligations hereunder nor any interest therein may be assigned or delegated
by any Credit Party without the prior consent of all Lenders. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, Affiliates of
each of the Agents and the Lenders and other Indemnitees) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) Register. The Borrower, the Administrative Agent and the Lenders shall deem
and treat the Persons listed as Lenders in the Register as the holders and
owners of the corresponding Commitments and Loans listed therein for all
purposes hereof, and no assignment or transfer of any such Commitment or Loan
shall be effective, in each case, unless and until recorded in the Register
following receipt of a fully executed Assignment Agreement effecting the
assignment or transfer thereof, together with the required forms and
certificates regarding Tax matters and any fees payable in connection with such
assignment, in each case, as provided in Section 10.6(d). Each assignment shall
be recorded in the Register promptly following receipt by the Administrative
Agent of the fully executed Assignment Agreement and all other necessary
documents and approvals, prompt notice thereof shall be provided to the Borrower
and a copy of such Assignment Agreement shall be maintained, as applicable. The
date of such recordation of a transfer shall be referred to herein as the
“Assignment Effective Date.” Any request, authority or consent of any Person
who, at the time of making such request or giving such authority or consent, is
listed in the Register as a Lender shall be conclusive and binding on any
subsequent holder, assignee or transferee of the corresponding Commitments or
Loans.

(c) Right to Assign. Each Lender shall have the right at any time to sell,
assign or

transfer all or a portion of its rights and obligations under this Agreement,
including all or a portion of its Commitment or Loans owing to it or other
Obligations (provided that each assignment shall be of a uniform, and not
varying, percentage of all rights and obligations under and in respect of any
applicable Loan and any related Commitments) to (A) any Person meeting the
criteria of clauses (i), (ii) and (iii) of the definition of the term “Eligible
Assignee” upon the giving of notice to the Borrower and the Administrative Agent
and (B) to any Person meeting the criteria of clause (iv) of the definition of
the term “Eligible Assignee” and consented to by each of the Borrower and the
Administrative Agent (each such consent not to be (x) unreasonably withheld,
delayed or conditioned and (y) in the case of the Borrower, not required at any
time an Event of Default shall have occurred and be continuing); provided that
the Borrower shall be deemed to consent to such assignment unless it shall
object thereto by written notice to the Administrative Agent within ten
(10) Business Days after receiving notice thereof. Any assignment in violation
of this Section 10.6(c) shall be null and void.

(d) Mechanics. Assignments and assumptions of Loans and Commitments by the
Lenders shall be effected by manual execution and delivery to the Administrative
Agent of an Assignment Agreement. Assignments made pursuant to the foregoing
provision shall be effective as of the Assignment Effective Date. In connection
with all assignments there shall be delivered to the Administrative Agent and

 

111



--------------------------------------------------------------------------------

Borrower such forms, certificates or other evidence, if any, with respect to
United States federal income Tax withholding matters as the assignee under such
Assignment Agreement may be required to deliver pursuant to Section 2.17(f),
together with payment to the Administrative Agent of a registration and
processing fee of $3,500 (except that no such registration and processing fee
shall be payable in the case of an assignee which is already a Lender or is an
Affiliate or Related Fund of a Lender or a Person under common management with a
Lender) by the assignee or assignor.

(e) Representations and Warranties of Assignee. Each Lender, upon execution and
delivery hereof or upon succeeding to an interest in the Commitments and Loans,
as the case may be, represents and warrants as of the Closing Date or as of the
Assignment Effective Date that (i) it is an Eligible Assignee; (ii) it has
experience and expertise in the making of or investing in commitments or loans
such as the applicable Commitments or Loans, as the case may be; and (iii) it
will make or invest in, as the case may be, its Commitments or Loans for its own
account in the ordinary course and without a view to distribution of such
Commitments or Loans within the meaning of the Securities Act or the Exchange
Act or other federal securities laws (it being understood that, subject to the
provisions of this Section 10.6, the disposition of such Commitments or Loans or
any interests therein shall at all times remain within its exclusive control).

(f) Effect of Assignment. Subject to the terms and conditions of this
Section 10.6, as of the Assignment Effective Date (i) the assignee thereunder
shall have the rights and obligations of a “Lender” hereunder to the extent of
its interest in the Loans and Commitments as reflected in the Register and shall
thereafter be a party hereto and a “Lender” for all purposes hereof; (ii) the
assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned to the assignee, relinquish its rights (other than
any rights which survive the termination hereof under Section 10.8) and be
released from its obligations hereunder (and, in the case of an assignment
covering all or the remaining portion of an assigning Lender’s rights and
obligations hereunder, such Lender shall cease to be a party hereto on the
Assignment Effective Date; provided that anything contained in any of the Credit
Documents to the contrary notwithstanding, such assigning Lender shall continue
to be entitled to the benefit of all indemnities hereunder as specified herein
with respect to matters arising out of the prior involvement of such assigning
Lender as a Lender hereunder); (iii) the Commitments shall be modified to
reflect any Commitment of such assignee; and (iv) if any such assignment occurs
after the issuance of any Note hereunder, the assigning Lender shall, upon the
effectiveness of such assignment or as promptly thereafter as practicable,
surrender its applicable Notes to the Administrative Agent for cancellation, and
thereupon the Borrower shall issue and deliver new Notes, if so requested by the
assignee and/or assigning Lender, to such assignee and/or to such assigning
Lender, with appropriate insertions, to reflect the new outstanding Loans of the
assignee and/or the assigning Lender.

(g) Participations.

(i) Each Lender shall have the right at any time to sell one or more
participations to any Person (other than the Borrower, any of its Subsidiaries
or any of its Affiliates) in all or any part of its Commitments, Loans or in any
other Obligation. Each Lender that sells a participation pursuant to this
Section 10.6(g) shall, acting solely for U.S. federal income tax purposes as a
non-fiduciary agent of the Borrower, maintain a register on which it records the
name and address of each participant and the principal amounts (and stated
interest) of each participant’s participation interest with respect to any Loan
or other obligations under the Credit Documents (each, a “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any participant or any information relating to a participant’s interest in any
Commitments, Loans or its other obligations under this Agreement) except to the
extent that the relevant parties, acting reasonably and in good faith, determine
that such disclosure is necessary to establish that such Commitment, Loan or
other

 

112



--------------------------------------------------------------------------------

obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations and Section 1.163-5(b) of the United States Proposed
Treasury Regulations. Unless otherwise required by the applicable Law, any
disclosure required by the foregoing sentence shall be made by the relevant
Lender directly and solely to the Internal Revenue Service. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of a participation with respect to such Loan for all purposes under
this Agreement, notwithstanding any notice to the contrary.

(ii) The holder of any such participation, other than an Affiliate of the Lender
granting such participation, shall not be entitled to require such Lender to
take or omit to take any action hereunder except with respect to any amendment,
modification or waiver that would (A) extend the final scheduled maturity of any
Loan or Note in which such participant is participating, or reduce the rate or
extend the time of payment of interest or fees thereon (except in connection
with a waiver of applicability of any post-default increase in interest rates)
or reduce the principal amount thereof, or increase the amount of the
participant’s participation over the amount thereof then in effect (it being
understood that a waiver of any Default or Event of Default or of a mandatory
reduction in the Commitment shall not constitute a change in the terms of such
participation, and that an increase in any Commitment or Loan shall be permitted
without the consent of any participant if the participant’s participation is not
increased as a result thereof), (B) consent to the assignment or transfer by any
Credit Party of any of its rights and obligations under this Agreement or
(C) release all or substantially all of the Collateral under the Collateral
Documents or all or substantially all of the Guarantors from the Guaranty (in
each case, except as expressly provided in the Credit Documents) supporting the
Loans hereunder in which such participant is participating.

(iii) The Borrower agrees that each participant shall be entitled to the
benefits of Sections 2.15(c), 2.16 and 2.17 (subject to the requirements and
limitations therein, including the requirements under Section 2.17(f) (it being
understood that the documentation required under Section 2.17(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (c) of
this Section 10.6; provided that (x) a participant shall not be entitled to
receive any greater payment under Section 2.16 or 2.17 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such participant, except to the extent such entitlement to receive a
greater payment results from a change in applicable law that occurs after the
participant acquired the applicable participation. To the extent permitted by
law, each participant also shall be entitled to the benefits of Section 10.4 as
though it were a Lender, provided that such participant agrees to be subject to
Section 2.14 as though it were a Lender.

(h) Certain Other Assignments and Participations. In addition to any other
assignment or participation permitted pursuant to this Section 10.6 any Lender
may assign, pledge and/or grant a security interest in all or any portion of its
Loans, the other Obligations owed by or to such Lender, and its Notes, if any,
to secure obligations of such Lender including any Federal Reserve Bank as
collateral security pursuant to Regulation A of the Board of Governors and any
operating circular issued by such Federal Reserve Bank; provided that (i) no
Lender, as between the Borrower and such Lender, shall be relieved of any of its
obligations hereunder as a result of any such assignment and pledge, and (ii) in
no event shall the applicable Federal Reserve Bank, pledgee or trustee, be
considered to be a “Lender” or be entitled to require the assigning Lender to
take or omit to take any action hereunder.

10.7 Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

 

113



--------------------------------------------------------------------------------

10.8 Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of the Loans. Notwithstanding
anything herein or implied by law to the contrary, the agreements of each Credit
Party set forth in Sections 2.15(c), 2.16, 2.17, 10.2, 10.3 and 10.4 and the
agreements of the Lenders set forth in Sections 2.14, 9.3(b) and 9.6 shall
survive the payment of the Loans and the termination hereof.

10.9 No Waiver; Remedies Cumulative. No failure or delay on the part of any
Agent or any Lender in the exercise of any power, right or privilege hereunder
or under any other Credit Document shall impair such power, right or privilege
or be construed to be a waiver of any default or acquiescence therein, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other power, right or privilege. The
rights, powers and remedies given to each Agent and each Lender hereby are
cumulative and shall be in addition to and independent of all rights, powers and
remedies existing by virtue of any statute or rule of law or in any of the other
Credit Documents or any of the Hedging Agreements. Any forbearance or failure to
exercise, and any delay in exercising, any right, power or remedy hereunder
shall not impair any such right, power or remedy or be construed to be a waiver
thereof, nor shall it preclude the further exercise of any such right, power or
remedy.

10.10 Marshalling; Payments Set Aside. Neither any Agent nor any Lender shall be
under any obligation to marshal any assets in favor of any Credit Party or any
other Person or against or in payment of any or all of the Secured Obligations.
To the extent that any Credit Party makes a payment or payments to the
Administrative Agent or the Lenders (or to the Administrative Agent, on behalf
of the Lenders), or any Agent or Lender enforces any security interests or
exercises any right of set-off, and such payment or payments or the proceeds of
such enforcement or set-off or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, any
other state or federal law, common law or any equitable cause, then, to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor or related thereto,
shall be revived and continued in full force and effect as if such payment or
payments had not been made or such enforcement or set-off had not occurred.

10.11 Severability. In case any provision in or obligation hereunder or under
any other Credit Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

10.12 Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of the Lenders hereunder are several and no Lender shall be
responsible for the obligations or Commitment of any other Lender hereunder.
Nothing contained herein or in any other Credit Document, and no action taken by
the Lenders pursuant hereto or thereto, shall be deemed to constitute the
Lenders as a partnership, an association, a joint venture or any other kind of
entity. The amounts payable at any time hereunder to each Lender shall be a
separate and independent debt, and each Lender shall be entitled to protect and
enforce its rights arising out hereof and it shall not be necessary for any
other Lender to be joined as an additional party in any proceeding for such
purpose.

10.13 Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.

 

114



--------------------------------------------------------------------------------

10.14 APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER (INCLUDING ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO
POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY
LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

10.15 CONSENT TO JURISDICTION. SUBJECT TO CLAUSE (E) OF THE FOLLOWING SENTENCE,
ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR RELATING
HERETO OR ANY OTHER CREDIT DOCUMENTS, OR ANY OF THE OBLIGATIONS, SHALL BE
BROUGHT IN ANY FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN THE
BOROUGH OF MANHATTAN OR, IF THAT COURT DOES NOT HAVE SUBJECT MATTER
JURISDICTION, IN ANY STATE COURT LOCATED IN THE CITY AND COUNTY OF NEW YORK. BY
EXECUTING AND DELIVERING THIS AGREEMENT, EACH CREDIT PARTY, FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND
UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS (OTHER THAN
WITH RESPECT TO ACTIONS BY ANY AGENT IN RESPECT OF RIGHTS UNDER ANY SECURITY
AGREEMENT GOVERNED BY A LAWS OTHER THAN THE LAWS OF THE STATE OF NEW YORK OR
WITH RESPECT TO ANY COLLATERAL SUBJECT THERETO); (B) WAIVES ANY DEFENSE OF FORUM
NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN
ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE
WITH SECTION 10.1; (D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS
SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE CREDIT PARTY IN
ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND
BINDING SERVICE IN EVERY RESPECT; AND (E) AGREES THAT THE AGENTS AND LENDERS
RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
BRING PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE COURTS OF ANY OTHER
JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY COLLATERAL
DOCUMENT OR THE ENFORCEMENT OF ANY JUDGMENT.

10.16 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE
ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN

 

115



--------------------------------------------------------------------------------

BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 10.16 AND
EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF
THE OTHER CREDIT DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO
THE LOANS MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

10.17 Confidentiality. Each Agent and each Lender shall hold all Non-Public
Information regarding the Borrower and its respective Subsidiaries, Affiliates
and their businesses identified as such by the Borrower and obtained by such
Agent or such Lender pursuant to the requirements of the Credit Documents in
accordance with such Agent’s and such Lender’s customary procedures for handling
confidential information of such nature, it being understood and agreed by the
Borrower that, in any event, the Administrative Agent may disclose such
information to the Lenders and each Agent and each Lender and each Agent may
make (i) disclosures of such information to Affiliates of such Lender or Agent
and to their respective officers, directors, partners, members, employees, legal
counsel, independent auditors, leverage facility providers and other advisors,
experts or agents who need to know such information and on a confidential basis
(and to other Persons authorized by a Lender or Agent to organize, present or
disseminate such information in connection with disclosures otherwise made in
accordance with this Section 10.17), (ii) disclosures of such information
reasonably required by any potential or prospective assignee, transferee or
participant in connection with the contemplated assignment, transfer or
participation of any Loans or any participations therein or by any direct or
indirect contractual counterparties (or the professional advisors thereto) to
any swap or derivative transaction relating to the Borrower and its obligations
(provided that such assignees, transferees, participants, counterparties and
advisors are advised of and agree to be bound by either the provisions of this
Section 10.17 or other provisions at least as restrictive as this
Section 10.17), (iii) disclosure to any rating agency when required by it,
provided that, prior to any disclosure, such rating agency shall undertake in
writing to preserve the confidentiality of any confidential information relating
to Credit Parties received by it from any Agent or any Lender, (iv) disclosure
on a confidential basis to the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
Loans, (v) disclosures in connection with the exercise of any remedies hereunder
or under any other Credit Document, (vi) disclosures made pursuant to the order
of any court or administrative agency or in any pending legal or administrative
proceeding, or otherwise as required by applicable law or compulsory legal
process (in which case such Person agrees to inform the Borrower promptly
thereof to the extent not prohibited by law) and (vii) disclosures made upon the
request or demand of any regulatory or quasi-regulatory authority purporting to
have jurisdiction over such Person or any of its Affiliates (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners). In addition, each Agent and each Lender may disclose the
existence of this Agreement and the information about this Agreement to market
data collectors, similar services providers to the lending industry, and service
providers to the Agents and the Lenders in connection with the administration
and management of this Agreement and the other Credit Documents. Notwithstanding
anything to the contrary herein, any Agent or Lender may place promotional
materials on the Internet or World Wide Web in the form of a “tombstone” or
otherwise describing the name and logo of the Borrower and its Subsidiaries (or
any of them), and the amount, type and closing date of the Related Transactions.

10.18 Effectiveness; Counterparts. This Agreement shall become effective upon
the execution of a counterpart hereof by each of the parties hereto and receipt
by the Borrower and the Administrative Agent of notification of such execution
and authorization of delivery thereof. This Agreement may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed an original, but all such counterparts together shall constitute but one
and the same instrument. Delivery of an executed counterpart of a signature page
of this Agreement by facsimile or in electronic format (i.e., “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

116



--------------------------------------------------------------------------------

10.19 PATRIOT Act. Each Lender and the Administrative Agent (for itself and not
on behalf of any Lender) hereby notifies each Credit Party that pursuant to the
requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies each Credit Party, which information includes the
name and address of each Credit Party and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify such Credit Party
in accordance with the PATRIOT Act.

10.20 Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment Agreement shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

10.21 No Fiduciary Duty. Each Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Credit Parties, their
stockholders and/or their affiliates. Each Credit Party agrees that nothing in
the Credit Documents or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between any
Lender, on the one hand, and such Credit Party, its stockholders or its
affiliates, on the other. The Credit Parties acknowledge and agree that (i) the
transactions contemplated by the Credit Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Credit Parties, on
the other, and (ii) in connection therewith and with the process leading
thereto, (x) no Lender has assumed an advisory or fiduciary responsibility in
favor of any Credit Party, its stockholders or its affiliates with respect to
the transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise any Credit Party, its
stockholders or its Affiliates on other matters) or any other obligation to any
Credit Party except the obligations expressly set forth in the Credit Documents
and (y) each Lender is acting solely as principal and not as the agent or
fiduciary of any Credit Party, its management, stockholders, creditors or any
other Person. Each Credit Party acknowledges and agrees that it has consulted
its own legal and financial advisors to the extent it deemed appropriate and
that it is responsible for making its own independent judgment with respect to
such transactions and the process leading thereto. Each Credit Party agrees that
it will not claim that any Lender has rendered advisory services of any nature
or respect, or owes a fiduciary or similar duty to such Credit Party, in
connection with such transaction or the process leading thereto.

10.22. Permitted Holdco Transaction. Effective immediately upon and at all times
following the date of effectiveness of any Permitted Holdco Transaction:
(i) except as expressly set forth herein to the contrary, the parties hereto
shall hereby agree that all references to “Borrower” herein and in the other
Credit Documents shall be deemed to refer to “Holdco”; and Holdco shall, and
shall cause its Subsidiaries to, comply with the requirements of Section 5.10
(including with respect to the Equity Interests of the Borrower (prior to giving
effect to the Permitted Holdco Transaction) and any other Subsidiary of Holdco).

 

117



--------------------------------------------------------------------------------

10.23 Intercreditor Agreement. Each of the Lenders hereby acknowledges that it
has received and reviewed the Intercreditor Agreement and agrees to be bound by
the terms thereof. Each Lender (and each Person that becomes a Lender under this
Agreement) hereby authorizes and directs the Collateral Agent to enter into the
Intercreditor Agreement on behalf of such Lender and agrees the Collateral Agent
may take such actions on its behalf as is contemplated by the terms of the
Intercreditor Agreement. In addition, each Lender and Agent acknowledge and
agree that in the event of a conflict with respect to the Collateral, the
provisions of the Intercreditor Agreement shall control. Each Lender further
understands, acknowledges and agrees that the provisions setting forth the
priorities as between the Secured Parties hereunder and the Secured Parties (as
defined in the ABL Credit Agreement) are set forth in the Intercreditor
Agreement.

10.24 Acknowledgement Regarding Any Supported QFCs. To the extent that the
Credit Documents provide support, through a guarantee or otherwise, for Hedging
Agreements or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Credit Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC) from
such Covered Party will be effective to the same extent as the transfer would be
effective under the U.S. Special Resolution Regime if the Supported QFC and such
QFC Credit Support (and any such interest, obligation and rights in property)
were governed by the laws of the United States or a state of the United States.
In the event a Covered Party or a BHC Act Affiliate of a Covered Party becomes
subject to a proceeding under a U.S. Special Resolution Regime, Default Rights
under the Credit Documents that might otherwise apply to such Supported QFC or
any QFC Credit Support that may be exercised against such Covered Party are
permitted to be exercised to no greater extent than such Default Rights could be
exercised under the U.S. Special Resolution Regime if the Supported QFC and the
Credit Documents were governed by the laws of the United States or a state of
the United States. Without limitation of the foregoing, it is understood and
agreed that rights and remedies of the parties with respect to a Terminated
Lender shall in no event affect the rights of any Covered Party with respect to
a Supported QFC or any QFC Credit Support.

(b) As used in this Section 10.20, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following:

(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

 

118



--------------------------------------------------------------------------------

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

10.25. Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Credit Party, that at
least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Revolving Commitments or this Agreement,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84- 14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Credit Party, that the Administrative Agent is not
a fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Credit Document or any documents related hereto
or thereto).

[Remainder of page intentionally left blank]

 

119



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

TIVO CORPORATION, as Borrower By:  

/s/ Wesley Gutierrez

Name:   Wesley Gutierrez Title:   Authorized Signatory

 

ALL MEDIA GUIDE, LLC APTIV DIGITAL LLC DIGITALSMITHS CORPORATION GEMSTAR
DEVELOPMENT LLC GEMSTAR–TV GUIDE INTERACTIVE, LLC ROVI CORPORATION ROVI DATA
SOLUTIONS, INC. ROVI GUIDES, INC. ROVI SOLUTIONS CORPORATION ROVI TECHNOLOGIES
CORPORATION SONIC SOLUTIONS LLC TIVO BRANDS LLC TIVO INTERNATIONAL HOLDING 1 LLC
TIVO INTERNATIONAL HOLDING 2 LLC TIVO PLATFORM TECHNOLOGIES LLC TIVO PRODUCT
HOLDCO LLC TIVO RESEARCH AND ANALYTICS, INC. TIVO SOLUTIONS INC. TV GUIDE
INTERNATIONAL, INC. TV GUIDE MEDIA SALES, INC. TV GUIDE ONLINE, INC. TVSM
PUBLISHING, INC. VEVEO, INC., as Guarantors

 

By:  

/s/ Wesley Gutierrez

Name:   Wesley Gutierrez Title:   Treasurer

 

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

HPS INVESTMENT PARTNERS, LLC, as the Administrative Agent and the Collateral
Agent By:  

/s/ VIKAS KESWANI

Name:   VIKAS KESWANI Title:   MANAGING DIRECTOR

 

 

Credit and Guaranty Agreement



--------------------------------------------------------------------------------

AIGUILLES ROUGES SECTOR B INVESTMENT FUND, L.P., as Lender

By: HPS Investment Partners, LLC, its Investment

Manager

By:  

/s/ VIKAS KESWANI

Name:   VIKAS KESWANI Title:   MANAGING DIRECTOR

 

AXA EQUITABLE LIFE INSURANCE COMPANY,

as Lender

By: HPS Investment Partners, LLC, as Investment

Manager

By:  

/s/ VIKAS KESWANI

Name:   VIKAS KESWANI Title:   MANAGING DIRECTOR

 

BRICKYARD DIRECT LENDING FUND, L.P.,

as Lender

By: HPS Investment Partners, LLC, its Investment

Manager

By:  

/s/ VIKAS KESWANI

Name:   VIKAS KESWANI Title:   MANAGING DIRECTOR

 

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

CACTUS DIRECT LENDING FUND, L.P., as Lender By: HPS Investment Partners, LLC,
its Investment Manager By:  

/s/ VIKAS KESWANI

Name:   VIKAS KESWANI Title:   MANAGING DIRECTOR

 

CORE SENIOR LENDING FUND (A-A), L.P., as Lender By: HPS Investment Partners,
LIC, its Investment Manager By:  

/s/ VIKAS KESWANI

Name:   VIKAS KESWANI Title:   MANAGING DIRECTOR

 

CORE SENIOR LENDING FUND, as Lender By: HPS Investment Partners, LLC, its
Investment Manager By:  

/s/ VIKAS KESWANI

Name:   VIKAS KESWANI Title:   MANAGING DIRECTOR

 

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

CSL (PB) TV SUBSIDIARY, LLC, as Lender

By: HPS Investment Partners, LLC, its Investment Manager By:  

/s/ VIKAS KESWANI

Name:   VIKAS KESWANI Title:   MANAGING DIRECTOR

 

CST SPECIALITY LOAN FUND, L.P., as Lender

By: HPS Investment Partners, LLC, its Investment Manager By:  

/s/ VIKAS KESWANI

Name:   VIKAS KESWANI Title:   MANAGING DIRECTOR

 

FALCON CREDIT FUND, L.P., as Lender

By: HPS Investment Partners, LLC, its Investment Manager By:  

/s/ VIKAS KESWANI

Name:   VIKAS KESWANI Title:   MANAGING DIRECTOR

 

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

GIM, L.P., as Lender

By: HPS Investment Partners, LLC, its Investment Manager

By:  

/s/ VIKAS KESWANI

Name:   VIKAS KESWANI Title:   MANAGING DIRECTOR

 

HINODE DIRECT LENDING 2017 FUND, L.P., as Lender By: HPS Investment Partners,
LLC, its Investment Manager By:  

/s/ VIKAS KESWANI

Name:   VIKAS KESWANI Title:   MANAGING DIRECTOR

 

HOUSTON CASUALITY COMPANY, as Lender

By: HPS Investment Partners, LLC, as Investment
Manager

By:  

/s/ VIKAS KESWANI

Name:   VIKAS KESWANI Title:   MANAGING DIRECTOR

 

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

HPS DPT DIRECT LENDING FUND, L.P., as Lender

By: HPS Investment Partners, LLC, its Investment Manager

By:  

/s/ VIKAS KESWANI

Name:   VIKAS KESWANI Title:   MANAGING DIRECTOR

 

KITTY HAWK CREDIT FUND, L.P., as Lender By: HPS Investment Partners, LLC, its
Investment Manager By:  

/s/ VIKAS KESWANI

Name:   VIKAS KESWANI Title:   MANAGING DIRECTOR

 

LINCOLN INVESTMENT SOLUTIONS, INC., as Lender By: HPS Investment Partners, LLC,
as Investment Manager By:  

/s/ VIKAS KESWANI

Name:   VIKAS KESWANI Title:   MANAGING DIRECTOR

 

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

MACQUARIE INVESTMENTS US INC., as
Lender By:  

/s/ SHAUN GEMBALA; /s/ ANITA CHIU

Name:   Shaun Gembala; Anita Chiu Title:   Authorized Signatory; Authorized
Signatory MORENO STREET DIRECT LENDING FUND, L.P., as Lender By: HPS Investment
Partners, LLC, its Investment Manager By:  

/s/ VIKAS KESWANI

Name:   VIKAS KESWANI Title:   MANAGING DIRECTOR

 

NATIONWIDE LIFE AND ANNUITY INSURANCE COMPANY, as Lender By: HPS Investment
Partners, LLC, as Investment Manager By:  

/s/ VIKAS KESWANI

Name:   VIKAS KESWANI Title:   MANAGING DIRECTOR

 

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

NATIONWIDE LIFE INSURANCE COMPANY,
as Lender By: HPS Investment Partners, LLC, as Investment
Manager By:  

/s/ VIKAS KESWANI

Name:   VIKAS KESWANI Title:   MANAGING DIRECTOR

 

NATIONWIDE MUTUAL INSURANCE COMPANY, as Lender By: HPS Investment Partners, LLC,
as Investment Manager By:  

/s/ VIKAS KESWANI

Name:   VIKAS KESWANI Title:   MANAGING DIRECTOR

 

PACIFIC INDEMNITY COMPANY, as Lender By: HPS Investment Partners, LLC, as
Investment Manager By:  

/s/ VIKAS KESWANI

Name:   VIKAS KESWANI Title:   MANAGING DIRECTOR

 

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

PLOF TV SUBSIDIARY,L.P., as Lender By: HPS Investment Partners, LLC, its
Investment
Manager By:  

/s/ VIKAS KESWANI

Name:   VIKAS KESWANI Title:   MANAGING DIRECTOR

 

RED CEDAR FUND 2016, L.P., as Lender By: HPS Investment Partners, LLC, its
Investment Manager By:  

/s/ VIKAS KESWANI

Name:   VIKAS KESWANI Title:   MANAGING DIRECTOR

 

RELIANCE STANDARD LIFE INSURANCE COMPANY, as Lender By: HPS Investment Partners,
LLC, as Investment Manager By:  

/s/ VIKAS KESWANI

Name:   VIKAS KESWANI Title:   MANAGING DIRECTOR

 

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

SLF 2016 INSTITUTIONAL TV SUBSIDIARY,

L.P., as Lender

By: HPS Investment Partners, LLC, its Service
Provider By:  

/s/ VIKAS KESWANI

Name:   VIKAS KESWANI Title:   MANAGING DIRECTOR

 

SLF 2016 TV SUBSIDIARY, L.P., as Lender By: HPS Investment Partners, LLC, its
Investment Manager By:  

/s/ VIKAS KESWANI

Name:   VIKAS KESWANI Title:   MANAGING DIRECTOR

 

SLF 2016-L TV SUBSIDIARY, L.P., as Lender By: HPS Investment Partners, LLC, its
Investment Manager By:  

/s/ VIKAS KESWANI

Name:   VIKAS KESWANI Title:   MANAGING DIRECTOR

 

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

SPECIALITY LOAN FUND–CX–2, L.P., as
Lender By: HPS Investment Partners, LLC, its Investment
Manager By:  

/s/ VIKAS KESWANI

Name:   VIKAS KESWANI Title:   MANAGING DIRECTOR

 

SPECIALITY LOAN ONTARIO FUND 2016, L.P., as Lender By: HPS Investment Partners,
LLC, its Investment Manager By:  

/s/ VIKAS KESWANI

Name:   VIKAS KESWANI Title:   MANAGING DIRECTOR

 

SPECIALITY LOAN VG FUND, L.P., as Lender By: HPS Investment Partners, LLC, its
Investment Manager By:  

/s/ VIKAS KESWANI

Name:   VIKAS KESWANI Title:   MANAGING DIRECTOR

 

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

ZURICH AMERICAN INSURANCE COMPANY, as Lender By: HPS Investment Partners, LLC,
as Investment Manager By:  

/s/ VIKAS KESWANI

Name:   VIKAS KESWANI Title:   MANAGING DIRECTOR

 

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

APPENDIX A

TO CREDIT AND GUARANTY AGREEMENT

Commitments

 

Lender

   Commitment  

SLF 2016 TV Subsidiary, L.P.

   $ 77,940,650  

Specialty Loan Ontario Fund 2016, L.P.

   $ 12,409,165  

SLF 2016-L TV Subsidiary, L.P.

   $ 56,330,004  

SLF 2016 Institutional TV Subsidiary, L.P.

   $ 129,535,174  

CST Specialty Loan Fund, L.P.

   $ 20,400,000  

Moreno Street Direct Lending Fund, L.P.

   $ 14,766,414  

Specialty Loan VG Fund, L.P.

   $ 17,775,000  

Aiguilles Rouges Sector B Investment Fund, L.P.

   $ 15,404,000  

AXA Equitable Life Insurance Company

   $ 25,000,000  

Falcon Credit Fund, L.P.

   $ 15,150,000  

Reliance Standard Life Insurance Company

   $ 2,250,000  

Houston Casualty Company

   $ 1,500,000  

Specialty Loan Fund – CX – 2, L.P.

   $ 41,612,334  

Cactus Direct Lending Fund, L.P.

   $ 68,202,500  

PLOF TV Subsidiary, L.P.

   $ 3,251,500  

Red Cedar Fund 2016, L.P.

   $ 20,050,000  

Pacific Indemnity Company

   $ 12,500,000  

Brickyard Direct Lending Fund, L.P.

   $ 8,313,863  

Lincoln Investment Solutions, Inc.

   $ 7,500,000  

Hinode Direct Lending 2017 Fund, L.P.

   $ 22,500,000  

Nationwide Life Insurance Company

   $ 7,500,000  

Nationwide Life and Annuity Insurance Company

   $ 5,000,000  

Nationwide Mutual Insurance Company

   $ 5,000,000  

Zurich American Insurance Company

   $ 10,000,000  

Kitty Hawk Credit Fund, L.P.

   $ 1,005,000  

CSL (PB) TV Subsidiary, LLC

   $ 11,826,900  

Core Senior Lending Fund, L.P.

   $ 5,142,500  

Core Senior Lending Fund (A-A), L.P.

   $ 10,000,000  

GIM, L.P.

   $ 37,134,996  

HPS DPT Direct Lending Fund, L.P.,

   $ 25,000,000  

Macquarie Investments US Inc.

   $ 25,000,000  

Total

   $ 715,000,000  

 

APPENDIX A-1



--------------------------------------------------------------------------------

APPENDIX B

TO CREDIT AND GUARANTY AGREEMENT

Notice Addresses

ADMINISTRATIVE AGENT:

HPS Investment Partners, LLC

40 West 57th Street, 33rd Floor

New York, NY 10019

Attn: Vikas Keswani

Email: vikas.keswani@hpspartners.com

With a copy to:

Cortland Capital Market Services LLC

225 W. Washington Street, 9th Floor Chicago, IL 60606

Attn: Angelina Monarrez

Email: hpsagency@cortlandglobal.com and legal@cortlandglobal.com

COLLATERAL AGENT:

HPS Investment Partners, LLC

40 West 57th Street, 33rd Floor

New York, NY 10019

Attn: Vikas Keswani

Email: vikas.keswani@hpspartners.com

 

Appendix B-1